Exhibit 10.2

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

LEASE AGREEMENT

by and between

ARE-MA REGION NO. 48, LLC,

a Delaware limited liability company

and

ARIAD PHARMACEUTICALS, INC.,

a Delaware corporation

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

1.  

Lease of Premises

     10    2.  

Delivery; Acceptance of Premises; Commencement Date

     11    3.  

Rent

     12    4.  

Base Rent Adjustments

     13    5.  

Operating Expense Payments

     14    6.  

Security Deposit

     20    7.  

Use

     21    8.  

Holding Over

     23    9.  

Taxes

     23    10.  

Parking

     25    11.  

Utilities and Services; Emergency Generator; Service Interruptions

     26    12.  

Alterations and Tenant’s Property

     29    13.  

Landlord’s Repairs

     30    14.  

Tenant’s Repairs

     31    15.  

Mechanic’s Liens

     32    16.  

Indemnification

     32    17.  

Insurance

     33    18.  

Restoration

     34    19.  

Condemnation

     36    20.  

Events of Default

     36    21.  

Landlord’s Remedies

     37    22.  

Assignment and Subletting

     40    23.  

Estoppel Certificate

     45    24.  

Quiet Enjoyment

     45    25.  

Prorations

     45   

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 3

 

26.  

Rules and Regulations

     45    27.  

Subordination

     45    28.  

Surrender

     48    29.  

Waiver of Jury Trial

     49    30.  

Environmental Requirements

     50    31.  

Tenant’s Remedies/Limitation of Liability

     53    32.  

Inspection and Access

     54    33.  

Security

     54    34.  

Force Majeure

     55    35.  

Brokers, Entire Agreement, Amendment

     55    36.  

Limitation on Landlord’s Liability

     55    37.  

Severability

     56    38.  

Signs; Exterior Appearance

     56    39.  

Right of First Offer

     57    40.  

Right to Expand

     58    41.  

Right to Extend Term

     60    42.  

Right of First Refusal to Lease

     62    43.  

Miscellaneous

     64   

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 4

 

LEASE AGREEMENT

THIS LEASE AGREEMENT is made as of this 4th day of January, 2013, between ARE-MA
REGION NO. 48, LLC, a Delaware limited liability company (“Landlord”), and ARIAD
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

 

Address:    75 Binney Street and 125 Binney Street, Cambridge, Massachusetts
Premises:    That portion of the Project, containing approximately 244,123
rentable square feet, as shown on Exhibit A, and as listed below:   
75 Binney Building:    Floor L6 and its connecting bridge,       comprised of
27,197 rentable       square feet    125 Binney Building:    216,926 rentable
square feet, as follows:       Floor L1: 32,047 rentable square feet       Floor
L2 (mezzanine level):      

      3,449 rentable square feet

      Floor L3: 47,820 rentable square feet       Floor L4: 47,692 rentable
square feet       Floor L5: 47,982 rentable square feet       Floor L6: 37,936
rentable square feet

Project: The land (“Land”) with the building at 75 Binney Street (“75 Binney
Building”), the building at 125 Binney Street (“125 Binney Building”; together
with the 75 Binney Building, the “Buildings”), and the garage containing
approximately 396 parking spaces (“Garage”) to be constructed thereon, together
with all improvements thereon and appurtenances thereto from time to time
located thereon in the City of Cambridge, Middlesex County, Commonwealth of
Massachusetts, as described on Exhibit B.

Campus: The Alexandria Center at Kendall Square, comprised of the real property
described in Exhibit B-1.

 

Base Rent:    Lease Year 1: $[***]per rentable square foot per year    Lease
Year 2: $[***] per rentable square foot per year    Lease Year 3: $[***] per
rentable square foot per year

Lease Year The 12-month period commencing on the Commencement Date (as defined
below), or commencing on any anniversary of the Commencement Date thereof,
except that if the Commencement Date does not occur on the first day of a
calendar month, then Lease Year 1 shall commence on the Commencement Date and
end on the last day of the 12th full calendar month following the Commencement
Date, and each consecutive 12-month period shall be a Lease Year.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 5

 

Rentable Area of Premises in 75 Binney Building (including bridges):    27,197
rentable square feet    Column 20 of Exhibit A-1 (equals
26,229 RSF on L5 Floor plus 968 RSF
L5 Bridge) Rentable Area of Premises in 125 Binney Building:    216,926 rentable
square feet    Column 20 of Exhibit A-1 (Building
125 Total equals 216,926 RSF) Rentable Area of 75 Binney Building:    169,349
rentable square feet    Column 20 of Exhibit A-1 (Building 75
Total equals 169,349 RSF) Rentable Area of 125 Binney Building:    216,926
rentable square feet    Column 20 of Exhibit A-1 (Building
125 Total equals 216,926 RSF) Tenant’s Share of Operating Expenses/75 Binney
Building:    [***]%    Equals [***] divided by [***] 75 Binney Building Share of
Project Operating Expenses:    [***]%    Equals [***] divided by [***] (which
is the sum of the total rentable area of
both 75 and 125) 75 Binney Building Share of Operating Expenses for the Garage:
   [***]%    Equals [***] parking spaces ([***]
times the FAR of 75 Binney (which is
column 2B of Exhibit A-1) divided by
[***]) divided by the total number of
parking spaces (or [***]) 75 Binney Building Share of Approved Campus Expenses:
   [***]%    Equals [***] divided by the sum of the
rentable areas of 100 Binney ([***]
RSF), 50 Binney ([***] RSF), 75/125
Binney ([***] RSF), and 41 Linskey
(approximately [***] RSF) (for a total
of [***] RSF). Tenant’s Share of Operating Expenses/125 Binney Building:   
[***]%    Equals [***] divided by [***] 125 Binney Building Share of Project
Operating Expenses:    [***]%    Equals [***] divided by [***]. 125 Binney
Building Share of Operating Expenses for the Garage:    [***]%    Equals [***]
parking spaces ([***]
times the FAR of 125 Binney (which is
column 2B of Exhibit A-1) divided by
[***]) divided by the total number of
parking spaces (or [***]) 125 Binney Building Share of Approved Campus Expenses:
   [***]%    Equals [***] divided by the sum of the
rentable areas of 100 Binney ([***]
RSF), 50 Binney ([***] RSF), 75/125
Binney ([***] RSF), and 41 Linskey
(approximately [***] RSF)(for a total
of [***] RSF).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 6

 

Security Deposit: $[***], subject to reduction as provided in Section 6(c)

Commencement Date: See Section 2

Target Commencement Date: February 20, 2015

Base Rent Adjustment Percentage: 1.75%

Base Term: Beginning on the Commencement Date, and ending 180 months after the
month in which the Commencement Date occurs, subject to extension in accordance
with Section 40 and Section 42 below

Permitted Use: Technical office use, in accordance with Section 4.34(f) of the
Cambridge Zoning Ordinance, or any other lawful use in the Premises permitted
under the Special Permit (as defined in Section 5(d)), consistent with the
character of the Project and otherwise in compliance with the provisions of
Section 7 hereof.

 

Address for Rent Payment:    Landlord’s Notice Address:

P.O. Box 975383

Dallas, TX 75397-5383

  

385 East Colorado Boulevard, Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

Re: 75-125 Binney Street, Cambridge, MA

Tenant’s Notice Address:   

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: Chief Financial Officer

 

With a copy to:

 

ARIAD Pharmaceuticals, Inc.

26 Lansdowne Street

Cambridge, MA 02139

Attention: General Counsel

 

Work Letter: See Exhibit C.

  

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[    ] EXHIBIT A -    PREMISES DESCRIPTION [    ] EXHIBIT A-1    PRELIMINARY
MEASUREMENTS [    ] EXHIBIT B -    DESCRIPTION OF PROJECT [    ] EXHIBIT B-1 -
   DESCRIPTION OF CAMPUS [    ] EXHIBIT C -    WORK LETTER [    ] EXHIBIT D -   
COMMENCEMENT DATE [    ] EXHIBIT E -    RULES AND REGULATIONS

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 7

 

[    ] EXHIBIT F -    OMITTED [    ] EXHIBIT G -    OFFICE USE ADJUSTMENT
CALCULATIONS [    ] EXHIBIT H -    ESTOPPEL CERTIFICATE FORM [    ] EXHIBIT I -
   SNDA FORM [    ] EXHIBIT J -    ROOF RIGHTS

Index of Defined Terms by Section

 

270 Third Street

     2(b)   

ADA

     7(a)   

Additional Rent

     3(c)   

Adjustment Date

     3(b)   

Administration Rent

     3(b)   

Alterations

     12   

Annual Estimate

     5(a)   

Annual Statement

     5(e)   

Approved Campus Expenses

     5(d)   

Arbitrator

     41(b)   

Available Space

     39(a)   

Building Systems

     13   

Claims

     7(d)   

Commencement Date

     2(b)   

Current Cambridge Parking Ratio

     10   

Default

     20   

Default Rate

     21(a)   

Eligible Capital Items

     5(c)   

Environmental Claims

     30(a)   

Environmental Requirements

     30(g)   

Excess Rent

     22(d)   

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 8

 

Expansion Notice

     40(a)   

Expansion Right

     40(a)   

Expansion Space

     40(a)   

Expense Information

     5(e)   

Extension Proposal

     41(b)   

Extension Right

     41(a)   

Extension Term

     41(a)   

Facility

     31(g)   

First Offer Right

     39(a)   

Force Majeure

     34   

Governmental Authority

     9(a)   

Hazardous Materials

     30(g)   

Hazardous Materials Clearances

     18   

Hazardous Materials List

     30(b)   

HazMat Documents

     30(b)   

Independent Review

     5(e)   

Installations

     12   

Landlord

     Basic Lease Provisions  

Landlord Parties

     16(c)   

Landlord’s Rent Determination

     41(a)   

Legal Requirements

     7(a)   

Letter of Credit

     6(a)   

Market Rate

     41(a)   

Material Delivery Delay

     2(c)(iii)   

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 9

 

Material Landlord Default

     31(b)   

Maximum Restoration Period

     18   

Measurement Method

     5(f)   

Notice-Only Alteration

     12   

OFAC

     43(j)   

OFAC Rules

     43(j)   

Operating Expenses

     5(b)   

Operator

     30(g)   

Owner

     30(g)   

PTDM

     10(c)   

Reduction Requirements

     6(c)   

Reduced Security Deposit

     6(c)   

Related Parties

     17(c)   

Rent

     5(f)   

Restoration Period

     18   

ROFR Notice

     42   

ROFR Right

     42   

ROFR Space

     42   

Second Abatement Period

     2(c)   

Security Deposit

     6(a)   

Special Permit

     5(d)   

SOV

     10(c)   

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 10

 

Surrender Plan

     28   

Taking or Taken

     19   

Taxes

     9(a)   

Tenant

     Basic Lease Provisions   

Tenant HazMat Operations

     28   

Tenant Parties

     13   

Tenant’s Pro Rata Share of Parking Spaces

     10(a)   

Tenant’s Property

     12   

Tenant’s Share

     5(f)   

Termination Costs

     2(c)(iii)   

Termination Payment

     2(c)(iii)   

Term

     Basic Lease Provisions   

Utilities

     11(a)   

Worth at the time of award

     21(c)   

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project, including without limitation, the
exterior of the Project, are collectively referred to herein as the “Common
Areas.” Landlord reserves the right to modify Common Areas, provided that:
(a) such modifications do not materially adversely affect Tenant’s use of the
Premises for the Permitted Use; and (b) Tenant shall have a right of approval,
not to be unreasonably withheld, delayed or conditioned, as to any material
modification or material reduction of any interior Common Area: (x) within the
125 Binney Building; or (y) within the 75 Binney Building, at any time during
which Tenant leases 50% or more of the non-retail rentable square footage
thereof. It is contemplated that there shall be added to the Premises certain
space within the Garage for Tenant’s ancillary uses, to be mutually agreed upon
by Landlord and Tenant prior to the Commencement Date, the measurement of which
shall be governed by the Measurement Method (as defined in Section 5(f)). Upon
such mutual agreement, this Lease shall be amended by the parties to incorporate
the ancillary space into the Premises, including the Rent payable therefor at
the Base Rent and Additional Rent per square foot set forth in the Basic Lease
Provisions.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 11

 

2. Delivery; Acceptance of Premises; Commencement Date.

(a) Delivery. Landlord shall use reasonable efforts to deliver the Premises on
or before the Target Commencement Date, with Landlord’s Work Substantially
Completed (“Delivery” or “Deliver”). If Landlord fails to timely Deliver the
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom (subject to the provisions of Section 2(c) below), and this
Lease shall not be void or voidable except as provided herein. As used herein,
the terms “Landlord’s Work,” “Tenants’ Work,” “Construction Force Majeure,”
“Tenant Delays” and “Substantially Completed” shall have the meanings set forth
for such terms in the Work Letter.

(b) Commencement Date. The “Commencement Date” shall be the earliest of: (i) the
date Landlord Delivers the Premises to Tenant; (ii) the date Landlord could have
Delivered the Premises but for Tenant Delays; and (iii) the date Tenant occupies
the Premises for the conduct of business, but in any event no earlier than the
date upon which Landlord delivers to Tenant a certification from the architect
for the residential project to be constructed on the parcel of land adjacent to
and located on the same block as the Buildings (“270 Third Street”), which
confirms that those components of the construction of the 270 Third Street
building foundation which result in significant vibration impacts, including the
driving of piles, sheeting, and similar activities, have been substantially
completed. Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder. The “Term” of this Lease shall be the Base Term, as defined above in
the Basic Lease Provisions and any Extension Terms which Tenant may elect
pursuant to Section 41 hereof, as the Term may be extended in accordance with
the provisions of Section 40 and Section 42 below. Upon mutual agreement of
Landlord and Tenant, Tenant may occupy 1 or more floors of the Premises for the
conduct of business prior to the Commencement Date, provided that: (x) the
Commencement Date shall not be deemed to have occurred as a result thereof under
clause (iii) above; (y) such occupancy shall be subject to all of the terms and
conditions of this Lease, including without limitation the obligation to pay
Base Rent and Additional Rent therefor on a pro rata square footage basis; and
(z) Tenant shall be responsible for any Tenant Delay occasioned by such early
occupancy in accordance with the terms of the Work Letter.

(c) Remedies for Late Delivery.

[***]

(d) Mortgage Prior to Commencement Date. Landlord covenants and agrees that,
prior to the Commencement Date: (i) Landlord shall dedicate the proceeds of any
mortgage financing which may encumber the Project after the date of execution of
this Lease to the cost of performance of Landlord’s obligations under the Work
Letter and this Lease (net of the costs of obtaining such financing); and
(ii) in connection with any such mortgage financing, Landlord shall provide the
lender with a construction completion guaranty for the Project from Alexandria
Real Estate Equities, Inc., and shall deliver a copy of the same to Tenant upon
the recording of such mortgage. Notwithstanding any provision of this Lease to
the contrary, Tenant shall have a right of specific performance against Landlord
with respect to the covenant set forth in Section 2(d)(i).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 12

 

(e) Acceptance of Premises. Tenant shall accept the Premises in the condition in
which the Premises are required to be delivered in accordance with the Work
Letter, subject to all applicable Legal Requirements (as defined in Section 7
hereof). Any occupancy of the Premises by Tenant before the Commencement Date
shall be subject to all of the terms and conditions of this Lease, including the
obligation to pay Rent.

(f) Complete Agreement. Landlord hereby represents to Tenant that the Premises
may be used for the Permitted Uses in accordance with the terms of the Special
Permit under the provisions of the Cambridge Zoning Ordinance. Tenant agrees and
acknowledges that, except as aforesaid, and as expressly set forth in the Work
Letter, neither Landlord nor any agent of Landlord has made any representation
or warranty with respect to the condition of all or any portion of the Premises
or the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

3. Rent

(a) Base Rent. The Security Deposit shall be due and payable on the delivery of
an executed copy of this Lease to Landlord. Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, monthly installments
of Base Rent on or before the first day of each calendar month during the Term
hereof, in lawful money of the United States of America, at the office of
Landlord for payment of Rent set forth above, or to such other person or at such
other place as Landlord may from time to time designate in writing. Payments of
Base Rent for any fractional calendar month shall be prorated. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in
Section 5) due hereunder except for any abatement as may be expressly provided
in this Lease.

(b) Administration Rent. In addition to Base Rent, Tenant shall pay to Landlord
an amount (“Administration Rent”) of $[***]per rentable square foot in the
Premises (increased by [***]% on each annual anniversary of the first day of the
first full month during the Term of this Lease, commencing on the third such
anniversary (each, an “Adjustment Date”)), payable by Tenant, from time to time,
during the Term of this Lease, provided that if Tenant leases at least 90,000
rentable square feet in the 75 Binney Building, Administration Rent shall be
reduced to $[***] per rentable square foot in the Premises (increased on each
Adjustment Date by [***]%). Administration Rent shall be payable by Tenant to
Landlord at the same time and in the same manner as the corresponding Base Rent
and Tenant’s Pro Rata Share of Operating Expenses is payable by Tenant to
Landlord, from time to time. Administration Rent shall constitute Additional
Rent under this Lease. Administration Rent shall include the cost of salaries,
wages, benefits and other compensation paid to officers or executive employees
of Landlord who are not assigned in whole to the operation, maintenance or
repair of Project, except for 1 regional manager who is routinely and materially
involved in

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 13

 

property management matters for the Project (the parties agreeing that the costs
associated with such regional manager shall constitute an Operating Expense and
shall be equitably allocated between the Project and other properties with
respect to which such regional manager provides services, and in any event shall
not exceed a cost of $[***] per rentable square foot of the Premises, as
increased on each Adjustment Date by the CPI Adjustment Percentage (as defined
in Section 43(n)). Administration Rent shall also cover the property management
fee (but not eligible personnel and other costs properly includable in Operating
Expenses) of any third party property manager or any affiliate management
company of Landlord whom Landlord may elect to engage from time to time to
perform management services hereunder, and there shall be no additional cost
therefor included in Operating Expenses. Administration Rent shall not include
the cost of Project-specific staff, such as engineering and janitorial staff,
the cost of which shall be included in Operating Expenses. In the event that the
parties agree to a reduced scope of the services initially to be provided or
performed by Landlord, Administration Rent shall be equitably adjusted by mutual
agreement of the parties to reflect the change in duties that are thereafter
Landlord’s responsibilities.

(c) Additional Rent. In addition to Base Rent and Administration Rent, Tenant
agrees to pay to Landlord as additional rent (“Additional Rent”): (i) Tenant’s
Share of “Operating Expenses” (as defined in Section 5), and (ii) any and all
other amounts Tenant assumes or agrees to pay under the provisions of this
Lease, including, without limitation, any and all other sums that may become due
by reason of any Default of Tenant.

4. Base Rent Adjustments; Prepayment of Additional Tenant Improvement Allowance.

(a) Base Rent Adjustments. Base Rent shall be increased on each Adjustment Date
by multiplying the Base Rent payable immediately before such Adjustment Date by
the Base Rent Adjustment Percentage and adding the resulting amount to the Base
Rent payable immediately before such Adjustment Date. Tenant shall also pay as
part of Base Rent from and after the Commencement Date an amount equal to $[***]
per annum for each dollar or portion thereof of the Additional TI Allowance
elected to be used by Tenant pursuant to Section 6.3 of the Work Letter (which
amount shall not be subject to adjustment by the Base Rent Adjustment
Percentage). Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated. Notwithstanding any provision hereof to the contrary, for the purpose
of the computation of the increase in Base Rent by the Base Rent Adjustment
Percentage for any Expansion Space and/or ROFR Space included in the Premises
which is improved for office use, the computation thereof shall be applied to
Base Rent therefor, assuming no Base Rent Reduction Amount (as defined in
Exhibit G), after which the Base Rent Reduction Amount shall be deducted from
such computation.

(b) Prepayment of Additional Tenant Improvement Allowance. From and after the
seventh anniversary of the Commencement Date, Tenant shall have the right, upon
30 days prior notice to Landlord, to prepay any remaining unamortized balance of
the Additional TI Improvement Allowance elected to be used by Tenant pursuant to
Section 6.3 of the Work Letter, calculated based upon 180 equal monthly payments
during the Term consisting of principal amortization and interest based on an
[***]% annual rate, and, in such event, the increased portion of the Base Rent
payable as provided in Section 4(a) above on account of the Additional TI
Allowance shall terminate effective immediately upon the date of such
prepayment.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 14

 

5. Operating Expense Payments.

(a) Annual Estimates. Landlord shall deliver to Tenant a written estimate of
Operating Expenses for each calendar year during the Term (the “Annual
Estimate”), which may be revised by Landlord no more than twice during such
calendar year to reflect actual known or reasonably anticipated increases in
Operating Expenses for that calendar year. Landlord shall use reasonable efforts
to deliver the Annual Estimate to Tenant by 60 days prior to the end of each
calendar year, and shall take into account any comments by Tenant which are
consistent with the rights and obligations of the parties under this Lease.
Landlord shall prepare the Annual Estimate on an “open book” cooperative basis
with Tenant’s input, and, accordingly, shall use good faith efforts to meet with
Tenant from time to time prior to November 1st of each calendar year during the
Term upon Tenant’s request to discuss the Annual Estimate for the upcoming
calendar year and Landlord’s budget for Operating Expenses for the Project for
such year. The Annual Estimate shall include reasonably detailed line-item
costs. Commencing on the Commencement Date, during each month of the Term, on
the same date that Base Rent is due, Tenant shall pay Landlord an amount equal
to 1/12th of Tenant’s Share of the Annual Estimate. Payments for any fractional
calendar month shall be prorated.

(b) Definition of Operating Expenses. The term “Operating Expenses” means all
costs and expenses actually incurred or accrued each calendar year by Landlord
with respect to the use, operation, maintenance, repair and replacement of:
(i) each of the 75 Binney Building and the 125 Binney Building; (ii) the 75
Binney Building Share of Project Expenses and the 125 Binney Building Share of
Project Expenses (including all costs and expenses of any kind or description
incurred or accrued by Landlord with respect to the Project which are not
specific to the 75 Binney Building or the 125 Binney Building, such as expenses
related to the exterior grounds of the Project); (iii) the 75 Binney Building
Share of Operating Expenses for the Garage and the 125 Binney Building Share of
Operating Expenses for the Garage (including, without duplication, as to each of
(i), (ii) and (iii), Taxes (as defined in Section 9), and to the extent of
Eligible Capital Items (as defined below), and capital repairs, replacements and
improvements of the Project reasonably required for the proper operation of the
Project, using generally accepted accounting principles consistently applied
(“GAAP”); and (iv) the 75 Binney Building Share of Approved Campus Expenses (as
defined below) and the 125 Binney Building Share of Approved Campus Expenses,
excluding only:

(A) leasing commissions, fees and costs, advertising and promotional expenses
and other costs incurred in procuring tenants or in selling the Building or the
Site;

(B) legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;

(C) costs of renovating or otherwise improving or decorating space for any
tenant or other occupant of the Building or the Site, including Tenant, or
relocating any tenant;

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 15

 

(D) financing costs including interest and principal amortization of debts and
the costs of providing the same;

(E) except as otherwise expressly provided above, depreciation;

(F) rental on ground leases or other underlying leases and the costs of
providing the same;

(G) salaries, wages, benefits and other compensation paid to officers or
executive employees of Landlord who are not assigned in whole or in part to the
operation, management, maintenance or repair of the Project, except for one
regional manager who is routinely and materially involved in property management
matters for the Project (the parties agreeing the costs associated with such
regional manager shall be equitably allocated between the Project and the other
properties with respect to which such regional manager provides services, the
cost of whom shall not exceed a cost of $[***] per rentable square foot of the
Premises, as increased on each Adjustment Date by the CPI Adjustment
Percentage);

(H) the property management fee (but not eligible personnel and other costs
properly includable in Operating Expenses) of any third party property manager
or any affiliate management company of Landlord whom Landlord may elect to
engage from time to time to perform management services hereunder (any such cost
of which is included in Administration Rent hereunder;

(I) Any liabilities, costs or expenses associated with or incurred in connection
with the evaluation, investigation, removal, enclosure, encapsulation or other
handling of Hazardous Materials in, on or about the Building or Site (I) that
existed prior to the Term Commencement Date, (II) caused solely by Landlord or
(III) caused by another tenant (other than Tenant or an affiliate of Tenant) of
the Building or Site (collectively, “Excluded Hazardous Materials Events”) and
the cost of investigating, negotiating, defending against claims in regard to
any Excluded Hazardous Materials Events;

(J) costs of any items for which Landlord is paid or reimbursed by insurance;

(K) increased insurance premiums resulting from claims relating to any other
tenant of the Building or the Site;

(L) charges for electricity, water, or other utilities, services or goods and
applicable taxes for which Tenant or any other tenant, occupant, person or other
party is obligated to reimburse Landlord or to pay to third parties;

(M) the cost of any HVAC, janitorial or other services provided to other tenants
on an extra cost basis after regular business hours;

(N) the cost of installing, operating and maintaining any specialty service,
such as a cafeteria, observatory, broadcasting facilities, child or daycare
which is not requested by Tenant;

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 16

 

(O) costs actually covered by warranties, or the cost of correcting defects or
deficiencies in the design, construction or equipment of: (x) the Tenant
Improvements for 1 year following the date of Substantial Completion thereof;
and (y) the structural portions of the Building for the entire initial Term;

(P) cost of any work or service performed on an extra cost basis for any other
tenant in the Building or the Site to a materially greater extent or in a
materially more favorable manner than furnished generally to the other tenants
and occupants;

(Q) cost of any work or services performed for any facility other than the
Building or Site, except for Approved Campus Expenses;

(R) any cost representing an amount paid to a person, firm, corporation or other
entity related to Landlord that is in excess of the amount which would have been
paid in the absence of such relationship;

(S) cost of initial cleaning and rubbish removal from the Building or the Site
to be performed before final completion of the Building or tenant space;

(T) cost of initial landscaping of the Building or the Site;

(U) except for Eligible Capital Items, cost of any item that, under GAAP, are
properly classified as capital expenses;

(V) lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased, except to the extent the same
constitute an Operating Expense as an Eligible Capital Item;

(W) cost of the initial stock of tools and equipment for operation, repair and
maintenance of the Building or the Site;

(X) late fees or charges incurred by Landlord due to late payment of expenses,
except to the extent attributable to Tenant’s actions or inactions;

(Y) cost of acquiring, securing, cleaning or maintaining sculptures, paintings
and other works of art;

(Z) charitable or political contributions;

(AA) reserve funds;

(BB) all other items for which another party compensates or pays so that
Landlord shall not recover any item of cost more than once;

(CC) Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Building and the Site (e.g.
the activities of Landlord’s officers and executives or professional development
expenditures), except to the extent included in Administrative Rent hereunder;

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 17

 

(DD) costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of law or requirements of law,
except to the extent attributable to Tenant’s actions or inactions;

(EE) costs of mitigation or impact fees or subsidies (however characterized),
imposed or incurred prior to the date of the Lease or imposed or incurred solely
as a result of another tenant’s or tenants’ use of the Site or their respective
premises, except for Approved Campus Expenses;

(FF) costs related to public transportation, traffic mitigation, transit or
vanpools, including special assessments levied against the Building or Site
related thereto, unless such public transportation, traffic mitigation, transit
or vanpools are required by the PTDM (to the extent not paid directly by Tenant)
or Applicable Laws;

(GG) costs related to any retail space in the 75 Binney Building; and

(HH) any costs related to the Rogers Street Park (on the northerly side of
Rogers Street across from the Project).

No item of expense shall be counted more than once, either as an inclusion in
Operating Expenses or as an exclusion from Operating Expenses (including,
without limitation, by reason of any duplication of functions, if any, performed
by employees of Landlord).

(c) Definition of Eligible Capital Items. [***]

(d) Definition of Approved Campus Expenses. “Approved Campus Expenses” shall
mean the actual costs and expenses of operating the campus-wide community
activities required under the special permit issued by the Cambridge Planning
Board on June 1, 2010 for the Alexandria Center at Kendall Square (“Special
Permit”), excluding any costs related to the Rogers Street Park, and including,
without limitation, the following: (i) compliance with the PTDM (defined in
Section 10 below), including without limitation costs of causing the EZ Ride
Shuttle Service of CRTMA (defined in Section 10) to service the Buildings,
except to the extent that Tenant pays directly for the costs of any such
compliance; and (ii) after its initial construction, the cost of the mixed mode
transportation center to be located at 41 Linskey Way pursuant to the Special
Permit, including without limitation, operating expenses, utilities, repairs and
reserves for future repairs, maintenance, cleaning, operations, insurance and
Taxes.

(e) Annual Statements.

 

  (i)

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing on an open-book (but confidential, solely for the
purpose of this Lease), reasonably detailed

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 18

 

  line-item basis with reasonably detailed supporting cost information,
consistent in form with the estimates previously provided to Tenant: (a) the
total and Tenant’s Share of actual Operating Expenses for the previous calendar
year, and (b) the total of Tenant’s payments in respect of Operating Expenses
for such year.

 

  (ii) If Tenant’s Share of actual Operating Expenses for such year exceeds
Tenant’s payments of Operating Expenses for such year, the excess shall be due
and payable by Tenant as Rent within 30 days after delivery of such Annual
Statement to Tenant. If Tenant’s payments of Operating Expenses for such year
exceed Tenant’s Share of actual Operating Expenses for such year Landlord shall
pay the excess to Tenant within 30 days after delivery of such Annual Statement,
except that after the expiration, or earlier termination of the Term or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. Operating
Expenses which are not billed within 24 months of the incurrence thereof shall
not be included in Operating Expenses for subsequent years.

 

  (iii) The Annual Statement shall be final and binding upon Tenant unless
Tenant, within 120 days after Tenant’s receipt thereof, shall contest any item
therein by giving written notice to Landlord, specifying each item contested and
the reason therefor. If, during such 120 day period, Tenant reasonably and in
good faith questions or contests the accuracy of Landlord’s statement of
Tenant’s Share of Operating Expenses, Landlord will provide Tenant with access
to Landlord’s books and records relating to the operation of the Project and
such information as may be reasonably required to be responsive to Tenant’s
questions (the “Expense Information”). Notwithstanding the foregoing, Tenant’s
review of each of the Annual Statements for the first 3 Lease Years may include
the 12-month period prior to the Lease Year which is the subject of such Annual
Statement.

 

  (iv)

If after Tenant’s review of such Expense Information, Landlord and Tenant cannot
agree upon the amount of Tenant’s Share of Operating Expenses, then Tenant shall
have the right to have an independent public accounting firm or other reputable
real estate professional service firm selected by Tenant, working pursuant to a
fee arrangement other than a contingent fee (at Tenant’s sole cost and expense)
and approved by Landlord (Landlord

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 19

 

  expressly approving Cassidy Turley FHO (or its successor firm(s), and which
approval otherwise shall not be unreasonably withheld or delayed), audit and/or
review the Expense Information for the year in question (the “Independent
Review”). The results of any such Independent Review shall be binding on
Landlord and Tenant.

 

  (v) If the Independent Review shows that the payments actually made by Tenant
with respect to Operating Expenses for the calendar year in question exceeded
Tenant’s Share of Operating Expenses for such calendar year, Landlord shall at
Landlord’s option either (A) credit the excess amount to the next succeeding
installments of estimated Operating Expenses or (B) pay the excess to Tenant
within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement. If the Independent Review shows that Tenant has overpaid with respect
to Operating Expenses by more than [***]% then Landlord shall reimburse Tenant
for all costs incurred by Tenant for the Independent Review.

 

  (vi) Operating Expenses for the calendar years in which Tenant’s obligation to
share therein begins and ends shall be prorated.

 

  (vii) Notwithstanding anything set forth herein to the contrary, if the 75
Binney Building is not at least 95% occupied on average during any year of the
Term, the costs which vary directly with occupancy (such as, but not limited to,
janitorial service) included in Tenant’s Share of Operating Expenses/75 Binney
Building for such year shall be computed as though the 75 Binney Building had
been 95% occupied on average during such year. In any event, Landlord shall not
be entitled to charge for Operating Expenses more than 100% of actual Operating
Expenses in any Lease Year.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 20

 

(f) Tenant’s Share; Method of Measurement. “Tenant’s Share” shall be the
percentage set forth in the Basic Lease Provisions as Tenant’s Share as
reasonably adjusted by Landlord following a measurement of the rentable square
footage of the Project and the Premises to be reasonably determined by the
Project Architect and the TI Architect (as defined in the Work Letter) based
upon the 100% Shell, Core and Site Construction Documents (as defined in the
Work Letter), and shall be subject to further adjustment for changes in the
physical size of the Premises or the Project occurring thereafter. Any such
measurement, for all purposes of this Lease, shall be performed in accordance
with the International Standard Method of Measurement for Office Buildings as
adopted by the Building Owners and Managers Association (ANSI/BOMA 265.1-1996),
as modified for laboratory buildings in Cambridge, Massachusetts, consistent
with the computation method set forth in Exhibit A-1 (“Measurement Method”). A
preliminary calculation of the rentable square footage of the Premises is
attached as Exhibit A-1 for illustration purposes. Landlord may equitably
increase Tenant’s Share for any item of expense or cost reimbursable by Tenant
that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6. Security Deposit.

(a) Security Deposit. Tenant shall deposit with Landlord, upon the delivery of
an executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in the Basic Lease Provisions, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution reasonably satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the Commonwealth of Massachusetts. If Tenant
does not provide Landlord with a substitute Letter of Credit complying with all
of the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law. Upon any such use of all or any portion of the Security Deposit, Tenant
shall pay Landlord within 10 business days of demand therefor amount that will
restore the Security Deposit to the amount set forth in the Basic Lease
Provisions. Upon bankruptcy or other debtor-creditor proceedings against Tenant,
the Security Deposit shall be deemed to be applied first to the payment of Rent
and other charges due Landlord for periods prior to the filing of such
proceedings. Upon any such use of all or any portion of the Security Deposit,
Tenant shall, within 5 days after demand from Landlord, restore the Security
Deposit to its original amount. If Tenant shall fully perform every provision of
this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 60 days after the expiration or earlier termination of this Lease.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 21

 

(b) Transfer by Landlord. If Landlord transfers its interest in the Project or
this Lease, Landlord shall either (i) transfer any Security Deposit then held by
Landlord to a person or entity assuming Landlord’s obligations under this Lease,
or (ii) return to Tenant any Security Deposit then held by Landlord and
remaining after the deductions permitted herein. Upon such transfer to such
transferee or the return of the Security Deposit to Tenant, Landlord shall have
no further obligation with respect to the Security Deposit, and Tenant’s right
to the return of the Security Deposit shall apply solely against Landlord’s
transferee. The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default. Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

(c) Security Deposit Reduction. If at any time during the Term of this Lease,
Tenant meets both of the requirements listed below (collectively, the “Reduction
Requirements”), then the Security Deposit shall be reduced to $5,805,245.00 as
to the initial Premises (and, as to any Expansion Space or ROFR Space, shall be
reduced to the sum of $[***] per rentable square foot) (the “Reduced Security
Deposit”). The Reduction Requirements are: (i) Tenant’s receipt from the U.S.
Food and Drug Administration of Product Marketing Approval for sale of ponatinib
for Chronic Myeloid Leukemia; (ii) initial U.S. sales of ponatinib; and
(iii) the absence of any monetary and material non-monetary of Default of Tenant
hereunder. If Tenant provides Landlord with written evidence reasonably
satisfactory to Landlord that Tenant has met the Reduction Requirements set
forth in (i) and (ii) above, and satisfies the Reduction Requirement set forth
in (iii) above, then Tenant may provide to Landlord a replacement letter of
credit in the reduced amount in compliance with the provisions of this
Section 6. Thereafter, the “Security Deposit” shall be deemed to be the Reduced
Security Deposit for all purposes of this Lease. Landlord and Tenant confirm
that the requirements for the Reduced Security Deposit have been met, and,
accordingly, the Security Deposit payable upon the execution of this Lease shall
be $5,805,245.00.

(d) Security Deposit Elimination. If at any time during the Term of this Lease,
Tenant meets the Elimination Requirements (as defined herein), the Security
Deposit requirement hereunder shall be eliminated with respect to the initial
Premises and as to any Expansion Space or ROFR Space. The Elimination
Requirements are (i) the achievement by Tenant of an investment grade rating
from any 2 of the Moody’s, Standard and Poors, and Fitch rating agencies, and
(ii) the absence of any monetary and material non-monetary of Default of Tenant
hereunder.

7. Use.

(a) Permitted Use. The Premises shall be used solely for the Permitted Use set
forth in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 22

 

(b) Impact of Use on Landlord’s Insurance. Tenant will not use or permit the
Premises to be used for any purpose or in any manner that would void Tenant’s or
Landlord’s insurance, increase the insurance risk, or cause the disallowance of
any sprinkler or other credits. Tenant shall reimburse Landlord promptly upon
demand for any additional premium charged for any such insurance policy by
reason of Tenant’s failure to comply with the provisions of this Section or
otherwise caused by Tenant’s use and/or occupancy of the Premises.

(c) Miscellaneous. Tenant will use the Premises in a careful, safe and proper
manner and will not commit or permit waste, overload the floor or structure of
the Premises, subject the Premises to use that would damage the Premises or
obstruct or interfere with the rights of Landlord or other tenants or occupants
of the Project, including conducting or giving notice of any auction,
liquidation, or going out of business sale on the Premises, or using or allowing
the Premises to be used for any unlawful purpose. Tenant shall cause any
equipment or machinery to be installed in the Premises so as to reasonably
prevent sounds or vibrations from the Premises from extending into Common Areas,
or other space in the Project. Tenant shall not place any machinery or equipment
weighing 500 pounds or more in or upon the Premises or transport or move such
items through the Common Areas of the Project or in the Project elevators
without the prior written consent of Landlord. Tenant shall not, without the
prior written consent of Landlord, use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the designed capacity of the Project as set forth in the Shell, Core, and
Site Construction Documents and TI Construction Documents (as defined in the
Work Letter).

(d) Legal Requirements. Landlord shall be responsible for the compliance of the
Premises and the Common Areas of the Project with all Legal Requirements,
including the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.
(together with regulations promulgated pursuant thereto, “ADA”), as of the
Commencement Date. Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is generally applicable to similar buildings in the area in
which the Project is located) or at Tenant’s expenses (to the extent such Legal
Requirement is applicable solely by reason of Tenant’s, as compared to other
tenants of the Project, particular use of the Premises) make any alterations or
modifications to the Common Areas or the exterior of the Buildings that are
required by Legal Requirements, including the ADA, enacted after the
Commencement Date. Tenant, at its sole expense, shall make any alterations or
modifications to the interior of the Premises that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA enacted after the Commencement Date. Tenant shall be permitted to use any
part of the Premises as a place of public accommodation as defined in the ADA,
provided that Tenant reimburses Landlord for any costs associated with such use,
including any required changes to common areas of the Project arising from
Tenant’s activities in the Premises after the Commencement Date. Notwithstanding
any other provision herein to the contrary, Tenant shall be responsible for any
and all demands, claims, liabilities, losses, costs, expenses, actions, causes
of action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with Legal

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 23

 

Requirements for which Tenant is responsible hereunder, and Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
Claims arising out of or in connection with any failure of the Premises to
comply with any such Legal Requirement.

(e) Use and Improvements of [***]. Landlord covenants and agrees that, during
any period of the ownership of [***] Street by an affiliate of [***] (“[***]”),
no portion of [***] Street shall be used as a [***]. In addition, during any
period of the ownership of [***] Street by an [***], if the [***] Affiliate
develops [***] Street, the [***] Affiliate shall perform a [***] study of the
proposed improvements prior to construction (“[***] Study”). If the [***] Study
discloses that the proposed improvements will result in the need to alter the
[***] systems servicing the Premises, the [***] Affiliate shall either, at its
election: (i) redesign the proposed improvements so that the [***] Study no
longer discloses the need to alter such [***] systems, or (ii) pay for the
reasonable construction costs of any such alteration.

8. Holding Over. Upon 90 days’ notice from Tenant to Landlord prior to the
expiration of the Term, Tenant may retain possession of the Premises for up to
90 days after the termination of the Term, and: (i) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period; (ii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease; and (iii) all other payments shall continue under the terms of this
Lease. If Tenant has given such notice but remains in possession of the Premises
for more than 90 days after the expiration of the Term, or if Tenant has not
given such notice and Tenant remains in possession of the Premises at the
expiration or earlier termination of the Term without the express written
consent of Landlord: (x) the Base Rent shall be equal to [***]% of the Base Rent
in effect during the last 30 days of the Term, and (y) following 90 days of such
holdover, Tenant shall be responsible for all damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over, including consequential
damages. No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease except as otherwise expressly provided, and
this Section 8 shall not be construed as consent for Tenant to retain possession
of the Premises. Acceptance by Landlord of Rent after the expiration of the Term
or earlier termination of this Lease shall not result in a renewal or
reinstatement of this Lease.

9. Taxes.

(a) Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 24

 

promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes. If Tenant
makes a written request of Landlord to seek an abatement of Taxes at least 15
days prior to the deadline for filing such abatement requests, then Landlord
shall either elect to file and pursue the abatement or shall decline such
request in writing by notice delivered to Tenant no later than 10 days after
Tenant’s written request. If an abatement of Taxes is initiated by Landlord in
its own discretion or is pursued by Landlord at the request of Tenant, (i) the
reasonable cost of such abatement proceeding shall be included in Taxes, and
(ii) Tenant shall have the right to consult with Landlord concerning the pursuit
and settlement of such abatement by Landlord. If a tax abatement is initiated by
Tenant after Landlord declines to pursue such abatement at the request of
Tenant, (i) Tenant’s reasonable costs of such abatement proceeding shall be
deducted from any Tax refund, (ii) Landlord shall have the right to consult with
Tenant concerning the pursuit of such abatement and no such abatement shall be
settled without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed, and (iii) if required by
Landlord’s mortgagee, Tenant shall deliver to Landlord cash or other security
satisfactory to Landlord pending resolution of the same to secure the required
payment. If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. The amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord immediately upon demand.

(b) Exclusions from Taxes. With respect to any future Taxes assessed against the
Project which are imposed in lieu of Taxes which exist, or are applicable to the
Project as of the Execution Date, such Taxes shall only be included in Operating
Expenses to the extent that the same would be payable if the Project were the
only property of Landlord. The amount of any special taxes, special assessments
and agreed or governmentally imposed “in lieu of tax” or similar charges shall
be included in Taxes for any year but shall be limited to the amount of the
installment (plus any interest, other than penalty interest, payable thereon) of
such special tax, special assessment or such charge required to be paid during
or with respect to the year in question. Betterments and assessments, whether or
not paid in installments, shall be included in Taxes in any tax year as if the
betterment or assessment were paid in installments over the longest period
permitted by Legal Requirements, together with interest thereon charged by the
assessing authority for the payment of such betterment or assessment in
installments. Taxes shall not include: (i) any income taxes imposed on Landlord
except solely to the extent such income taxes are in substitution for any Taxes
payable hereunder, (ii) franchise, rental, capital, inheritance, transfer, gift,
or corporate excise taxes or levies, and (iii) any voluntary assessments or
payments to neighborhood or other similar associations. Notwithstanding the
foregoing, there shall be included in Taxes: (x) [***]%

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 25

 

of any voluntary assessment or voluntary payment which may be due to a business
improvement district or similar organization in which the Project may be
included (“BID”), and (y) [***]% of any mandatory assessment or mandatory
payment which may be due to a BID in which the Project may be included (provided
that in either case, neither Landlord nor any affiliate of Landlord shall derive
any development or similar rights for other properties as a result of the BID
payment).

(c) Cooperation. Landlord hereby agrees to cooperate with Tenant in Tenant’s
pursuit of any Tax abatements (subject to the terms of this Section 9) or other
Tax incentives which may be available to reduce Taxes hereunder during the Term.

10. Parking.

(a) Parking License. Subject to all matters of record, Force Majeure, a Taking
(as defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have an irrevocable license during the Term to use
parking spaces in the Garage based upon a ratio (“Current Cambridge Parking
Ratio”) of [***] spaces per [***] square feet of “gross floor area” in the
Premises, as defined in the Cambridge Zoning Ordinance (“Tenant’s Pro Rata Share
of Parking Spaces”) (i.e., [***] spaces, based upon a “gross floor area” of
[***] square feet) for use by Tenant’s employees and invitees who work in the
Buildings, in those areas in the Garage designated for non-reserved parking,
subject in each case to Landlord’s rules and regulations. In addition to use by
other occupants of the 75 Binney Building, Tenant acknowledges that portions of
the Garage may be used by other parties as permitted by the Special Permit and
pursuant to an easement to the Mormon Church on Second Street (for up to [***]
spaces from 7 p.m. to 11 p.m. on weekdays and from 7 a.m. to 10 p.m. on
weekends). In no event shall the Garage be open for parking for the public at
large. Landlord shall allocate parking for the non-retail/restaurant balance of
the 75 Binney Building not demised hereunder (and for any other
non-retail/restaurant parties as permitted by the Special Permit) using a ratio
no greater than the ratio provided to Tenant hereunder (unless Landlord offers
such greater ratio to Tenant as well). In the event that Landlord provides any
non-retail/restaurant party with assigned parking spaces (without any obligation
to do so), Landlord shall provide Tenant with up to [***] assigned spaces on the
same pro rata basis as any other non-retail/restaurant party or parties
receiving assigned spaces, and shall provide Tenant with a [***] to [***] match
of any additional assigned spaces in excess of such [***] spaces. Landlord shall
not be responsible for policing the use of spaces in the Garage, but shall cause
there to be a prompt and effective response to any request of Tenant for
assistance with any unauthorized use of spaces in the Garage which impairs
Tenant’s exercise of its rights hereunder. If and to the extent expressly
allowed by the City of Cambridge, Tenant shall have the right to receive a
license for the use of additional unallocated spaces in the Garage until such
spaces are allocated to other parties as permitted by the Special Permit. In
addition, in the event that the City of Cambridge were to permit a parking ratio
for the Garage in excess of the Current Cambridge Parking Ratio, Landlord shall
offer to make available to Tenant Tenant’s Pro Rata Share of such additional
spaces prior to offering any such additional spaces to non-residential or
non-retail/restaurant tenants of the Campus not located within the Project.
Landlord shall permit Tenant to integrate its security systems for the Premises
with the security systems for the Project, subject to Landlord’s reasonable
review and approval of the same.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 26

 

(b) Monthly Parking Charge. Commencing on the Commencement Date, Tenant shall be
obligated to pay, together with Base Rent hereunder, in respect of Tenant’s Pro
Rata Share of Parking Spaces in the Garage, the market rate monthly charge
therefor designated by Landlord, adjusted reasonably at the beginning of each
Lease Year based upon the rates charged by comparable parking facilities in the
vicinity of the Project.

(c) PTDM Matters. Tenant shall, at Tenant’s sole expense, for so long as the
Parking and Traffic Demand Management Plan dated February 9, 2010 (revised
April 15, 2010), as approved by the City of Cambridge on April 22, 2010,
including the conditions set forth in such approval (as amended from time to
time, the “PTDM”), remains applicable to the Project, comply with the PTDM as
applicable to the Project, including without limitation, (i) offer to subsidize
mass transit monthly passes for all of its employees in accordance with the
terms set forth in the PTDM; (ii) implement a Commuter Choice Program and the
MBTA’s Corporate Pass Plan; (iii) discourage single-occupant vehicle (“SOV”) use
by its employees; (iv) promote alternative modes of transportation and use of
alternative work hours; (v) meet with Landlord and/or its representatives no
more than quarterly to discuss transportation programs and initiatives;
(vi) participate in annual surveys, monitoring transportation programs and
initiatives at the Center, and, without limitation, achieve a sixty
(60%) percent response rate for patron surveys; (vii) cooperate with Landlord in
connection with transportation programs and initiatives promulgated pursuant to
the PTDM; (viii) provide alternative work programs (such as telecommuting,
flex-time and compressed work weeks) to its employees in order to reduce traffic
impacts in Cambridge during peak commuter hours; (ix) offer an emergency ride
home (“ERH”) through the Charles River Transportation Management Association
(“CRTMA”), or have its own ERH program, for all employees who commute by non-SOV
mode at least 3 days a week and who are eligible to park in Tenant’s Share of
Garage Spaces; (x) cooperate with the Cambridge Office of Workforce Development
to expand employment opportunities for Cambridge residents; (xi) become a member
of the CRTMA and cause the EZ Ride shuttle service to service the Building;
(xii) in the event that the single occupancy vehicle and traffic generation
modal split limits of the PTDM are exceeded, charge each user of a parking space
the market rate for parking in Kendall Square/East Cambridge therefor;
(xiii) comply with the requirements of any other Parking and Traffic Demand
Management Plan to which Tenant may be a party from time to time;
(xiv) designate an employee transportation coordinator for the Building; and
(xv) otherwise cooperate with Landlord in encouraging employees to seek
alternate modes of transportation. In accordance with the PTDM, Landlord shall
provide within the Project, as to the 75 Binney Building, for no less than 50
bicycles (of which 34 bicycles shall be within covered space), and, as to the
125 Binney Building, for no less than 60 bicycles (of which 44 bicycles shall be
within covered space).

11. Utilities and Services; Emergency Generator; Service Interruptions.

(a) Utilities and Services. Landlord shall provide, subject to the terms of this
Section 11, water, sewer, heat, ventilation, air conditioning, passenger and
freight elevator, electricity, gas, refuse and trash collection, recycling, and
janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Utility meters shall be installed in accordance with
the requirements of the Work Letter.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 27

 

Landlord shall read and maintain the meters as part of its services hereunder.
No special administrative fee shall be charged by Landlord for the reading of
meters, provided that the actual cost of reading and maintaining the meters
shall be included in Operating Expenses. Tenant shall pay directly to the
Utility provider, prior to delinquency, any separately metered Utilities and
services which may be furnished to Tenant or the Premises during the Term.
Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or the abatement of
Rent. Landlord and Tenant will have reviewed and approved the design with
respect to any equipment or improvements associated with Utilities provided
hereunder, in accordance with and subject to the terms of the Work Letter
(including without limitation Section 3.3(b) thereof). Tenant acknowledges that
Tenant is responsible for the design of the TI Improvements in accordance with
the terms of the Work Letter, and such design may affect the ability to achieve
in the Premises the performance standards which the Utilities were designed to
achieve. Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use. Landlord and Tenant agree to meet in person or by
telephone no less than once per month to discuss scheduled Building System
(including Utility) stoppages, maintenance, repairs or Alterations with respect
to the Premises.

(b) Other Services. Landlord shall also provide, subject to the terms of this
Section 11, and upon mutual agreement of the parties, such other additional
services as may from time to time be reasonably requested by Tenant. Tenant
shall pay for the cost of such services, either as Operating Expenses, or by
reimbursement to Landlord, as the parties may mutually agree.

(c) Tenant Standby Generator. Landlord’s sole obligation for either providing a
standby generator(s) or providing emergency back-up power to Tenant shall be:
(i) to provide a standby generator with not less than the stated capacity of the
standby generator required under the terms of the Work Letter, if any, and
(ii) to contract with a third party to maintain such standby generator as per
the manufacturer’s standard maintenance guidelines. Landlord shall provide
Tenant with a copy of such third party contract upon request, and shall request
that the third party maintenance company deliver to Tenant copies of any reports
and written notices delivered by the company to Landlord. Landlord shall have no
obligation to provide Tenant with an operational standby generator or back-up
power or to supervise, oversee or confirm that the third party maintaining the
standby generator is maintaining the standby generator as per the manufacturer’s
standard guidelines or otherwise. During any period of replacement, repair or
maintenance of the standby generator when the standby generator is not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative standby generator or backup generators or alternative
sources of back-up power. Tenant expressly acknowledges and agrees that Landlord
does not guaranty that any standby generator will be operational at all times or
that emergency power will be available to the Premises when needed. If Tenant
provides written notice to Landlord of Tenant’s reasonable dissatisfaction with
the service provided by the third party maintenance company, Landlord shall
within 30 days of such notice or as soon thereafter as possible (using
commercially diligent efforts to do so) replace said company with another
company reasonably satisfactory to Tenant.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 28

 

(d) Service Interruptions.

 

  (i) Service Interruptions. If all or a material portion of the Premises is
rendered untenantable such that Tenant cannot occupy such portion of the
Premises as a proximate result of Landlord’s negligence or willful misconduct,
or as a proximate result of Landlord’s failure to perform any covenant or
provision of this Lease on its part to be performed (except to the extent that
such failure is caused in whole or in part by the action or inaction of Tenant)
or by reason of the performance of any work in or about the Premises by or on
behalf of Landlord, such that the foregoing conditions materially and adversely
interfere with the conduct of Tenant’s operations in the Premises (“Material
Services Failure”), then Tenant shall have the rights hereinafter set forth.
During such period of Material Services Failure, Landlord will, if reasonably
practical, cooperate with Tenant to arrange for the provision of any interrupted
Utilities on an interim basis via temporary measures until final corrective
measures can be accomplished and Tenant shall permit Landlord the necessary
access to the Premises to remedy such Material Service Failure. In the event a
Material Services Failure is not remedied by Landlord within 5 consecutive
business days after receiving written notice thereof from Tenant (an “MSF
Notice”) and provided that Tenant has given Landlord all access to the Premises
necessary for the remedy of such Material Service Failure, then Tenant shall
have the right to an equitable abatement of Base Rent and Tenant’s Pro Rata
Share of Operating Expenses under this Lease in proportion to the extent of
interference with Tenant’s operations until the Material Services Failure is
remedied

 

  (ii) Exclusive Remedies. This Section 11(d) sets forth Tenant’s sole and
exclusive remedies on account of an interruption of services or Landlord’s
default resulting in an interruption of services other than Tenant’s self-help
rights under Section 31(b). This Section 11(d) shall not apply to casualty or a
Taking, which are governed by the terms of Section 18 and Section 19,
respectively, nor shall it apply to any failure of a utility or other third
party service provider to provide any utility or service (unless caused by
Landlord’s negligence or willful misconduct).

 

  (iii) Nonapplicability to Tenant Standby Emergency Generators. Notwithstanding
any provision hereof to the contrary, this Section 11(d) shall be inapplicable
to any Tenant standby emergency generators servicing the Premises or the
Buildings, which are solely governed by the provisions of Section 11(c) above.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 29

 

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
routine plumbing or electrical connections or ordinary plugs or jacks) to
Building Systems (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed. Tenant may construct nonstructural Alterations in the Premises without
Landlord’s prior approval if the aggregate cost of all such work in any 12 month
period does not exceed $[***] (a “Notice-Only Alteration”), provided Tenant
notifies Landlord in writing of such intended Notice-Only Alteration, and such
notice shall be accompanied by plans, specifications, work contracts and such
other information concerning the nature and cost of the Notice-Only Alteration
as may be reasonably requested by Landlord, which notice and accompanying
materials shall be delivered to Landlord not less than 15 business days in
advance of any proposed construction. If Landlord approves any Alterations,
Landlord may impose such conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion, and shall provide in
reasonable detail the basis for Landlord’s disapproval of any proposed
Alteration. Any request for approval shall be in writing, delivered not less
than 10 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. If Landlord fails to
respond to such request for approval within 10 business days, upon Tenant’s
giving of an additional 5 business days written notice to Landlord without
response from Landlord (which additional notice shall include the phrase ‘SECOND
NOTICE; DEEMED APPROVED IF NO RESPONSE WITHIN 5 BUSINESS DAYS’), Landlord shall
be deemed to have granted its consent to the request for approval. Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to ensure that such
plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall not be
required to pay to Landlord any cost, charge or fee in connection with any
proposed Alteration, but Tenant shall pay to Landlord, as Additional Rent,
within 30 days of invoice therefor: (i) Landlord’s direct, reasonable third
party expenses for plan review, coordination, scheduling, supervision; and
(ii) Landlord’s reasonable costs for incorporation of the as built plans for any
Alterations in the Project’s Building Information Modeling (“BIM”) system which:
(x) are the subject of a building permit from the City of Cambridge; and/or
(y) require the professional stamp of an architect or engineer. Before Tenant
begins any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 30

 

Tenant shall pay for the completion of all Alterations work free and clear of
liens, and shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration, including
all plans and information necessary to incorporate the as built plans into the
Project’s BIM system.

Other than any trade fixtures, machinery, equipment and other personal property
not paid for out of the TI Fund (as defined in the Work Letter) which may be
removed without material damage to the Premises, which damage shall be repaired
(including capping or terminating utility hook-ups behind walls) by Tenant
during the Term (collectively, “Tenant’s Property”), all property of any kind
paid for with the TI Fund, all Alterations, real property fixtures, built-in
machinery and equipment, built-in casework and cabinets and other similar
additions and improvements built into the Premises so as to become an integral
part of the Premises, such as fume hoods which penetrate the roof or plenum
area, built-in cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm
rooms, deionized water systems, glass washing equipment, autoclaves, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
power generator and transfer switch (collectively, “Installations”) shall be and
shall remain the property of Landlord during the Term and following the
expiration or earlier termination of the Term, shall not be removed by Tenant at
any time during the Term and shall remain upon and be surrendered with the
Premises as a part thereof in accordance with Section 28 following the
expiration or earlier termination of this Lease; provided, however, that
Landlord shall, at the time its approval of such Installation is requested or at
the time it receives notice of a Notice-Only Alteration notify Tenant if it has
elected to cause Tenant to remove such Installation upon the expiration or
earlier termination of this Lease. If Landlord so elects, Tenant shall remove
such Installation upon the expiration or earlier termination of this Lease and
restore any damage caused by or occasioned as a result of such removal,
including, when removing any of Tenant’s Property which was plumbed, wired or
otherwise connected to any of the Building Systems, capping off all such
connections behind the walls of the Premises and repairing any holes. During any
such restoration period, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant. Landlord agrees that Tenant
shall not be obligated to remove the Tenant Improvements installed under the
terms of the Work Letter at the end of the Term, unless otherwise expressly
provided in the 100% TI Construction Documents.

13. Landlord’s Repairs. Landlord, as an Operating Expense, shall cause to be
operated, maintained and repaired all of the structural, exterior, and other
Common Areas of the Project, including HVAC, plumbing, fire sprinklers,
elevators and all other building systems serving the Premises and other portions
of the Project (“Building Systems”), in good operating order and repair,
reasonable wear and tear excepted. All Building Systems shall be operated and
maintained in accordance with the specifications therefor to the extent provided
in the plans and specifications approved by Landlord and Tenant in accordance
with the Work Letter. Landlord and Tenant will have reviewed and approved the
design with respect to any equipment or improvements associated with the
Building Systems provided hereunder, in accordance with and subject to the terms
of the Work Letter (including without limitation Section 3.3(b) thereof).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 31

 

Tenant acknowledges that Tenant is responsible for the design of the TI
Improvements in accordance with the terms of the Work Letter, and such design
may affect the ability to achieve in the Premises the performance standards
which the Building Systems were designed to achieve. Losses and damages,
including uninsured losses and damages caused by Tenant, or by any of Tenant’s
agents, servants, employees, invitees and contractors (collectively, “Tenant
Parties”) shall be repaired by Landlord, to the extent not covered by insurance,
at Tenant’s sole cost and expense. Landlord reserves the right to stop Building
Systems services when necessary (i) by reason of accident or emergency, or
(ii) for planned repairs, alterations or improvements, which are, in the
judgment of Landlord, desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed. Except to the extent
constituting a Material Services Failure, Landlord from time to time shall have
the right to interrupt or curtail the level of service provided by the Building
Systems to the extent reasonably necessary to accommodate the performance of
repairs, additions, alterations, replacements or improvements required or
authorized to be made by Landlord hereunder. Landlord shall coordinate with
Tenant any such interruption or curtailment of such service in order to minimize
to the extent reasonably practicable any interference with the conduct of
Tenant’s business in the Premises. Subject to the provisions of Section 11(d)
and Section 31, Landlord shall have no responsibility or liability for failure
to supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall have a reasonable opportunity to effect such repair. Landlord
shall not be liable for any failure to make any repairs or to perform any
maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance. Tenant
waives its rights under any state or local law to terminate this Lease or to
make such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth herein;
provided, however, that nothing herein shall affect or limit Tenants’ rights
under Section 11(d). Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18. Landlord shall perform its obligation pursuant to this Section 13 in
conformity with the standards that are customary for first class comparable
buildings used for comparable purposes in Cambridge, Massachusetts.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises comprised of the Tenant Improvements installed under the Work Letter,
and any Alterations, including, without limitation, entries, doors, ceilings,
interior windows, interior walls, and the interior side of demising walls. Such
repair and replacement may include capital expenditures and repairs whose
benefit may extend beyond the Term. Should Tenant fail to make any such repair
or replacement or fail to maintain the Premises, Landlord shall give Tenant
notice of such failure. If Tenant fails to commence cure of such failure within
10 days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 18 and 19, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 32

 

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

16. Indemnification.

(a) Tenant. Subject to Section 16(c) and Section 17(c), Tenant hereby
indemnifies and agrees to defend, save and hold Landlord and Landlord’s
officers, directors, partners, members, managers, agents and holders of
Mortgages as to which Landlord has given Tenant notice (“Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property (i) occurring within the Premises, (ii) occurring
outside of the Premises, to the extent caused by the negligence or willful
misconduct of Tenant or any Tenant Party, (iii) to the extent arising out of the
use or occupancy of the Premises by Tenant or any Tenant Party, or
(iv) occasioned by a breach or default by Tenant in the performance of any of
its obligations hereunder, except, in any event, to the extent caused by the
willful misconduct, negligence or default of Landlord or a Landlord Party.
Except as set forth in Section 16(b) below and subject to Section 16(c),
Section 17(c) and Section 36, Landlord shall not be liable to Tenant for, and
Tenant assumes all risk of damage to, personal property (including, without
limitation, loss of records kept within the Premises). Tenant further hereby
irrevocably waives any and all Claims for injury to Tenant’s business or loss of
income relating to any such damage or destruction of personal property
(including, without limitation, any loss of records). Landlord shall not be
liable for any damages arising from any act, omission or neglect of any other
tenant in the Project or of any other third party.

(b) Landlord. Subject to Section 16(c), Section 17(c), and Section 36, Landlord
hereby indemnifies and agrees to defend, save and hold Tenant and Tenant’s
officers, directors, partners, members, and agents (“Tenant Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property to the extent caused by the gross negligence or
willful misconduct of Landlord or any Landlord Party.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 33

 

(c) M.G.L. Chapter 186, Section 15. In the event that any provision of this
Lease expressly conflicts with the requirements of M.G.L. Chapter 186,
Section 15, the provisions of said statute shall govern to the extent of such
conflict (Landlord hereby agreeing that, for the purposes of said Section 15,
the term “Landlord” shall be deemed to include all “Landlord Parties”),
provided, however, that the parties expressly covenant and agree that in no
event shall either party hereunder be liable in any event for consequential,
indirect or punitive damages (Tenant agreeing that, without limitation of the
provisions of Section 36 below, the results of Tenant’s scientific research and
scientific experiments, as well as any income arising therefrom shall be
considered to be consequential damages).

17. Insurance.

(a) Landlord’s Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project (including without limitation the Tenant Improvements (as defined in the
Work Letter) and any Alterations). Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$[***] for bodily injury and property damage with respect to the Project.
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may reasonably deem necessary, consistent with
customary practice in the vicinity of the Project, including, but not limited
to, flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project. All such insurance shall be included as part of the Operating
Expenses. The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations).

(b) Tenant’s Insurance. Tenant, at its sole cost and expense, shall maintain
during the Term: all risk property insurance with business interruption and
extra expense coverage, covering the full replacement cost of all property and
improvements installed or placed in the Premises by Tenant at Tenant’s expense;
workers’ compensation insurance with no less than the minimum limits required by
law; employer’s liability insurance with such limits as required by law; and
commercial general liability insurance, with a minimum limit of not less than
$[***] per occurrence for bodily injury and property damage with respect to the
Premises. The commercial general liability insurance policy shall name Landlord,
its officers, directors, employees, managers, and agents (collectively,
“Landlord Parties”), as additional insureds. The commercial general liability
policy shall insure on an occurrence and not a claims-made basis; shall be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Tenant shall deliver to Landlord at least 30 days prior
written notice of any cancellation or termination of any insurance which Tenant
is required to maintain hereunder, and shall cause the insurers to endeavor to
give at least 10 days written notice prior to cancellation thereof. Copies of
such policies (if requested by Landlord), or certificates of insurance showing
the limits of coverage required hereunder

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 34

 

and showing Landlord as an additional insured, along with reasonable evidence of
the payment of premiums for the applicable period, shall be delivered to
Landlord by Tenant upon commencement of the Term and upon each renewal of said
insurance. Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy. Tenant shall, at
least 5 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

(c) Waiver of Subrogation. The property insurance obtained by Landlord and
Tenant shall include a waiver of subrogation by the insurers and all rights
based upon an assignment from its insured, against Landlord or Tenant, and their
respective officers, directors, employees, managers, agents, invitees and
contractors (“Related Parties”), in connection with any loss or damage thereby
insured against. Neither party nor its respective Related Parties shall be
liable to the other for loss or damage caused by any risk insured against under
property insurance required to be maintained hereunder, and each party waives
any claims against the other party, and its respective Related Parties, for such
loss or damage. The failure of a party to insure its property shall not void
this waiver. Landlord and its respective Related Parties shall not be liable
for, and Tenant hereby waives all claims against such parties for, business
interruption and losses occasioned thereby sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever. If the foregoing waivers
shall contravene any law with respect to exculpatory agreements, the liability
of Landlord or Tenant shall be deemed not released but shall be secondary to the
other’s insurer.

(d) Increases in Tenant’s Liability Insurance Coverages. Landlord may require
insurance policy limits to be raised to conform with requirements of Landlord’s
lender and/or to bring coverage limits to levels then being generally required
of new tenants within the Project, provided that such increases are consistent
with customary practice for similar properties in the vicinity.

18. Restoration. If, at any time during the Term, the Project or the Premises
(including the Tenant Improvements and Alterations) are damaged or destroyed by
a fire or other insured casualty, Landlord shall notify Tenant within 60 days
after discovery of such damage as to the amount of time an independent
estimating engineer or general contractor engaged by Landlord estimates it will
take to restore the Project or the Premises, as applicable (the “Restoration
Period”). If the Restoration Period is estimated to exceed 18 months (the
“Maximum Restoration Period”), Landlord may, in such notice, elect to terminate
this Lease as of the date that is 75 days after the date of discovery of such
damage or destruction; provided, however, that notwithstanding Landlord’s
election to restore, Tenant may elect to terminate this Lease by written notice
to Landlord delivered within 5 business days of receipt of a notice from

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 35

 

Landlord estimating a Restoration Period for the Premises longer than the
Maximum Restoration Period. Unless either Landlord or Tenant so elects to
terminate this Lease, Landlord shall, subject to receipt of sufficient insurance
proceeds (with any deductible to be treated as a current Operating Expense),
promptly restore the Premises, subject to delays arising from the collection of
insurance proceeds not caused by Landlord’s delay or that of any party claiming
by, through or under Landlord, from Force Majeure events or as needed to obtain
any license, clearance or other authorization of any kind required to enter into
and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in
Section 30) introduced by Tenant or any party claiming by, through or under
Tenant, in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant. Landlord’s restoration obligation under this Section 18
shall be limited to the net proceeds of insurance required to be carried by
Landlord under this Lease (whether or not such insurance has been carried).

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, Landlord or Tenant may terminate this Lease if
the Premises are damaged during the last 1 year of the Term and Landlord
reasonably estimates that it will take more than 3 months to repair such damage,
or if insurance proceeds are not available for such restoration. Rent shall be
abated from the date of the casualty, provided that if Hazardous Materials
Clearances are required as a condition of the repair or restoration, Rent shall
be abated from the date all required Hazardous Material Clearances are obtained
until the Premises are repaired and restored, in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises, unless Landlord provides Tenant with other comparable space
during the period of repair that is suitable for the temporary conduct of
Tenant’s business. Such abatement shall be the sole remedy of Tenant, and except
as provided in this Section 18, Tenant waives any right to terminate the Lease
by reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 36

 

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would either prevent or
materially interfere with Tenant’s use of the Premises or materially interfere
with or impair Landlord’s ownership or operation of the Project, then upon
written notice by Landlord this Lease shall terminate and Rent shall be
apportioned as of said date. If part of the Premises shall be Taken, and this
Lease is not terminated as provided above, Landlord shall promptly restore the
Premises and the Project as nearly as is commercially reasonable under the
circumstances to their condition prior to such partial Taking and the rentable
square footage of the Building, the rentable square footage of the Premises,
Tenant’s Share of Operating Expenses, Tenant’s Share of Parking Spaces, and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5 days
of any such notice not more than twice in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance within 5
business days after notice of the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises without making reasonable
arrangements for reasonable security for the Premises.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 37

 

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 business days
after written notice to Tenant that any such lien has been filed against the
Premises.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) be dissolved or otherwise fail to
maintain its legal existence, except in connection with a merger, consolidation
or reorganization or purchaser of Tenant or its assets in connection with a
Permitted Transfer.

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
20 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to the prime rate of interest published from time to time by
The Wall Street Journal plus [***]% per annum, or the highest rate permitted by
law (the “Default Rate”), whichever is less, shall be payable to Landlord on
demand as Additional Rent. Nothing herein shall be construed to create or impose
a duty on Landlord to mitigate any damages resulting from Tenant’s Default
hereunder.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 38

 

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after notice that such payment is due more than twice
in any 12 month period, Tenant shall pay to Landlord an additional sum therefor
equal to [***]% of the overdue Rent as a late charge. The parties agree that
this late charge represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payment by Tenant. In addition to the late charge,
Rent not paid when due shall bear interest at the Default Rate from the 5th day
after the notice until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

 

  (i) Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof in compliance
with applicable law;

 

  (ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

 

  (A) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

 

  (B) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

  (C) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

  (D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 39

 

  (E) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of Boston at the time of award plus
[***]%.

 

  (iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

  (iv) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

 

  (v) Landlord shall use reasonable efforts to mitigate its damages in the event
of any default by Tenant hereunder; provided, however, Landlord’s obligation to
relet the Premises shall be subject to right of Landlord and its affiliates to
lease other available space within the Campus for comparable use prior to
reletting the Premises and to lease to high quality tenants in a harmonious
manner with an appropriate mix of uses, tenants, floor areas and terms of
tenancies.

(d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach,

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 40

 

and no waiver by Landlord of any provision of this Lease shall be deemed to have
been made unless expressed in writing and signed by Landlord. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22 and subject to the terms of this
Section 22, Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect. Except as provided in Section 22(b),
if Tenant is a corporation, partnership or limited liability company, the shares
or other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 50% or more of the issued and outstanding shares or other ownership
interests of such corporation are, and voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.
Notwithstanding the foregoing, any public offering of shares or other ownership
interest in Tenant shall not be deemed an assignment.

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below) then at least 15 days, but not more than
45 days, before the date Tenant desires the assignment or sublease to be
effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”). The Assignment Notice shall set forth the portion of the
Premises to be made available (the “Offered Space”). At Tenant’s option the
Assignment Notice may identify a specific proposed assignee or subtenant and the
material terms and conditions of the proposed transaction (a “Specific
Assignment Notice”). A Specific Assignment Notice shall include a copy of an
executed Letter of Intent or Term Sheet setting forth all materials terms and
conditions of the proposed assignment or sublease, information about the
proposed assignee or sublessee, including the proposed use of the Premises and
any Hazardous Materials proposed to be used, stored handled, treated, generated
in or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and such
other information as Landlord may deem reasonably necessary or appropriate to
its consideration whether to grant its consent. If, after having submitted an
Assignment Notice, Tenant shall identify a specific third party assignee or
subtenant for such Offered Space, Tenant shall submit a Specific Assignment
Notice with respect to such Offered Space. Landlord may, by giving written
notice to Tenant within 2 months after receipt of the Assignment Notice (which
period shall be reduced to 15 days in the case of a Specific Assignment Notice):

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 41

 

  (i) in the case of a Specific Assignment Notice, grant such consent, which
consent shall not be unreasonably withheld, conditioned or delayed, including
reasonable approval of the assignee, transferee or subtenant, its net worth and
the proposed use of the Offered Space (and such consent may be subject to
Landlord’s further right to reasonably approve the final form of documentation
of such transaction);

 

  (ii) in the case of a Specific Assignment Notice, refuse such consent, in its
sole and absolute discretion, if: (x) the proposed assignment, or other transfer
or subletting concerns 25,000 rentable square feet or more in either the 75
Binney Building or the 125 Binney Building during the initial lease-up of the 75
Binney Building, and such tenant has received a written proposal to lease space
in the 75 Binney Building from Landlord; or (y) concerns any transferee,
assignee or subtenant which, in Landlord’s reasonable judgment, is engaged in
areas of scientific research or other business concerns that are controversial
such that they may (1) attract or cause negative publicity for or about the
Building or the Project, (2) negatively affect the reputation of the Building,
the Project or Landlord, or (3) attract protestors to the Building; or
(z) concerns any transferee, assignee or subtenant which has engaged in
mismanagement or improper disposal of Hazardous Materials (unless the same has
been, or is reasonably in the process of being, corrected by the transferee,
assignee or subtenant);

 

  (iii) in the case of an Assignment Notice which is not a Specific Assignment
Notice, waive any right to terminate the Lease as to the Offered Space for a
period of 9 months following the Assignment Notice, during which period Landlord
shall continue to have the right to reasonably approve any prospective subtenant
or assignee of the Offered Space in the same manner as provided in subsections
(i) and (ii) above; or

 

  (iv)

terminate this Lease with respect to the Offered Space as of the Assignment
Date, in the event that the proposed transaction is either: (x) an assignment of
this Lease; or (y) a Full Term Third Party Sublease (as hereinafter defined)
which, together with other Full Term Third Party Subleases then in effect, would
cause at least [***]% of the rentable square footage of either the 75 Binney
Building or the 125 Binney Building to be subject to Full Term Third Party
Subleases (an “Assignment Termination”). A “Full Term

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 42

 

  Third Party Sublease” is defined as a sublease of the entirety, or a portion,
of the Premises, to anyone other than a Permitted Transferee, for a term which
expires at or within 12 months prior to the expiration of the then current Lease
Term. If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination. If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect. If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the Offered Space. No failure of Landlord to exercise any such option
to terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice within the applicable time period shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other transfer or
otherwise shall be deemed a waiver of Landlord’s option to terminate as to the
Offered Space to the extent provided in Section 22(b)(iii) above. Tenant shall
reimburse Landlord for all of Landlord’s reasonable out-of-pocket expenses (not
to exceed $[***]) in connection with its consideration of any Assignment Notice.
Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Permitted Assignment”)
shall not be required, provided that Landlord shall have the right to reasonably
approve the form of any such sublease or assignment. In addition, Tenant shall
have the right to assign this Lease, without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation, recapitalization or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant (“Permitted Tenant Successor”) provided that
(i) such merger or consolidation, or such acquisition or assumption, as the case
may be, is for a good business purpose and not principally for the purpose of
transferring the Lease, and (ii) the net worth (as determined in accordance with
GAAP) of the assignee is not less than the net worth (as determined in
accordance with GAAP) of Tenant as of the date of this Lease, and (iii) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease arising after the effective date of the assignment (a
“Permitted Assignment”). Any

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 43

 

  transferee pursuant to a Permitted Assignment is a “Permitted Transferee”.
Tenant shall give at least upon 10 business days prior written notice to
Landlord of any Permitted Assignment, except that if, in connection with a
transfer to a Permitted Tenant Successor, Tenant is under a legal obligation of
confidentiality, either by reason of applicable Legal Requirements or pursuant
to a confidentiality agreement to which Tenant is subject, then Tenant shall
give Landlord notice of such Permitted Assignment as soon as reasonably possible
after such confidentiality restriction lapses or is waived by the party having
the right to enforce such restriction.

Any refusal by Landlord to grant its consent as provided herein shall specify in
reasonable detail the reasons for such disapproval.

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

 

  (i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that a
Default of Tenant has occurred hereunder, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under the Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

 

  (ii)

A list of Hazardous Materials, certified by the proposed assignee or sublessee
to be true and correct, which the proposed assignee or sublessee intends to use,
store, handle, treat, generate in or release or dispose of from the Premises,
together with copies of all documents relating to such use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials by the
proposed assignee or subtenant in the Premises or on the Project, prior to the
proposed assignment or subletting, including, without limitation: permits;
approvals; reports and correspondence; storage and management plans; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given its written consent to do so, which consent may be withheld
in Landlord’s sole and absolute discretion); and all closure

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 44

 

  plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks. Neither Tenant nor any such proposed
assignee or subtenant is required, however, to provide Landlord with any
portion(s) of the such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except in the case of a Permitted
Assignment, if the Rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease (excluding however, any Rent
payable under this Section), and actual and reasonable tenant improvement costs,
brokerage fees, legal costs, design or construction fees, free rent, lease
take-over costs, or other similar concessions actually and reasonably incurred
in connection with the proposed assignment or sublease (“Excess Rent”), then
Tenant shall be bound and obligated to pay Landlord as Additional Rent hereunder
[***]% of such Excess Rent within 10 days following receipt thereof by Tenant.
If Tenant shall sublet the Premises or any part thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question and such party has failed to do so as required, (ii) the proposed
assignee or sublessee is subject to an enforcement order issued by any
Governmental Authority which has not been complied with in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 45

 

condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender, investor or purchaser:
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any; (ii) to the best of
Tenant’s knowledge at the time, acknowledging that there are not any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed; and (iii) setting forth such further information with respect to
the status of this Lease or the Premises as may be reasonably requested thereon.
Any such statement may be relied upon by any prospective purchaser, investor, or
lender of all or any portion of the real property of which the Premises are a
part. Landlord shall provide Tenant with such statements on the same basis as
required of Tenant hereunder. The parties hereby approve the form of Estoppel
Certificate attached hereto as Exhibit H.

24. Quiet Enjoyment. So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination.

(a) Subordination and Nondisturbance. Subject to the terms provided herein, this
Lease and Tenant’s interest and rights hereunder may be made subject and
subordinate to the lien of any Mortgage hereafter created on or against the
Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s right
to possession of the Premises shall not be disturbed, and Tenant’s rights under
this Lease shall not be impaired by the Holder of any such Mortgage. Tenant
agrees, at the election of the Holder of any such Mortgage, to attorn to any
such Holder

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 46

 

provided that the mortgagee executes, acknowledges and delivers to Tenant a
subordination, nondisturbance and attornment agreement (“SNDA”) confirming
attornment to such mortgagee as landlord and that such mortgagee recognizes
Tenant’s rights under the Lease so long as Tenant is not in default beyond
applicable notice and cure periods such that Landlord has a then-currently
effective right to terminate this Lease (but without any assumption by such
holder of the Landlord’s obligations under this Lease), except as set forth in
this Section 27(a). Upon such attornment, this Lease shall continue in full
force and effect as a direct lease between the mortgagee and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the mortgagee shall not be (i) subject to Section 27(b) below, liable in any way
to the Tenant for any act or omission, neglect or default on the part of
Landlord under this Lease; (ii) responsible for any monies owing by or on
deposit with Landlord to the credit of Tenant unless received by the holder;
(iii) subject to Section 27(b) below, subject to any counterclaim or setoff that
theretofore accrued to Tenant against Landlord; (iv) bound by any amendment or
modification of this Lease subsequent to such mortgage or by any previous
prepayment of regularly scheduled monthly installments of Base Rent or
Additional Base Rent for more than one (1) month, which was not approved in
writing by the mortgagee; (v) liable to the Tenant beyond the mortgagee’s
interest in the Property; or (vi) responsible for the performance of any of the
obligations of Landlord under the provisions of Section 2, Section 18,
Section 19 or the Work Letter, except that such mortgagee shall be required to
recognize Tenant’s rights under Section 2(c), Section 2(d), and Section 31(c)
(provided that in no event shall Tenant be required to fund the TI Allowance or
the Additional TI Allowance, nor shall Tenant be obligated to pay Base Rent or
Additional Rent (except as to any partially occupied portion of the Premises
prior to the Commencement Date) unless and until the Commencement Date has
occurred). Tenant agrees that any present or future mortgagee may at its option
unilaterally elect to subordinate, in whole or in part and by instrument in form
and substance satisfactory to such mortgagee alone, the lien of its mortgagee
(or the priority of its ground lease) to this Lease effective upon either notice
from such holder to the Tenant in the same fashion as notices from the Landlord
to the Tenant are to be given hereunder or by the recording in the appropriate
registry or recorder’s office of an instrument, in which such holder
subordinates its rights under such mortgage or ground lease to this Lease.
Landlord hereby represents to Tenant that, as of the date of this Lease, there
is no Mortgage encumbering the Project.

(b) Other Matters. Notwithstanding anything to the contrary herein contained,
subject to the provisions of this Section 27: (x) nothing in this Section 27
shall affect Tenant’s rights under Section 2(c), Section 2(d), Section 11(d),
Section 18, Section 19, or Section 31 of this Lease, (y) any holder shall be
required to recognize Tenant’s offset rights under Section 31(c) in the event
that Landlord does not timely pay any portion of the TI Allowance or the
Additional TI Allowance (provided that in no event shall Tenant be required to
fund the TI Allowance or the Additional TI Allowance, nor shall Tenant be
obligated to pay Base Rent or Additional Rent (except as to any partially
occupied portion of the Premises prior to the Commencement Date) unless and
until the Commencement Date has occurred), and (z) no holder shall be relieved
of its obligations as party-Landlord arising under the Lease from or after the
date (“Succession Date”) that such holder first acquires title or possession to
the Premises. Tenant agrees that this Lease shall survive the merger of estates
of ground (or improvements) lessor and lessee. Until a mortgagee (either
superior or subordinate to this Lease) forecloses Landlord’s equity of
redemption (or terminates or succeeds to a new lease in the case of a ground or
improvements lease) no mortgagee shall be liable for failure to perform any of
Landlord’s obligations (and such mortgagee shall thereafter be liable only after
it succeeds to and holds Landlord’s interest and then only as limited herein).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 47

 

In the event Tenant alleges that Landlord is in default under any of Landlord’s
obligations under this Lease, Tenant agrees to give the holder of any mortgage,
by registered mail, a copy of any notice of default that is served upon the
Landlord, provided that prior to such notice, Tenant has been notified, in
writing, (whether by way of notice of an assignment of lease, request to execute
an estoppel letter, or otherwise) of the address of any such holder. Subject to
the last sentence of this Section 27(b), Tenant further agrees that if Landlord
shall have failed to cure such default within the time provided by law or this
Lease or such additional time as may be provided in such notice to Landlord,
such holder shall have 30 days after the last date on which Landlord could have
cured such default within which such holder will be permitted to cure such
default. If such default is curable by such holder but cannot be cured within
such 30 day period, then such holder shall have such additional time (which
shall not exceed 180 days after the last day on or before which Landlord is
permitted to cure such default) as may be necessary to cure such default, if
within such 30 day period such holder has commenced and is diligently pursuing
the remedies necessary to effect such cure (including, but not limited to,
commencement of foreclosure proceedings, if necessary, to effect such cure), in
which event Tenant shall have no right to terminate the Lease based upon such
default while such remedies are being diligently pursued by such holder.

(c) Rent Assignment. If, at any time and from time to time, Landlord assigns
this Lease or the Rent payable hereunder to the holder of any mortgage on the
Premises or the Project, or to any other party for the purpose of securing
financing (the holder of any such mortgage and any other such financing party
are referred to herein as the “Financing Party”), whether such assignment is
conditional in nature or otherwise, the following provisions shall apply:

 

  (i) Except as set forth in clause (ii) below, such assignment to the Financing
Party shall not be deemed an assumption by the Financing Party of any
obligations of Landlord hereunder unless such Financing Party shall, by written
notice to Tenant, specifically otherwise elect;

 

  (ii) The Financing Party shall be treated as having assumed Landlord’s
obligations hereunder (subject to Section 27(a)) only upon foreclosure of its
mortgage (or voluntary conveyance by deed in lieu thereof) or the taking of
possession of the Premises from and after foreclosure; and

 

  (iii) Subject to Section 27(a), the Financing Party shall be responsible for
only such breaches under the Lease by Landlord that occur during the period of
ownership by the Financing Party after such foreclosure (or voluntary conveyance
by deed in lieu thereof) and taking of possession, as aforesaid.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 48

 

Tenant hereby agrees to enter into such reasonable agreements or instruments as
may, from time to time, be requested by Landlord in confirmation of the
foregoing, subject to the requirements of this Section 27.

(d) Other Instruments. The provisions of this Article shall be self-operative;
nevertheless, Tenant agrees to execute, acknowledge and deliver any SNDA or
priority agreements or other instruments conforming to the provisions of this
Lease (and being otherwise commercially reasonable), with such commercially
reasonable changes as may be reasonably requested by Landlord or any mortgagee
which are consistent, in all material respects, with the provisions of this
Section 27. Tenant confirms that the SNDA form attached hereto as Exhibit I
satisfies the requirements of this Section 27. Without limitation, where Tenant
in this Lease indemnifies or otherwise covenants for the benefit of mortgagees,
such agreements are for the benefit of mortgagees as third party beneficiaries;
and at the request of Landlord, Tenant from time to time will confirm such
matters directly with such mortgagee.

(e) Definitions. The term “Mortgage” whenever used in this Lease shall be deemed
to include deeds of trust, security assignments, ground leases or other superior
leases and any other encumbrances, and any reference to the “Holder” of a
Mortgage shall be deemed to include the beneficiary under a deed of trust.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
(other than any Pre-existing Conditions and Migrating Conditions, as defined in
Section 30(a) below) brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Premises by any person other
than a Landlord Party (collectively, “Tenant HazMat Operations”) and released of
all Hazardous Materials Clearances, broom clean, ordinary wear and tear and
casualty loss and condemnation covered by Sections 18 and 19 excepted. At least
3 months prior to the surrender of the Premises, Tenant shall deliver to
Landlord a narrative description of the actions proposed (or required by any
Governmental Authority) to be taken by Tenant in order to surrender the Premises
(including any Installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied
by a current listing of (i) all Hazardous Materials licenses and permits held by
or on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and reasonable
approval of Landlord’s environmental consultant. Within 5 business days after
receipt of Tenant’s proposed Surrender Plan, Landlord shall provide a written
notice to Tenant indicating whether Landlord approves or disapproves of the
proposed Surrender Plan. If Landlord disapproves of such Surrender Plan:
(i) such notice shall specify all reasons why such proposed Surrender Plan is
disapproved; and (ii) Landlord and Tenant shall use commercially reasonable
efforts and cooperate with each other to revise the Surrender Plan until it is
reasonably acceptable to Landlord and Tenant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 49

 

Plan shall have been satisfactorily completed and Landlord shall have the right,
subject to reimbursement at Tenant’s expense as set forth below, to cause
Landlord’s environmental consultant to inspect the Premises and perform such
additional procedures as may be deemed reasonably necessary to confirm that the
Premises are, as of the effective date of such surrender or early termination of
the Lease, free from any residual impact from Tenant HazMat Operations. Tenant
shall reimburse Landlord, as Additional Rent, up to $[***] (increased [***]%
each Lease Year) for the actual out-of pocket expense incurred by Landlord for
Landlord’s environmental consultant to review and approve the Surrender Plan and
to visit the Premises and verify satisfactory completion of the same. Landlord
shall have the unrestricted right to deliver such Surrender Plan and any report
by Landlord’s environmental consultant with respect to the surrender of the
Premises to Landlord’s lenders, investors, buyers, and successor tenants of the
Premises and their respective successors in interest, subject to the requirement
that such parties keep the Surrender Plan and any such reports confidential
(except for the transmission of the same to their respective successors in
interest, subject to the same confidentiality requirement).

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall use reasonable efforts to return to Landlord all keys and/or access
cards to parking, the Project, restrooms or all or any portion of the Premises
furnished to or otherwise procured by Tenant upon surrender of the Premises. Any
Tenant’s Property, Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property. All obligations of Tenant hereunder not
fully performed as of the termination of the Term, including the obligations of
Tenant under Section 30 hereof, shall survive the expiration or earlier
termination of the Term, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Premises.

29. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 50

 

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over (other
than any Pre-Existing Conditions and Migrating Conditions) results in
contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant excludes any Pre-existing Conditions and
Migrating Conditions, and includes, without limitation, costs incurred in
connection with any investigation of site conditions or any cleanup, treatment,
remedial, removal, or restoration work required by any federal, state or local
Governmental Authority because of Hazardous Materials present in the air, soil
or ground water above, on, or under the Premises during the Term or any
subsequent occupancy by Tenant or any party claiming by, through or under Tenant
resulting from a breach of its obligations herein by Tenant or any party
claiming by, through or under Tenant; notwithstanding anything herein to the
contrary, this indemnification shall not include any costs incurred in
connection with any Pre-existing Conditions or Migrating Conditions. Without
limiting the foregoing, if the presence of any Hazardous Materials on the
Premises, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Project or
any adjacent property, Tenant shall promptly take all actions at its sole
expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project. Notwithstanding any provision in this Lease to the contrary, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligations set forth in this Lease shall not include matters arising from:
(A) known conditions existing in, on, under or about the Premises, the Project,
or the adjacent property, as set forth in (i) a 2007 Environ Phase I
Environmental Site Assessment for Life Science Square, (ii) an August, 2012
Haley& Aldrich Soil Pre-Characterization Report, and (iii) filings for the
Project as of the date of execution of this Lease with the Massachusetts
Department of Environmental Protection accessed through
http://public.dep.state.ma.us/Searchable Sites (collectively, the “Existing
Reports); or (B) other conditions, including without limitation the presence of

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 51

 

underground storage tanks not installed or used by Tenant or any party claiming
by, through or under Tenant, to the extent that such conditions existed on the
Premises, the Project, or the adjacent property prior to the Commencement Date
(each, a “Pre-existing Condition”); and (C) any Environmental Claim resulting
from the presence of any contamination located on a property other than the
Premises (a “Migrating Condition”), to the extent, in either case, that such
Environmental Claim does not arise or result, in whole or in part, from any
exacerbation of, or contribution to, a Pre-existing Condition or a Migrating
Condition, as the case may be, by (i) the actions of Tenant or any Tenant Party,
or (ii) any contamination (other than Pre-existing Conditions or Migrating
Conditions) emanating from, in, on or under the Premises during the Term.

Notwithstanding any provision hereof to the contrary, Landlord shall be
responsible, at Landlord’s expense, for any Hazardous Materials brought upon,
kept, used, stored, handled, treated, generated in or about, or released or
disposed of from the Premises during the Term by Landlord or any Landlord Party.
In addition, if a release of Hazardous Materials by another tenant of the
Project (“Other Tenant”) or by any of such Other Tenant’s agents, employees,
invitees or contractors (together with any Other Tenant, collectively, “Other
Tenant Parties”; individually, an “Other Tenant Party”) is alleged to have
entered the Premises or caused another violation of Environmental Requirements
therein, Landlord shall cause such release to be evaluated by a qualified
independent third party environmental professional to determine whether Tenant
or an Other Tenant Party is the cause of the release or violation, and Landlord
and Tenant shall have recourse only to the Other Tenant or Other Tenant Party
and Tenant shall have no responsibility for such release or violation to the
extent such party is the cause of the release or other violation, as determined
by such evaluation.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 52

 

federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that: (i) except for routine items as to which corrective action has
been taken in accordance with Legal Requirements and as otherwise disclosed to
Landlord in writing, neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant or such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question; and (ii) Tenant is not subject to, and has received no notice of, any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of any such test if there is a reasonable objective basis to believe that
Tenant has breached its obligation under this Section 30, or if it is later
determined that Tenant was in such breach; provided, however, that if Tenant
conducts its own tests of the Premises using third party contractors and test
procedures reasonably acceptable to Landlord which tests are certified to
Landlord, Landlord shall accept such tests in lieu of the annual tests to be
paid for by Tenant. In addition, at any time, and from time to time, prior to
the expiration or earlier termination of the Term, Landlord shall have the right
to conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises. In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party. If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests. If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense). Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
(other than Pre-Existing Conditions and Migrating Conditions) identified by such
testing in accordance with all Environmental Requirements. Landlord’s receipt of
or satisfaction with any environmental assessment in no way waives any rights
which Landlord may have against Tenant.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 53

 

(e) Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

(f) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(g) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, for the purposes of this Lease, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

31. Tenant’s Remedies/Limitation of Liability.

(a) Notice of Landlord’s Default. Landlord shall not be in default hereunder
unless Landlord fails to perform any of its obligations hereunder within 30 days
after written notice from Tenant specifying such failure (unless such
performance will, due to the nature of the obligation, require a period of time
in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 54

 

to effect a cure; provided Landlord shall have furnished to Tenant in writing
the names and addresses of all such persons who are to receive such notices. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

  (b) [***]

 

  (c) [***]

(d) Limitation of Liability. All obligations of Landlord under this Lease will
be binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner
from time to time of the Premises. Upon the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Term upon each new owner for the duration of such owner’s
ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time (during business hours
and upon reasonable notice, except in case of emergency) to inspect the Premises
and to make such repairs as may be required or permitted pursuant to this Lease
and for any other business purpose. Landlord and Landlord’s representatives may
enter the Premises during business hours on not less than 48 hours advance
written notice (except in the case of emergencies in which case no such notice
shall be required and such entry may be at any time, provided that Landlord give
notice to Tenant of such entry as promptly as reasonably practical following
such emergency entry) for the purpose of effecting any such repairs, inspecting
the Premises, showing the Premises to prospective purchasers and, during the
last year of the Term, to prospective tenants or for any other business purpose.
Landlord may erect a suitable sign on the Premises stating the Premises are
available to let or that the Project is available for sale. Landlord may grant
easements, make public dedications, designate Common Areas and create
restrictions on or about the Premises and the Project, including without
limitation a cross-easement agreement with the owner of 270 Third Street for the
purpose of access to the Garage and coordination of the pedestrian corridor and
open space to be located between the improvements constructed on 270 Third
Street and the 125 Binney Building; provided that no such easement, dedication,
designation or restriction materially, adversely affects Tenant’s use or
occupancy of the Premises for the Permitted Use. Upon Landlord’s written
request, Tenant shall execute such instruments as may be reasonably required for
such easements, dedications or restrictions. Tenant shall at all times, except
in the case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided that Tenant makes such an escort reasonably available to Landlord.
Tenant may identify certain areas of the Premises that require limited access
and strict security measures (“Secure Areas”) by written notice to Landlord from
time to time, so long as the Secure Areas are similarly restricted in comparable
quality laboratory buildings.

33. Security. Landlord’s initial security services for the Project shall be
mutually agreed upon by Landlord and Tenant prior to the Commencement Date
consistent with the cost therefor provided in Landlord’s initial budget for
Operating Expenses (or such additional cost as

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 55

 

Tenant may agree to assume for services in excess of that budget). Landlord
shall consult with Tenant prior to undertaking any material change in such
security services during the Term. In the event that Tenant requests additional
security services, Tenant shall be responsible for the cost thereof as
Additional Rent hereunder. Tenant acknowledges and agrees that security devices
and services, if any, while intended to deter crime, may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

34. Force Majeure. Neither party hereunder shall be responsible or liable for
delays in the performance of its obligations hereunder when caused by, related
to, or arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond their reasonable control (“Force
Majeure”). Notwithstanding the foregoing, in no event shall Tenant be entitled
to any abatement or reduction of Rent by reason of Force Majeure.

35. Brokers, Entire Agreement, Amendment. Landlord and Tenant each represent and
warrant that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this transaction and that no Broker
brought about this transaction, other than CBRE/New England and Cassidy Turley.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any broker, finder or salesperson, other than the
Brokers named in this Section 35, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as the case may
be, with regard to this Lease. Landlord shall be responsible for amounts payable
to CBRE/New England and Cassidy Turley in connection with this Lease pursuant to
a separate written agreement between Landlord and such parties.

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 56

 

DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO
LANDLORD (EXCEPT RECOURSE LIMITED TO LANDLORD’S INTEREST IN THE PROJECT AND
CERTAIN PROCEEDS THEREOF AS HEREINAFTER PROVIDED) FOR ANY ACT OR OCCURRENCE IN,
ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER
AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO
LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION
THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN
THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS (AND, SOLELY IN RESPECT OF A
MORTGAGE FINANCING DESCRIBED IN SECTION 2(d), THE PROCEEDS OF SUCH MORTGAGE
FINANCING); AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER
NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Except as expressly provided in this Section,
Tenant shall not, without the prior written consent of Landlord, which may be
granted or withheld in Landlord’s sole discretion: (i) attach any awnings,
exterior lights, decorations, balloons, flags, pennants, banners, painting or
other projection to any outside wall of the Project, (ii) use any curtains,
blinds, shades or screens other than Landlord’s standard window coverings,
(iii) coat or otherwise sunscreen the interior or exterior of any windows,
(iv) place any bottles, parcels, or other articles on the window sills,
(v) place any equipment, furniture or other items of personal property on any
exterior balcony, or (vi) paint, affix or exhibit on any part of the Premises or
the Project any signs, notices, window or door lettering, placards, decorations,
or advertising media of any type which can be viewed from the exterior of the
Premises. Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for Tenant by Landlord at the sole cost and expense of
Tenant, and shall be of a size, color and type acceptable to Landlord. Nothing
may be placed on the exterior of corridor walls or corridor doors other than
Landlord’s standard lettering. The directory tablet shall be provided
exclusively for the display of the name and location of tenants. Notwithstanding
the foregoing, subject to zoning and other Legal Requirements:

(a) Landlord shall make available exterior monument signage for identification
of Tenant (which exterior monument signage shall be exclusive to Tenant with
respect to such signage for the 125 Binney Building).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 57

 

(b) Tenant, at Tenant’s sole cost and expense, shall have the exclusive rights:
(i) to install 1 exterior building-mounted sign on the 125 Binney Building; and
(ii) upon Tenant’s execution of a lease for a minimum of [***]% of the rentable
square footage of the 75 Binney Building pursuant to the rights granted in this
Lease, to install 1 exterior building-mounted sign on the 75 Binney Building,
the location, design and size of each such sign shall be subject to mutual
agreement by Landlord and Tenant.

39. Right of First Offer

(a) Expansion in the Building. If at any time any Available Space (as defined
below) in the 75 Binney Building becomes available for lease after its initial
occupancy by a third party, Landlord shall give notice of such availability to
Tenant promptly thereafter. Landlord shall also provide Tenant with information
regarding potential Available Space (including vacancies and scheduled term
expirations) at any time upon Tenant’s request therefor. Landlord shall set
forth in reasonable detail a description of the Available Space and all of the
applicable terms and conditions upon which the Available Space is offered to
Tenant. Thereafter, for a period of up to 20 days, Landlord shall negotiate in
good faith with Tenant for Tenant’s lease of such space on such terms as shall
be acceptable to Landlord and Tenant (the “First Offer Right”). For purposes of
this Section 39(a), “Available Space” shall mean any non-retail space in the 75
Binney Building which is not occupied by a tenant or which is occupied by an
existing tenant whose lease is expiring within 6 months or less and such tenant
does not wish to renew (whether or not such tenant has a right to renew) its
occupancy of such space. Tenant shall be entitled to lease such Available Space
upon the terms and conditions, if any, agreed to by Landlord and Tenant
(provided that if the parties do not agree upon Base Rent for the Available
Space, Tenant may elect to have Base Rent be at the Market Rate as determined by
arbitration consistent with the provisions of Section 41(b) below). If Landlord
and Tenant do not agree upon terms acceptable to both parties within such 20 day
period (or if Tenant has accepted Landlord’s terms except Base Rent but has
failed to give notice of Tenant’s agreement to have the Base Rent determined by
arbitration as aforesaid within such 20 day period), or if such terms are
reached but Tenant fails timely to execute a lease agreement with respect to
Available Space as required by Section 39(b) below, the Available Space may be
leased by Landlord to a third party or parties free of any restrictions imposed
by this Section 39, provided that such third party lease requires a net
effective rent (i.e., taking into account all Landlord concessions, amortized on
a straight-line basis over the term of the lease of such Available Space) that
is no less than [***]% on a per square foot basis of the net effective rent
offered by Landlord to Tenant hereunder. If the condition in the immediately
preceding sentence is not met, or if more than 9 months have elapsed without
Landlord having entered into a lease of the Available Space with a third party,
Landlord shall reoffer the Available to Space to Tenant in accordance with and
subject to the provisions of this Section 39.

(b) Amended Lease. If after the expiration of such 20 day period, no lease
amendment or lease agreement for the Available Space has been executed, and
Landlord tenders to Tenant an amendment to this Lease which accurately sets
forth the terms for the rental of the Available Space consistent with those
agreed upon during such 20-day period (subject to completion of Base Rent upon
conclusion of arbitration if applicable), and Tenant fails to execute such Lease
amendment within 10 business days following such tender, Tenant shall be deemed
to have waived its right to lease such Available Space at any time during the
balance of the Term.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 58

 

(c) Exceptions. Notwithstanding the above, the First Offer Right shall not be in
effect and may not be exercised by Tenant:

 

  (i) during any period of time that Tenant is in Default under any provision of
this Lease (but may be exercised by Tenant following Tenant’s cure of such
Default, subject to Section 39(f) below); or

 

  (ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Expansion Right.

(d) Termination. The First Offer Right shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of the First Offer
Right, if, after such exercise, but prior to the commencement date of the lease
of such Available Space, Tenant fails to timely cure any default by Tenant under
this Lease.

(e) Right Personal. The First Offer Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that the First Offer Right
may be exercised by any party that becomes a Tenant hereunder by virtue of any
Permitted Assignment of this Lease.

(f) No Extensions. The period of time within which the First Offer Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the First Offer Right.

40. Right to Expand.

(a) Expansion in 75 Binney Building. Tenant shall have the right, but not the
obligation, to expand the Premises (the “Expansion Right”) to include all or a
portion (consisting of full floors, together with any adjacent bridges from such
floors to the 125 Binney Building) of the remaining non-retail space in 75
Binney Building (the “Expansion Space”) upon the same terms and conditions as
the demise of the Premises hereunder (including without limitation, the Base
Rent, Operating Expenses, Security Deposit, parking, the TI Allowance and the
Additional TI Allowance), by delivery to Landlord of notice (the “Expansion
Notice”) of the exercise of the Expansion Right by no later than June 30, 2013.
The TI Allowance and the Additional TI Allowance for the Expansion Space shall
be disbursed in accordance with the procedures set forth in the Work Letter, and
may only be used for the Expansion Space. The parties acknowledged that Base
Rent, the TI Allowance, and the Additional TI Allowance are calculated with the
assumption that the Expansion Space will be dedicated to office and laboratory
uses. If Tenant does not use the entire $[***] per rentable square foot TI
Allowance for the initial improvement of the Expansion Space prior to the
Commencement Date for the Expansion Space, the terms of Exhibit G shall apply.
If the

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 59

 

Expansion Right is exercised, the Term of the Lease shall be extended such that
the Term shall expire 180 months from the first day of the first full month
after the month in which Delivery of the Expansion Space occurs. In the event
that the Commencement Date for the Expansion Space occurs later than the
Commencement Date for the initial Premises, Base Rent shall be computed
separately for each such space.

(b) Amended Lease. If (i) Tenant fails to timely deliver the Expansion Notice on
or before June 30, 2013, or (ii) after the expiration of a period of 30 days
after the date of delivery of the Expansion Notice, no lease amendment or lease
agreement for the Expansion Space has been executed and the Security Deposit
therefor paid at the rate of $[***] per rentable square foot (provided, however,
that if Tenant has achieved the Reduction Requirements set forth in
Section 6(c), the Security Deposit required under this Section 40 shall be
$[***] per rentable square foot; provided, further, if the Security Deposit has
been eliminated in accordance with Section 6(d), no Security Deposit shall be
required for the Expansion Space), and Landlord tenders to Tenant an amendment
to this Lease setting forth the terms for the rental of the Expansion Space
consistent with those set forth in this Section 40 and Tenant fails to execute
such Lease amendment and pay such Security Deposit (if required as aforesaid)
within 10 business days following such tender, Tenant shall be deemed to have
waived its right to lease such Expansion Space.

(c) Exceptions. Notwithstanding the above, the Expansion Right shall not be in
effect and may not be exercised by Tenant:

 

  (i) during any period of time that Tenant is in Default under any provision of
the Lease (but may be exercised by Tenant following Tenant’s cure of such
Default, subject to Section 40(f) below); or

 

  (ii) if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Expansion Right.

(d) Termination. The Expansion Right shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of the Expansion Right,
if, after such exercise, but prior to the commencement date of the lease of such
Available Space, Tenant fails to timely cure any default by Tenant under this
Lease.

(e) Right Personal. The Expansion Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that the Expansion Right
may be exercised by any party that becomes a Tenant hereunder by virtue of any
Permitted Assignment of this Lease.

(f) No Extensions. The period of time within which the Expansion Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Right.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 60

 

41. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 3 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
Base Rent) by giving Landlord written notice of its election to exercise each
Extension Right at least 12 months prior to the expiration of the Base Term of
the Lease or the expiration of any prior Extension Term. Landlord shall deliver
to Tenant Landlord’s determination of the Market Rate (as defined below) and the
rent escalations during such subsequent Extension Term (“Landlord’s Rent
Determination”) within 30 days after delivery of Tenant’s notice of its election
to exercise such Extension Right (provided that Landlord shall not be obligated
to deliver such determination to Tenant earlier than 15 months prior to the
expiration of the Term). The Extension Right may be exercised, at Tenant’s
election: (a) as to the entirety of the Premises; (b) as to the 125 Binney
Building (including the connecting bridges) only, or, (c) if this Lease then
includes all non-retail space in the 75 Binney Building, as to all of the
Premises in the 75 Binney Building (including the connecting bridges) only.

Upon the commencement of any Extension Term, Base Rent shall be payable at
[***]% of the Market Rate (as defined below). Base Rent shall thereafter be
adjusted on each annual anniversary of the commencement of such Extension Term
by a percentage as determined by Landlord and agreed to by Tenant at the time
the Market Rate is determined. As used herein, “Market Rate” shall mean the then
fair market rental rate for the Premises that Landlord would receive upon an
arms-length reletting of the Premises as of the last day of the applicable Term.
In addition, Tenant shall continue to pay as Rent hereunder the market rate for
the parking rights provided hereunder.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, or the expiration of any prior Extension Term, Tenant has
not agreed with Landlord’s determination of the Market Rate and the rent
escalations during such subsequent Extension Term after negotiating in good
faith, Tenant may by written notice to Landlord not later than 180 days prior to
the expiration of the Base Term of this Lease, or the expiration of any then
effective Extension Term, elect arbitration as described in Section 41(b) below.
If, prior to such 180 day period, Tenant does not either give written notice to
Landlord of either Tenant’s acceptance of Landlord’s Rent Determination or
Tenant’s election of such arbitration, Tenant shall be deemed to have waived any
right to extend, or further extend, the Term of the Lease and all of the
remaining Extension Rights shall terminate.

(b) Arbitration.

 

  (i)

Within 10 business days of Tenant’s notice to Landlord of its election to
arbitrate Market Rate and escalations, each party shall deliver to the other a
proposal containing the Market Rate and escalations that the submitting party
believes to be correct (“Extension Proposal”). If either party fails to timely
submit an Extension Proposal, with an additional 5 business days after notice
that the same has not been received, then the other party’s submitted

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 61

 

  proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

 

  (ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. If
there is a single Arbitrator, the decision of the single Arbitrator shall be
final and binding upon the parties. If there are 3 Arbitrators, the third
Arbitrator shall chose in full 1 of the decisions of the other 2 Arbitrators,
and such choice shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of the third Arbitrator shall be borne equally
by both parties. If the Market Rate and escalations are not determined by the
first day of the Extension Term, then Tenant shall pay Landlord Base Rent in an
amount equal to the Base Rent in effect immediately prior to the Extension Term
and increased by the Base Rent Adjustment Percentage until such determination is
made. After the determination of the Market Rate and escalations, the parties
shall make any necessary adjustments to such payments made by Tenant. Landlord
and Tenant shall then execute an amendment recognizing the Market Rate and
escalations for the Extension Term.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 62

 

  (iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in Cambridge, Massachusetts, or (B) a licensed commercial real
estate broker with not less than 15 years experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in Cambridge,
Massachusetts, (ii) devoting substantially all of their time to professional
appraisal, brokerage work, or institutional real estate advisory work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested (i.e., shall not have been engaged by either Landlord or
Tenant as their exclusive representative by either Landlord or Tenant or their
affiliates during the immediately 2-year period).

(c) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall not be in effect and Tenant may not exercise any of the
Extension Rights:

 

  (i) during any period of time that Tenant is in Default under any provision of
this Lease (but may be exercised by Tenant following Tenant’s cure of such
Default, subject to Section 41(d) below); or

 

  (ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

(d) No Extensions. The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(e) Termination. The Extension Rights shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of an Extension Right, if,
after such exercise, but prior to the commencement date of an Extension Term,
Tenant fails to timely cure any default by Tenant under this Lease.

42. Right of First Refusal to Lease. During the period from July 1, 2013 through
June 30, 2014, Tenant shall have a right of first refusal (“ROFR Right”) to
lease the entire remaining space at the 75 Binney Building and any then unleased
bridges to the 125 Binney Building (“ROFR Space”) on the terms set forth herein.
In the event Landlord receives a bona fide third party offer to lease a minimum
of 1 full floor (excluding Floor L2) at the 75 Binney Building which Landlord is
willing to accept, Landlord shall promptly notify Tenant, and Tenant shall have
10 days from Landlord’s notice to exercise the ROFR Right by notice (“ROFR
Notice”) to Landlord (it being agreed that such exercise shall be for the entire
remaining space

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 63

 

in the 75 Binney Building and any then unleased bridges to the 125 Binney
Building, even if the third party offer is for at least a full floor but less
than the entirety of the 75 Binney Building). The ROFR Space shall be leased to
Tenant upon the same terms and conditions as the demise of the Premises
hereunder (including without limitation, the Base Rent, Operating Expenses,
Security Deposit, parking, the TI Allowance and the Additional TI Allowance).
The TI Allowance and the Additional TI Allowance for the ROFR Space shall be
disbursed in accordance with the procedures set forth in the Work Letter, and
may only be used for the ROFR Space. The parties acknowledge that Base Rent, the
TI Allowance and the Additional TI Allowance are calculated with the assumption
that the ROFR Space will be dedicated to office and laboratory uses. The parties
acknowledged that Base Rent, the TI Allowance, and the Additional TI Allowance
are calculated with the assumption that the Expansion Space will be dedicated to
office and laboratory uses. If Tenant does not use the entire $[***] per
rentable square foot TI Allowance for the initial improvement of the ROFR Space
prior to the Commencement Date for the ROFR Space, the terms of Exhibit G shall
apply. If the ROFR Right is exercised after that portion of the Premises in the
75 Binney Building is Delivered to Tenant, the Term of the Lease shall be
extended such that the Term shall expire 180 months from the first day of the
first full month after the month in which Delivery of the ROFR Space occurs
(provided that such term extension shall not exceed 6 months (as such 6 month
period may be extended by any Tenant Delay). In the event that the Commencement
Date for the ROFR Space occurs later than the Commencement Date for the initial
Premises, Base Rent shall be computed separately for each such space.

(a) Amended Lease. If (i) Tenant fails to timely deliver the ROFR Notice, or
(ii) after the expiration of a period of 30 days from the date of delivery of
the ROFR Notice, no lease amendment or lease agreement for the ROFR Space has
been executed and the Security Deposit therefor paid at the rate of $[***] per
rentable square foot (provided, however, that if Tenant has achieved the
Reduction Requirements set forth in Section 6(c), the Security Deposit required
under this Section 42 shall be $[***] per rentable square foot; provided,
further, if the Security Deposit has been eliminated in accordance with
Section 6(d), no Security Deposit shall be required for the Expansion Space)),
and Landlord tenders to Tenant an amendment to this Lease setting forth the
terms for the rental of the ROFR Space consistent with those set forth in this
Section 42 and Tenant fails to execute such Lease amendment and pay such
Security Deposit (if required as aforesaid) within 10 business days following
such tender, Tenant shall be deemed to have waived its right to lease such ROFR
Space.

(b) Exceptions. Notwithstanding the above, the ROFR Right shall not be in effect
and may not be exercised by Tenant:

 

  (i) during any period of time that Tenant is in Default under any provision of
the Lease (but may be exercised by Tenant following Tenant’s cure of such
Default, subject to Section 42(e) below); or

 

  (ii) if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the ROFR Right.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 64

 

(c) Termination. The ROFR Right shall terminate and be of no further force or
effect even after Tenant’s due and timely exercise of the ROFR Right, if, after
such exercise, but prior to the commencement date of the lease of ROFR Space,
Tenant fails to timely cure any default by Tenant under this Lease.

(d) Right Personal. The ROFR Right is personal to Tenant and is not assignable
without Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in the Lease, except that the ROFR Right may be exercised by
any party that becomes a Tenant hereunder by virtue of any Permitted Assignment
of this Lease.

(e) No Extensions. The period of time within which the ROFR Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the ROFR Right.

43. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) at
Landlord’s request from time to time, updated business plans, including cash
flow projections and/or pro forma balance sheets and income statements, all of
which shall be treated by Landlord as confidential information belonging to
Tenant, (iii) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (iv) any other financial information or summaries
that Tenant typically provides to its lenders or shareholders. In addition, upon
request of Landlord, Tenant shall furnish Landlord with true and complete copies
of Tenant’s most recent unaudited quarterly financial statements within 45 days
of the end of each of Tenant’s first three fiscal quarters of each of Tenant’s
fiscal years during the Term. Notwithstanding the foregoing: (x) Tenant shall
not be obligated to provide the foregoing information at any time that Tenant is
a public company listed on a nationally recognized securities exchange, and
(y) at any time that Tenant is not a public company, Tenant may deliver the
foregoing information subject to a confidentiality agreement in commercially
reasonable form (provided that Landlord may furnish such information to such
other parties as Landlord may deem appropriate subject to the same
confidentiality).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 65

 

(d) Recordation. Except as set forth herein, neither this Lease nor a memorandum
of lease shall be filed by or on behalf of Tenant in any public record. Either
Landlord or Tenant may prepare and file, and upon request by the other party
will execute, a memorandum of lease for recording with the Registry of Deeds. If
required by applicable securities laws, Tenant may file with the SEC a copy of
this Lease approved by Landlord as to which terms not required to be reported
have been redacted (it being agreed that Landlord shall not object to those
items required to be disclosed by the SEC).

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the Commonwealth of Massachusetts, excluding
any principles of conflicts of laws.

(i) Time; Business Days. Time is of the essence as to the performance of
Landlord’s and Tenant’s obligations under this Lease. As used herein, “business
day” shall mean any day on which banks are open in the Commonwealth of
Massachusetts and which is not a Saturday, Sunday or legal holiday in the
Commonwealth of Massachusetts. In addition, the following days which may
otherwise be business days shall not be “business days” for the purpose of this
Lease (including the Work Letter) prior to the Commencement Date: (x) Wednesday,
Thursday and Friday of the week in which U.S. Thanksgiving occurs; and
(y) December 24 through January 1.

(j) OFAC. Landlord and Tenant each warrant and represent to the other that, to
the best of their knowledge, Landlord and Tenant are currently (a) in compliance
with and shall at all times during the Term of this Lease remain in compliance
with the regulations

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 66

 

of the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of
Treasury and any statute, executive order, or regulation relating thereto
(collectively, the “OFAC Rules”), (b) not listed on, and shall not during the
term of this Lease be listed on, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other similar list maintained by
OFAC or other governmental authority pursuant to any authorizing statute,
executive order, or regulation, and (c) not a person or entity with whom a U.S.
person is prohibited from conducting business under the OFAC Rules.

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(m) Roof Rights. Subject to the terms and conditions of this Lease, including
without limitation the terms and conditions set forth on Exhibit J attached
hereto, Tenant shall have the right to use a portion of each of the roofs of the
Buildings reasonably designated by Landlord for installation of Tenant’s
dedicated equipment (including a standby generator).

(n) CPI Definition. The “CPI Adjustment Percentage” shall be (i) a fraction,
stated as a percentage, the numerator of which shall be the Index for the
calendar month 3 months before the month in which the Adjustment Date occurs,
and the denominator of which shall be the Index for the calendar month 3 months
before the last Adjustment Date or, if no prior adjustment has been made, 3
months before the Commencement Date, less (ii) 1.00. “Index” means the “Consumer
Price Index-All Urban Consumers-Northeast Region All Items 1982-1984=100”
compiled by the U.S. Department of Labor, Bureau of Labor Statistics. If a
substantial change is made in the Index, the revised Index shall be used,
subject to such adjustments as Landlord may reasonably deem appropriate in order
to make the revised Index comparable to the prior Index. If the Bureau of Labor
Statistics ceases to publish the Index, then the successor or most nearly
comparable index shall be used, subject to such adjustments as may be
appropriate in order to make the new index comparable to the Index.

[Signatures on next page ]

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 67

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

ARIAD PHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ Edward M. Fitzgerald Name:   Edward M. Fitzgerald Its:   Executive
Vice President, CFO LANDLORD:

ARE-MA REGION NO. 48, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,  
managing member   By: ARE-QRS CORP., a Maryland   corporation, general partner
By:   /s/ Eric S. Johnson Name:   Eric S. Johnson Its:   Real Estate Legal
Affairs

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

See attached

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

EXHIBIT A-1

MEASUREMENTS BASED UPON PRELIMINARY PROJECT PLANS

See attached

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

The land, with the improvements to be constructed thereon in accordance with the
Work Letter, shown as Lot 2 on a plan entitled “Consolidation and Subdivision
Plan 75 Binney Street, 125 Binney Street and Proposed 270 Third Street
Cambridge, Mass.” dated October 9, 2012, prepared by Harry R. Feldman, Inc.,
recorded with the Suffolk Registry of Deeds as Plan No. 795 of 2012.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

EXHIBIT B-1 TO LEASE

 

DESCRIPTION OF CAMPUS

See attached plan

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

WORK LETTER

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of January 4,
2013, by and between ARE-MA REGION NO. 48, LLC, a Delaware limited liability
company (“Landlord”), and ARIAD PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Lease Agreement
dated as of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for premises at 75 Binney Street and 125 Binney
Street in Cambridge, Massachusetts. All capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Lease.

GENERAL REQUIREMENTS

Authorized Representatives. Landlord designates as Landlord’s authorized
representatives (each, “Landlord’s Authorized Representative”), Tom Andrews,
Joseph Maguire, and Andrew Reinach, each of whom is authorized to issue to
Tenant and to initial and sign, as applicable, all plans, drawings, approvals
and Changes (as defined below) pursuant to this Work Letter. Tenant shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by any of Landlord’s Authorized
Representatives. Landlord may change Landlord’s Authorized Representatives upon
two (2) business days’ prior written notice to Tenant. A Landlord’s Authorized
Representative shall personally attend all design and construction meetings for
the Project Improvements as reasonably noticed by Landlord’s or Tenant’s
Authorized Representatives.

Tenant designates as Tenant’s authorized representatives (each, “Tenant’s
Authorized Representative”), Philip Plottel and Edward Fitzgerald, each of whom
is authorized to issue to, initial and sign, as applicable, all plans, drawings,
approvals and Changes pursuant to this Work Letter. Landlord shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by Tenant’s Authorized Representative.
Tenant may change Tenant’s Authorized Representative upon two (2) business days’
prior written notice to Landlord. Tenant’s Authorized Representative shall
personally attend, and have access to meeting notes (except notes related to the
cost of the Non-TI Project Improvements) of, all design and construction
meetings for the Project Improvements, as noticed by Landlord’s or Tenant’s
Authorized Representative.

Project Milestone Schedule/Total Project Schedule/Applicable Response Period.
Attached hereto as Attachment 1 is a project milestone schedule (the “Project
Milestone Schedule”) setting forth key time periods and dates, including the
Construction Milestones (as defined below), with regard to the design,
construction and delivery of the Project Improvements (as defined below). The
dates in the Project Milestone Schedule

 

C-1

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

shall only be adjusted by mutual agreement of the parties, or due to
Construction Force Majeure, Tenant Delay, or Landlord Impact, as set forth in
Section 2 of the Lease and this Work Letter). Also attached hereto as Attachment
2 is a template of a detailed bar-graph schedule containing Landlord’s current
anticipated schedule for the entire Project (the “Total Project Schedule”). In
the event of any conflict between the Total Project Schedule and the Project
Milestone Schedule, the Project Milestone Schedule shall govern. The Total
Project Schedule shall be updated by Landlord in its discretion from time to
time (but not less frequently than monthly) based upon the date of issuance of
the building permit for the Shell and Core Improvements (as defined below) by
the City of Cambridge and upon actual construction progress, provided that the
dates in the Project Milestone Schedule (subject to change due to Construction
Force Majeure, Tenant Delays and Landlord Impacts) shall not be affected
thereby. Such updated Total Project Schedule shall be provided to Tenant at the
next scheduled construction meeting or within five (5) business days of such
update, whichever shall first occur. For purposes of this Work Letter, the
“Applicable Response Period” shall mean the applicable number of days for a
party to respond to a submission or a request for approval under this Work
Letter as set forth in the Project Milestone Schedule if such response time is
not expressly provided in this Work Letter, or, if no such period is set forth
in the Project Milestone Schedule or this Work Letter, five (5) business days
after receipt of the submission or request for approval.

Consents. Any refusal of consent by Landlord or Tenant shall specify in
reasonable detail the reasons for such disapproval. No request shall be “deemed
approved” unless the request for consent specifies in all capital letters as
follows: “CONSENT TO THE MATTERS SET FORTH HEREIN SHALL BE DEEMED GIVEN IF NO
RESPONSE IS PROVIDED WITHIN [         DAYS; specify relevant number of days] OF
THE DATE HEREOF”.

LANDLORD’S CONSTRUCTION OF THE PREMISES

Landlord shall construct the following improvements on the Project
(collectively, the “Project Improvements”): (i) shell and core improvements for
the Buildings (the “Shell and Core Improvements”) in accordance with the Design
Development Plans and Base Building Specifications (each as defined below) set
forth on Attachment 3, including the underground parking (the “DD Shell and Core
Plans”); (ii) all landscaping, plaza areas, walkways, driveways, sidewalks, and
other improvements for the Project (the “Site Improvements”; the Shell and Core
Improvements and the Site Improvements, collectively, the “Shell, Core and Site
Improvements”) in accordance with the Design Development Site Plans set forth in
Attachment 3 (“DD Site Plans”); and (iii) the Tenant Improvements (as defined
below) in accordance with the plans to be prepared in accordance with Section 3
below (Landlord’s obligations to construct the Project Improvements as provided
in this Work Letter being referred to herein collectively as “Landlord’s Work”).
Landlord shall construct the Non-TI Project Improvements (as defined below) at
its sole cost and expense except as otherwise expressly set forth herein. The
cost of the Tenant Improvements shall be paid for in accordance with Section 6
below. The portions of the Project Improvements which do not include the Tenant
Improvements are hereinafter referred to as the “Non-TI Project Improvements”.
The agreed upon allocation of work between the Non-TI

 

C-2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Project Improvements and the Tenant Improvements is set forth in the
Landlord/Tenant Responsibility Matrix attached hereto as Attachment 10. In the
event of any conflict between the DD Shell and Core Plans and the DD Site Plan,
on the one hand, and the Landlord/Tenant Responsibility Matrix, on the other,
the Landlord/Tenant Responsibility Matrix shall govern. The plans referred to in
this Section 2 are sometimes collectively referred to herein as the “Baseline
Plans.”

Non-TI Project Improvements. Landlord’s construction of the Non-TI Project
Improvements, including the Shell, Core and Site Improvements, shall be effected
by contractors selected and retained by Landlord, pursuant to the Shell, Core
and Site Construction Documents (as defined below) for the Non-TI Project
Improvements prepared by Landlord substantially in accordance with the following
procedures, as the same may be further modified as provided in Sections 2.3 and
2.4 below, to include any Landlord Modifications and Approved Tenant
Modifications (as each such term is defined below) and/or as required by any
applicable Governmental Authorities.

Project Architect. Landlord has engaged Payette as the architect for the Non-TI
Project Improvements (the “Project Architect).

Construction Manager. Landlord has engaged Gilbane Building Company as the
construction manager for the construction of both the Non-TI Project
Improvements and the Tenant Improvements (“Construction Manager”). Any change in
the Construction Manager shall be subject to Tenant’s approval, not to be
unreasonably withheld or delayed. Landlord shall cause the Construction Manager
to create separate teams within its company for the Non-TI Project Improvements
and the TI Improvements. Landlord shall not refuse a reasonable request by
Tenant for a change in the project manager or superintendent of the Construction
Manager’s team for the TI Improvements.

Design Development Shell and Core Plans and Design Development Site Plans. Prior
to execution of this Lease, Landlord and Tenant have approved the DD Shell and
Core Plans and the DD Site Plans, dated July 20, 2012 (as listed in Attachment 3
and as affected by the additional pages included in Attachment 3). Landlord
shall cause the Project Architect to prepare construction documents for the
Shell, Core and Site Improvements (the “Shell, Core and Site Construction
Documents”) based on the DD Shell and Core Plans and the DD Site Plans. Landlord
shall furnish the Shell, Core and Site Construction Documents to Tenant for its
review and approval at such time as they are fifty percent (50%) complete, and
ninety percent (90%) complete, respectively, which review and approval shall be
subject to the provisions of Section 2.1.4 below.

Tenant’s Approval. Tenant shall, within ten (10) business days of receipt from
Landlord of the Shell, Core and Site Construction Documents (at both 50% and 90%
completion) (individually and collectively, “Landlord Submissions”), review and
either approve or disapprove the same. Tenant’s failure to respond within said
10-business day period for any Landlord Submission shall be deemed approval by
Tenant of the subject Landlord Submission. Tenant’s review of the Landlord
Submissions shall be sequential and cumulative, and Tenant shall have no right
to disapprove any Landlord Submission which

 

C-3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

is materially consistent with the Baseline Plans or a prior sequential Landlord
Submission which Tenant has previously approved, except that Tenant may
disapprove any Landlord Submission which reflects a factual inaccuracy in the
Landlord Submission or which Tenant believes in good faith is materially
inconsistent with the Baseline Plans or a prior approved Landlord Submission
such that the inconsistency would have a materially adverse effect on Tenant’s
use or occupancy of the Premises as contemplated under the Lease. If Tenant
timely and properly disapproves any Landlord Submission: (A) Landlord and Tenant
shall reasonably and expeditiously cooperate to mutually correct such
inconsistency or eliminate or mitigate such materially adverse impact, as
applicable; (B) any delay in Substantial Completion of the Project Improvements
resulting from such disapproval shall not constitute a Tenant Delay; and (C) any
Construction Milestone actually affected by such delay shall be extended on a
day-for-day basis for the period such Construction Milestone is so affected.

Delivery of Plans for Permitting. Landlord shall cause the Construction Manager
to submit the Shell, Core and Site Construction Documents to the appropriate
Governmental Authorities for all applicable building permits necessary to allow
the Construction Manager to commence and fully complete the construction of the
Shell, Core and Site Improvements.

Construction Milestones

Set forth on the Project Milestone Schedule are certain milestone events and the
dates applicable thereto, relating to the commencement and completion of the
Project Improvements (collectively, the “Construction Milestones”), including
dates for Landlord’s obtaining permits for the grading of the site on which the
Project Improvements are to be located and for the construction of the Shell,
Core and Site Improvements and the Tenant Improvements. Landlord shall use good
faith efforts to meet all such Construction Milestones (subject to Tenant Delays
and Construction Force Majeure) and to inform Tenant with reasonable promptness
after Landlord becomes aware of any material delays in meeting any of the
Construction Milestones.

Landlord Modifications to Shell, Core and Site Construction Documents

It is anticipated that prior to and during construction of the Project
Improvements, Landlord may reasonably require changes to the Shell, Core and
Site Construction Documents as Landlord shall desire and/or as may be required
to obtain building permits and other governmental approvals and comply with
Applicable Laws. Landlord shall be entitled, from time to time, to make any such
changes to the Shell, Core and Site Construction Documents (collectively, the
“Landlord Modifications”), without Tenant’s consent, so long as such Landlord
Modifications, if implemented, would not: (i) effect material changes to the
design of the Shell, Core and Site Improvements previously approved by Tenant
(including the exterior appearance thereof); (ii) materially adversely affect
the scope, implementation, design, or functionality of the Tenant Improvements
as contemplated in Tenant’s Conceptual TI Plans; (iii) adversely affect Tenant’s
contemplated use or occupancy of the Building for the Permitted Uses; or
(iv) create a Tenant Impact (collectively, an “Adverse Condition”). In the event
any such Landlord Modification, if implemented, would be reasonably likely to
create an Adverse Condition,

 

C-4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Landlord shall notify Tenant of such Landlord Modifications prior to
implementation thereof (which notice shall include Landlord’s description of the
Adverse Condition, and the adverse effects and impacts which Landlord believes
comprise such Adverse Condition to the extent then known or reasonably
anticipated by Landlord), and any reasonable alternatives, and Tenant shall,
within five (5) business days after receipt of Landlord’s notice, notify
Landlord of Tenant’s approval or reasonable disapproval thereof with specified
reasons for such disapproval. Tenant’s failure to notify Landlord of its
approval or reasonable disapproval within such 5-business day period shall be
deemed Tenant’s approval of such proposed Landlord Modifications. For purposes
of determining whether a Landlord Modification would create an Adverse Condition
pursuant to the foregoing, an “Adverse Condition” shall also include any
material delays in Substantial Completion of the Tenant Improvements beyond the
Target Commencement Date specified in the Lease; provided, however, to the
extent a Landlord Modification is necessary to comply with Applicable Laws or is
required by any applicable Governmental Authorities in connection with its
enforcement of Applicable Laws, such Landlord Modification shall not constitute
an Adverse Condition.

Tenant-Requested Modifications to Shell, Core and Site Construction Documents

(a) To the extent provided below in this Section 2.4, Tenant shall have the
right to make or request, and Landlord shall approve, any reasonable changes to
the Shell, Core and Site Construction Documents desired by Tenant. Tenant may
request that Landlord make reasonable changes to the Shell, Core and Site
Construction Documents, including without limitation, changes to accommodate
ventilation shafts, additional plumbing and waste lines, grease interceptors,
inter-floor connections for vertical program and operational integration, and
restroom finishes and structural support (such requested modifications shall be
referred to collectively herein, as the “Tenant-Requested Modifications”).
Landlord agrees to incorporate any such permitted Tenant-Requested Modifications
into the Shell, Core and Site Construction Documents so long as the same: (A) do
not affect the exterior appearance of the Buildings beyond a de minimus extent
(and in any event do not give rise to a requirement for approval by the
Cambridge Planning Board or City Council or other zoning relief); (B) would not
result in a materially adverse effect on the major Building systems or the
operation and maintenance thereof; (C) complies with Applicable Laws; (D) will
not result in a Future Tenanting Impact (as hereinafter defined); (E) will not
delay Substantial Completion from the then-applicable date for Substantial
Completion as shown on the Project Milestone Schedule current at the time such
Tenant-Requested Modification is requested by Tenant under this Section 2.4
unless as part of Landlord’s approval of any such Tenant-Requested
Modifications, Tenant agrees in writing that the critical path delay in
Substantial Completion due to the Tenant-Requested Modification (as reasonably
determined by the Construction Manager at the time of approval of the
Tenant-Requested Modification) will constitute a Tenant Delay; (F) are
reasonably consistent with the aesthetic and architectural intent of the
Buildings; and (G) are requested by Tenant in writing on or before any outside
date therefor specified on the Project Milestone Schedule. A “Future Tenanting
Impact” shall mean, in Landlord’s reasonable opinion, that a Tenant-Requested
Modification would be reasonably likely to materially adversely affect the
future re-tenanting of either of the Buildings as a either single-tenant or
multi-tenant buildings, it being agreed, however, that if Landlord determines
pursuant to this Section 2.4 that a Tenant-Requested Modification would result
in a Future Tenanting Impact, and Tenant, at Tenant’s sole cost and

 

C-5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

expense, agrees to remove such Tenant-Requested Modification prior to the
expiration or earlier termination of this Lease in accordance with Landlord’s
reasonable requirements for elimination of such Future Tenanting Impact, which
requirements shall be specified by Landlord at the time such Tenant-Requested
Modification is requested by Tenant under this Section 2.4, then such
Tenant-Requested Modification shall not be deemed to have a Future Tenanting
Impact. It is expressly agreed that there shall be no deduction from the
rentable square footage of the Premises as a result of any vertical penetrations
required by or as a part of a Tenant-Requested Modification.

(b) There is attached hereto as Attachment 9 a “Structural Steel Sequence
Schedule for Tenant-Requested Modifications”, which sets forth the dates after
which any Tenant-Requested Modifications which impact the structural steel of
the Shell and Core of the Buildings will constitute a Change in accordance with
the provisions of Section 3.5 below.

Landlord Notification

If Landlord disapproves Tenant’s request to incorporate any Tenant-Requested
Modifications due to the failure of any of the applicable conditions set forth
in Section 2.4 above, Landlord shall notify Tenant of such disapproval within
seven (7) business days after Landlord’s receipt of Tenant’s notice requesting
that Landlord implement such items, which notice shall specify in detail the
reasons for such disapproval. Landlord’s failure to notify Tenant of its
approval or disapproval within such 7-business day period, shall be deemed
Landlord’s approval of such proposed Tenant-Requested Modifications.

Approved Tenant Modifications.

Any Tenant-Requested Modification which Landlord is required to incorporate into
the Shell, Core and Site Construction Documents shall be referred to herein as a
“Approved Tenant Modification”. Landlord shall cause the design and construction
of an Approved Tenant Modification to be performed at Tenant’s sole cost and
expense, which costs shall be calculated on a “net” basis so as to credit Tenant
with any actual savings in time or material or labor related to the particular
item which is the subject of the Approved Tenant Modification (it being
expressly agreed that Tenant shall not be entitled to the disclosure of the cost
of the Non-TI Project Improvements, except as the same may specifically relate
to an Approved Tenant Modification as to which a cost is to be paid by Tenant
hereunder). Such costs shall include, without limitation, (A) all design,
permitting and construction costs (at actual rates for such work paid by
Landlord to Landlord’s contractors, architects and consultants performing the
other Shell, Core and Site Improvements, without markup or premium charge by
Landlord) and (B) all costs actually incurred by Landlord with respect to any
delays in the design and construction of the Tenant Improvements to the extent
caused by, relating to and/or arising out such Approved Tenant Modifications (it
being agreed that any such delays shall constitute Tenant Delays hereunder).
Such costs shall constitute a “TI Cost” for the purpose of Article 6 below.

Design of Lobbies.

 

C-6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Notwithstanding any provision of this Work Letter to the contrary, Landlord and
Tenant agree that the process for design of the lobbies of the 75 Binney
Building and 125 Binney Building shall be undertaken in accordance with the
process set forth in this Section 2.7, acknowledging that the successful
appearance, presence, and operation of the lobbies is important to both parties.
The lobby design process shall be initiated with a “charrette” attended by
senior representatives of Landlord and Tenant or their designees within 60 days
after the execution of this Lease, the purpose of which is to provide to the
Project Architect guidance as to the nature of the design desired by the
parties. Following the charrette, the Project Architect shall propose conceptual
designs with proposed finishes and furnishings for each lobby, for review and
approval by the parties. If necessary, the parties shall meet on additional
mutually convenient occasions until the designs have been approved, and may
mutually agree to select an interior designer or other design professional to
supplement the work of the Project Architect. In the event that Tenant exercises
its right to expand into all of the non-retail space in the 75 Binney Building
under the provisions of Section 40 of the Lease, Tenant may elect to have the
exclusive right to control the design of the lobbies. The conceptual design for
the lobbies must be agreed upon by the date therefor in the Project Milestone
Schedule. Once approved, the lobbies shall be included in the Non-TI Project
Improvements to be performed by Landlord hereunder. Landlord and Tenant hereby
agree upon a budget of up to $[***] for the cost of the design and construction
of the lobbies, to be paid by Landlord, with any excess cost over such amount to
be shared equally by Landlord and Tenant. If the cost of the design and
construction of the lobbies is less than $[***], Landlord and Tenant shall share
the savings equally. If Tenant elects to have exclusive control of the lobby
design as aforesaid, and elects a design having a design and construction cost
in excess of $[***], Tenant shall pay for the costs in excess of $[***].

Operation of Elevator Facilities During Construction.

During the construction process, Landlord shall make available to the
Construction Manager’s team undertaking the TI Improvements access to the
elevator facilities necessary for the proper execution of its activities,
understanding that such facilities shall be used for both the Non-TI Project
Improvements and the TI Improvements. The parties shall cooperate with each
other to coordinate their respective activities in a manner which facilitates
Delivery of the Premises by the Target Commencement Date. The direct costs of
operation of the elevator facilities shall be reasonably allocated between the
Non-TI Project Improvements and the TI Improvements, based upon anticipated
usage by the respective teams.

TENANT IMPROVEMENTS

As used in this Work Letter, “Tenant Improvements” shall mean and refer to the
improvements to the Premises for Tenant’s use and enjoyment as contemplated in
the Conceptual TI Plans, the Schematic TI Plans, the DD TI Plans, the TI
Construction Documents, and the Approved TI Construction Documents (all as
defined below). The Tenant Improvements shall be performed by the Construction
Manager in substantial accordance with the Approved TI Construction Documents,
subject to all of the terms and provisions of the Lease and this Work Letter.
All material and equipment furnished by Landlord or its contractors as the
Tenant Improvements shall be new, and all Tenant Improvements shall be performed
in a first-class, workmanlike manner.

 

C-7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Selection of Architects and Consultants for Tenant Improvements

(a) The architect Perkins + Will (the “TI Architect”) shall be responsible for
preparing (i) the Conceptual TI Plans, (ii) the Schematic TI Plans, (iii) the DD
TI Plans, and (iv) the TI Construction Documents, pursuant to a contract between
the TI Architect and Tenant for such preparation. The TI Architect shall also be
responsible for construction administration services during construction of the
Tenant Improvements. The TI Architect shall be required to complete the DD TI
Plans and the TI Construction Documents using the same Building Information
Modeling platform as that used by Landlord for the Non-TI Project Improvements.
Any other engineering or design consultants and members of the Tenant
Improvements design team shall be selected by Tenant and reasonably approved by
Landlord. Landlord may disapprove any contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony with
respect to construction of the Project Improvements. The subcontractors
responsible for the construction of the Tenant Improvements shall be selected
based the “lowest qualified bid” process described in Section 3.1(b) below, and
Tenant shall be provided with copies of the bid packages for each of the
subcontractors performing the Tenant Improvement work. In connection with
Landlord’s development of the bid list for potential subcontractors and
materials suppliers to be utilized in connection with the construction of the
Tenant Improvements, Tenant shall have the right to submit to Landlord for
inclusion in the bid list, a list of subcontractors or material suppliers
requested by Tenant (each, a “Tenant Subcontractor” and, collectively, the
“Tenant Subcontractors”). The parties hereby approve the list of Tenant
Subcontractors for the Tenant Improvements attached hereto as Attachment 7.
Landlord shall include each such Tenant Subcontractor in the bid list for the
Tenant Improvements work, provided that: (i) such Tenant Subcontractor is
qualified, reputable and would not in Landlord’s reasonable opinion cause labor
disharmony with respect to the construction of the Tenant Improvements; and
(ii) in no event shall Landlord be required to include on the bid list for any
trade or material supplier more than six (6) parties (including those listed on
Attachment 7). In the event that a Tenant Subcontractor’s bid for Tenant
Improvements work is higher than the bids received from other qualified
subcontractors or material suppliers (each, a “Lower Bid Subcontractor”) for the
same scope of Tenant Improvements, Tenant shall have the right to require that
Landlord use the Tenant Subcontractor selected by Tenant in lieu of the Lower
Bid Subcontractor notwithstanding such higher bid amount, provided that the
Tenant Subcontractor’s qualifications, experience, availability, staffing,
creditworthiness and reputation is of equal or higher standard or quality than
the Lowest Bid Subcontractor. If Tenant so requires that Landlord use the Tenant
Subcontractor in lieu of the Lower Bid Subcontractor, then the difference
between the price bid by the relevant Tenant Subcontractor and price bid by the
Lower Bid Subcontractor shall be included in the Cost Proposal, if prior to the
Cost Proposal process under Section 3.4 below, or if in connection with a Change
thereafter, shall be reimbursed by Tenant to Landlord within ten (10) business
days of receipt by Tenant of a Landlord’s Reimbursement Notice detailing such
costs.

(b) Bid Process. Following Tenant’s approval of the 50% TI Construction
Documents (as defined below) in accordance with Section 3.3 below, Landlord
shall cause the Construction Manager to obtain at least three (3) subcontractor
bids for each Major Trade, as hereinafter defined, in connection with the Tenant
Improvements. “Major Trades” shall be defined as any trade performing work, the
cost of which is estimated to exceed $[***] based

 

C-8

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

upon Landlord’s preliminary price estimates provided pursuant to Section 3.4(a).
Landlord’s Construction Manager may bid on portions of the Tenant Improvements
that would be performed by a subcontractor, such as rough carpentry. Landlord
shall cause the Construction Manager to prepare an analysis of such bids and
recommendations for Tenant’s review. Landlord and Tenant shall pre-approve
(which approval shall not be unreasonably withheld) each subcontractor for each
trade on the bid list for the Tenant Improvements, if not included on the list
set forth in Attachment 7. Except to the extent that Tenant has expressly
disapproved any particular subcontractor, Tenant’s participation in the bid
process shall in no way constitute Tenant’s approval or endorsement of any
subcontractor(s) or their qualification or ability to perform the subcontract,
including the subcontractors listed in Attachment 7, it being understood that
Landlord is ultimately responsible to Tenant for the work performed by the
Construction Manager and/or any subcontractor(s). The bid packages shall require
bidders to identify all long lead time items and to specify delivery dates
therefor. Landlord’s Construction Manager, under the direction of Landlord, will
solicit the bids from the subcontractors and administer the bid solicitation
process in accordance with the time period provided for in the Project Milestone
Schedule. Upon the conclusion of the bid solicitation process, Landlord shall
cause the Construction Manager to provide Tenant with a copy of the bids
received from the subcontractors, including a reasonably detailed analysis of
such bids and recommendations for Tenant’s review, and meet with Tenant to
determine which of the subcontractors shall be awarded the subcontract for each
Major Trade for the Tenant Improvements. Tenant shall reasonably cooperate with
Landlord’s efforts to expedite the bid process. Selection of the subcontractors
shall be in accordance with Section 3.1(a) above.

Work Plans

(a) In accordance with the Project Milestone Schedule, Tenant and the TI
Architect shall prepare and submit to Landlord for approval conceptual plans
covering the Tenant Improvements prepared in conformity with the applicable
provisions of this Work Letter (the “Conceptual TI Plans”). The parties intend
that the preparation of the Conceptual TI Plans shall be a cooperative effort
between Tenant and Landlord, including Landlord’s provision of input to Tenant
and the TI Architect in connection with the preparation of the Conceptual TI
Plans. Tenant shall furnish the Conceptual TI Plans to Landlord for its review
and approval in accordance with the Project Milestone Schedule. Landlord’s
approval of such Conceptual TI Plans shall not be unreasonably withheld or
conditioned. Landlord shall notify Tenant in writing within five (5) business
days after receipt of the Conceptual TI Plans whether Landlord approves or
objects to the Conceptual TI Plans and of the manner, if any, in which the
Conceptual TI Plans are unacceptable. Landlord’s failure to respond within such
five (5) business day period shall be deemed approval by Landlord. If Landlord
timely and properly objects to the Conceptual TI Plans, then Tenant and the TI
Architect shall revise the Conceptual TI Plans and cause Landlord’s reasonable
objections to be remedied in the revised Conceptual TI Plans. Tenant shall then
resubmit the revised Conceptual TI Plans to Landlord for approval, such approval
not to be unreasonably withheld, conditioned or delayed. Landlord’s approval of
or objection to revised Conceptual TI Plans and Tenant’s correction of the same
shall be in accordance with this Section 3.2 until Landlord has approved the
Conceptual TI Plans in writing or been deemed to have approved them. The
iteration of the draft Conceptual TI Plans that is approved or deemed

 

C-9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

approved by Landlord without objection shall be referred to herein as the
“Approved TI Conceptual Plans.”

(b) In accordance with the Project Milestone Schedule, Tenant and the TI
Architect shall prepare and submit to Landlord for approval schematic plans
covering the Tenant Improvements prepared in conformity with Conceptual TI Plans
and the applicable provisions of this Work Letter (the “Schematic TI Plans”).
The parties intend that the preparation of the Schematic TI Plans shall be a
cooperative effort between Tenant and Landlord, including Landlord’s provision
of input to Tenant and the TI Architect in connection with the preparation of
the Schematic TI Plans. Tenant shall furnish the Schematic TI Plans to Landlord
for its review and approval at such time as they are complete. Landlord’s
approval of such Schematic TI Plans shall not be unreasonably withheld or
conditioned if the documents are substantially consistent with the Conceptual TI
Plans. Landlord shall notify Tenant in writing within ten (10) business days
after receipt of the Schematic TI Plans whether Landlord approves or objects to
the Schematic TI Plans and of the manner, if any, in which the Schematic TI
Plans are unacceptable. Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord. If Landlord
timely and properly objects to the Schematic TI Plans, then Tenant and the TI
Architect shall revise the Schematic TI Plans and cause Landlord’s reasonable
objections to be remedied in the revised Schematic TI Plans. Tenant shall then
resubmit the revised Schematic TI Plans to Landlord for approval, such approval
not to be unreasonably withheld, conditioned or delayed. Landlord’s approval of
or objection to revised Schematic TI Plans and Tenant’s correction of the same
shall be in accordance with this Section 3.2 until Landlord has approved the
Schematic TI Plans in writing or been deemed to have approved them. The
iteration of the draft Schematic TI Plans that is approved by Landlord without
objection shall be referred to herein as the “Approved TI Schematic Plans.”

(c) Design Development Plans. In accordance with the Project Milestone Schedule,
Tenant and the TI Architect shall prepare and submit to Landlord and the Project
Architect for approval design development plans covering the Tenant Improvements
prepared in conformity with the Approved Schematic TI Plans and the applicable
provisions of this Work Letter (the “DD TI Plans”). The parties intend that the
preparation of the DD TI Plans shall be a cooperative effort among Landlord, the
Project Architect, Tenant, and the TI Architect, including Landlord’s provision
of input to Tenant and the TI Architect in connection with the preparation of
the DD TI Plans. Tenant shall furnish the DD TI Plans to Landlord for its review
and approval in accordance with the Project Milestone Schedule. Landlord’s
approval of such DD TI Plans shall not be unreasonably withheld or conditioned
if the documents are substantially consistent with the Approved Schematic TI
Plans. Landlord shall notify Tenant in writing within ten (10) business days
after receipt of the DD TI Plans whether Landlord approves or objects to the DD
TI Plans and of the manner, if any, in which the DD TI Plans are unacceptable.
Landlord’s failure to respond within such ten (10) business day period shall be
deemed approval by Landlord. If Landlord timely and properly objects to the DD
TI Plans, then Tenant and the TI Architect shall revise the DD TI Plans and
cause Landlord’s reasonable objections to be remedied in the revised DD TI
Plans. Tenant shall then resubmit the revised DD TI Plans to Landlord for
approval, such approval not to be unreasonably withheld, conditioned or delayed.
Landlord’s approval of or objection to revised DD TI Plans and Tenant’s
correction of the same shall be in accordance with this Section 3.2 until
Landlord has approved the DD TI Plans in

 

C-10

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

writing or been deemed to have approved them. The DD TI Plans (or building
permit plans derived therefrom) are intended to be used for submission to the
City of Cambridge for a building permit, and shall include such information as
will be required by the City of Cambridge for the issuance of a building permit
for the Tenant Improvements. Landlord shall advise Tenant as to the information
required by the City of Cambridge for this submission. The iteration of the
draft DD TI Plans that is approved or deemed approved by Landlord without
objection shall be referred to herein as the “Approved DD TI Plans.”

TI Construction Documents; Landlord Plan Approval; LEED Requirements.

(a) In accordance with the Project Milestone Schedule, the TI Architect shall
prepare final plans and specifications for the Tenant Improvements that (a) are
consistent with and are logical evolutions of the Approved DD TI Plans and
(b) incorporate any other Tenant-requested (and Landlord-approved) Changes (as
defined below). As soon as the 50% and 100% construction plans and
specifications (respectively, the “50% TI Construction Documents” and the “100%
TI Construction Documents”; each, “TI Construction Documents”)) are completed
and approved by Tenant, Tenant shall deliver the same to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, as to the 50% TI Construction Documents, if the same are consistent
with the Approved DD TI Plans and the requirements of this Work Letter, and, as
to the 100% % TI Construction Documents, if the same are consistent with the 50%
TI Construction Documents. The respective TI Construction Documents shall be
approved or disapproved by Landlord within five (5) business days after delivery
to Landlord. Landlord’s failure to respond within such five (5) business day
period shall be deemed approval by Landlord. If the respective TI Construction
Documents are disapproved by Landlord, then Landlord shall notify Tenant in
writing of any reasonable objections to such TI Construction Documents, and the
parties shall confer and negotiate in good faith to reach agreement on such TI
Construction Documents as soon as possible after any timely and valid objection
by Landlord hereunder. Promptly after the 100% TI Construction Documents are
approved by Tenant and Landlord, two (2) copies of such 100% TI Construction
Documents shall be initialed and dated by Tenant and Landlord, whereupon
Landlord and the Construction Manager shall promptly submit such 100% TI
Construction Documents to all appropriate Governmental Authorities for approval.
The 100% TI Construction Documents so approved for permit, and all change orders
specifically permitted by this Work Letter, are referred to herein as the
“Approved TI Construction Documents.”

(b) Any review of the DD TI Plans or TI Construction Documents by Landlord,
Landlord’s Authorized Representative, the Project Architect or anyone else
acting on Landlord’s behalf, including without limitation construction advisors,
design professionals, contractors and subcontractors (collectively, “Landlord’s
Agents”), shall be for Landlord’s sole purpose and shall not imply Landlord’s
review of the same (or obligate Landlord to review the same) for quality,
design, compliance with Applicable Laws or other like matters. Neither Landlord,
Landlord’s Authorized Representatives nor any of Landlord’s Agents shall have
any liability whatsoever in connection with, and shall not be responsible for
any omissions or errors contained in the Conceptual TI Plans, the Schematic TI
Plans, the DD TI Plans or the TI Construction Documents (collectively, the
“Tenant Plans”) as a result of any inspections or review thereof.

 

C-11

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) All plans prepared by Tenant and the TI Architect for the Tenant
Improvements shall comply with the LEED standards set forth in Attachment 6 to
this Exhibit C.

Cost of TI Work; TI Work Building Permit.

(a) Cost Proposal. Landlord shall advise Tenant of preliminary price estimates
(including breakdowns by trade) as promptly as possible but in any event within
the following time periods: (i) twenty-one (21) days after Landlord’s receipt of
the Schematic TI Plans; (ii) twenty-one (21) days after Landlord’s receipt of
the DD TI Plans; (iii) fifty-six (56) days after Landlord’s receipt of the 50%
TI Construction Plans; and (iv) twenty-two (22) days after Landlord’s receipt of
the 100% TI Construction Plans. The preliminary price estimates shall be based
upon Landlord’s internal analyses, except for the 50% TI Construction Plans,
which shall be subject to bidding in accordance with Section 3.1(b) above. After
Landlord and Tenant meet to evaluate the results of the bid solicitation process
with respect to the 50% TI Construction Plans, Landlord shall calculate and
furnish to Tenant a “Cost Proposal” which shall constitute the aggregate of
(w) the amounts payable under the subcontracts selected (and, where the
Construction Manager is performing work that would be performed by a
subcontractor, the cost of such work) in the bid process and to be let upon
approval of the Cost Proposal, broken down by trade (“Direct Costs”), (x) the
amount of any other costs (“Indirect Costs”), as applicable, (y) the amount of
the Construction Manager’s fee and general conditions based on the Direct Costs
and Indirect Costs, and (z) a payment to Landlord of administrative rent
(“Administrative Rent”) equal to [***]% of the Direct and Indirect Costs, not to
exceed $ [***] per rentable square foot (i.e., [***]% of $[***] per rentable
square foot), for monitoring and inspecting the construction of the Tenant
Improvements and Changes. The components of the Cost Proposal shall (subject to
Change Orders) be fixed at the rates set forth therein. Tenant hereby approves a
Construction Manager’s fee of [***]% based on Direct Costs and Indirect Costs,
and categories of general conditions in accordance with the schedule of general
conditions attached hereto as Attachment 5 attached hereto, the cost of which
shall be subject to Tenant’s review and audit at the commencement of approval of
the Cost Proposal and throughout the contract. The Cost Proposal shall be
updated and reconciled within thirty (30) days after Landlord’s receipt of the
100% TI Construction Plans.

(b) Tenant Approval of Cost Proposal; Redesign Period. Tenant shall approve or
reject the Cost Proposal in writing to Landlord on or before the date that is
ten (10) business days after being furnished the same. If Tenant fails to give
Landlord notice approving or disapproving of the Cost Proposal within the period
required under the preceding sentence, Tenant shall be deemed to have approved
the Cost Proposal. If Tenant disapproves the Cost Proposal: (i) no Tenant
Improvements will commence until a Cost Proposal has been approved or deemed
approved by Tenant, and (ii) within fifteen (15) business days after the
expiration of Tenant’s response period under the first sentence of this
Section 3.4(b), Tenant shall make such revisions to the plans in question as
Tenant desires to make to change the cost of the Tenant Improvements and
resubmit the same to Landlord for approval pursuant to the process set forth in
Section 3.3 above. In such event, Landlord shall direct Landlord’s Construction
Manager to re-price the Tenant Improvements based upon the revised plans and
shall submit a revised Cost Proposal to Tenant within ten (10) business days (or
twenty-one (21) business days in the case of a major redesign, i.e., a redesign
involving costs of $[***] or more) after receipt of revised plans. Tenant shall
give Landlord written notice accepting or rejecting the revised Cost Proposal on
or

 

C-12

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

before the date therefor set forth in the Project Milestone Schedule, and
failure to give such notice within such period shall be deemed a rejection
thereof. In any event, the cost of any change in or cancellation of any long
lead time items after the Long Lead Time Release Date as set forth on the
Project Milestone Schedule shall be Tenant’s responsibility.

(c) Delivery of Plans for Permitting. Upon Landlord’s approval of the 50% TI
Construction Documents, Landlord shall cause the Construction Manager to submit
the same to the appropriate Governmental Authorities for all applicable building
permits necessary to allow the Construction Manager to commence and fully
complete the construction of the Tenant Improvements in accordance with the
Approved TI Construction Documents.

Changes to the Tenant Improvements

Any changes to the Approved TI Construction Documents (each, a “Change”) shall
be requested and instituted in accordance with the provisions of this
Section 3.5 and shall be subject to the written approval of the non-requesting
party in accordance with this Work Letter, provided that (after consultation
with Tenant in the case of Changes affecting the Tenant Improvements) Landlord
may make non-material Changes and substitutions to the extent necessary to
resolve conflicts between field conditions and the Approved TI Construction
Documents.

Change Request. Either Landlord or Tenant may request Changes after Tenant
approves the Approved TI Construction Documents by notifying the other party
thereof in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any requested Changes, including (a) the Change, (b) the estimated
net incremental cost of the Change and (c) any modification of the Approved TI
Construction Documents and the Project Milestone Schedule, as applicable,
necessitated by the Change. The requesting party shall be solely responsible for
the cost and expense of any revisions to the Approved TI Construction Documents
and any increases in the cost of the Tenant Improvements as a result of such
Change. Change Requests shall be signed by the requesting party’s Authorized
Representative. In no event shall Landlord be required to approve any Change
Request from Tenant that: (i) is inconsistent with the Approved TI Construction
Documents; or (ii) could, in Landlord’s reasonable opinion, result in a Future
Tenanting Impact, unless Tenant agrees to remove and restore prior to expiration
of Lease Term, at Tenant’s sole cost and expense, the portion of the Tenant
Improvements constructed as part of such Change which causes the Future
Tenanting Impact, pursuant to Landlord’s requirements for elimination of such
Future Tenanting Impact as the same are specified by Landlord at the time such
Change Request is made under this Section 3.5.1, provided further, that no
deduction from the rentable square footage of the Premises for purposes of
determination of Base Rent payable under the Lease, which would otherwise apply
under the Lease, shall be made as a result of any vertical penetrations required
by or as a part of such Change. In the event that Change Request(s) requested by
Tenant will cause a delay to Substantial Completion from the then-applicable
date for Substantial Completion as shown on the Project Milestone Schedule
current at the time such Change Request is made by Tenant under this
Section 3.5.1 (as reasonably determined by the Construction Manager at the time
of approval of the Tenant-Requested Modification),

 

C-13

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such Change Request if approved pursuant to Section 3.5.2 below shall specify
the number of days of such delay and that the same shall constitute a Tenant
Delay.

Approval of Changes

All Change Requests shall be subject to the other party’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. The non-requesting party shall have five (5) business days after
receipt of a Change Request to notify the requesting party in writing of the
non-requesting party’s decision either to approve or object to the Change
Request. The non-requesting party’s failure to respond within such five
(5) business day period shall be deemed approval by the non-requesting party.
Any costs related to a Change for which Tenant is responsible under this
Section 3.5 shall be reimbursed by Tenant to Landlord within ten (10) days of
receipt by Tenant of a Landlord’s Reimbursement Notice therefor.

Substantial Completion

For purposes of this Work Letter, the term “Substantially Completed” or
“Substantial Completion” shall occur upon (i) the substantial completion of
construction of the Shell, Core, and Site Improvements and the Tenant
Improvements such that Tenant shall be able to reasonably occupy and conduct its
business in the Premises, including the ability to install furniture systems,
security systems, connectivity, equipment, or other similar items needed for
Tenant to commence business operations in the Premises, with the exception of
any Punch List Items, which Punch List Items shall be diligently completed by
Landlord not later than thirty (30) days thereafter, provided that Punch List
Items (as defined below) which arise due to a delayed delivery of such item or
material portion thereof shall be completed not later than ninety (90) days
after Substantial Completion (except for exterior items affected by seasonal
conditions, which shall be completed as soon as practicable); (ii) all of the
Building systems for the Premises are fully operational in accordance with the
Approved TI Construction Documents; (iii) a temporary (sufficient for Tenant’s
legal use and occupancy) or permanent certificate of occupancy for Premises has
been issued by the applicable Governmental Authority (unless such temporary or
permanent certificate is not available due to requirements of the Tenant’s
installations in the Premises which preclude its issuance, in which case a
temporary or permanent certificate of occupancy shall not be a condition
precedent to Substantial Completion, but Landlord shall obtain such a
certificate when such requirements have been satisfied); (iv) Landlord is able
to provide parking for Tenant sufficient to satisfy the parking requirements
under the Lease for the Premises in the Building Parking Garage; (v) Landlord is
able to provide Tenant reasonable and continuous ingress and egress to and from
the parking areas and the Premises, (vi) continuous and uninterrupted power is
available to the Premises; (vii) main interior fire protection, main electrical
and main mechanical core improvements have been completed; (viii) the Premises
is in “watertight” condition; (ix) the elevators in the Buildings have been
installed and are available for unrestricted use by Tenant; (x) the Project
Architect has executed a Certificate of Substantial Completion in the form of
the American Institute of Architects (“AIA”) document G704 or substantially
similar certification with respect to the Non-TI Project Improvements; and
(xi) the TI Architect has executed a Certificate of Substantial Completion in
the form of AIA document G704 or substantially similar certification with
respect to the Tenant Improvements (Tenant hereby agreeing to cause the TI
Architect to issue timely

 

C-14

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such certificate upon Substantial Completion of the Tenant Improvements). A
temporary certificate of occupancy, as indicated in item (iii) above shall be
acceptable for purposes of Substantial Completion, provided that Landlord shall
promptly satisfy any conditions imposed in order to obtain a permanent
certificate of occupancy. The term “Punch List Items” shall mean minor items of
completion, correction or repair with respect to the Project Improvements, which
by their nature will not interfere with, or impair in any material respect,
Tenant’s use or occupancy for the purposes contemplated under the Lease, which
would not delay installation of furniture systems, security systems,
connectivity, or similar items needed for Tenant to commence business operations
in the respective portion of the Premises, and which can reasonably be expected
to be completed within thirty (30) days other than delayed delivery items which
can reasonably be expected to be delivered and installed within ninety
(90) days. Landlord and Tenant shall conduct a final walk-through of the
respective portion of the Premises not earlier than ten (10) days earlier than
the expected dates of Substantial Completion as specified by written notice from
Landlord to Tenant. Landlord shall use commercially reasonable efforts to notify
Tenant in writing at least sixty (60) days prior to the dates Landlord
anticipates that the Tenant Improvements in each portion of the Premises will be
Substantially Completed.

EXCUSED DELAYS

Construction Force Majeure. As used herein and in the Lease, “Construction Force
Majeure” shall have the same meaning as “Force Majeure” set forth in Section 34
of the Lease.

Tenant Delay.

As used herein and in the Lease and subject to Sections 4.2.2 and 4.2.3 hereof,
“Tenant Delay” shall mean any actual delay in Landlord’s achievement of
Substantial Completion of the Project Improvements as a result of any one or
more of the following: (i) Tenant’s failure to respond within time limits
specified in this Work Letter as to matters requiring Tenant’s approval unless
such failure to respond is deemed approval or disapproval of such matter
pursuant to the terms of this Work Letter; (ii) any delay in issuance of the
building permit for the Tenant Improvements by the City of Cambridge not
occasioned by Landlord’s failure to perform its obligations hereunder; (iii) any
Changes to the Approved TI Construction Documents requested by Tenant and
approved by Landlord to the extent not arising due to Landlord Impacts; (iv) any
delays due to Tenant-Requested Modifications to the extent not arising due to
Landlord Impacts, (v) any delays caused by Tenant or Tenant’s Agents (as defined
in Section 5.3.2 below); (vi) Tenant’s failure to timely comply with its
obligations under this Work Letter and/or the Lease to the extent such failure
is not caused by any Construction Force Majeure delays encountered by Tenant
with respect thereto; and/or (vi) any delay resulting from the use of a Tenant
Subcontractor, which delay would not have occurred but for the use by Landlord
of such Tenant Subcontractor in lieu of the Lower Bid Subcontractor which
Landlord would have selected.

Landlord shall use commercially reasonable efforts to mitigate the effects of
any claimed Tenant Delay, and shall provide reasonable information and
alternatives to Tenant to assist in

 

C-15

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such mitigation efforts; provided, however, Landlord shall not be required to
incur any material cost or incur any material liability in seeking to mitigate
any Tenant Delay.

No Tenant Delay shall be deemed to have occurred hereunder unless Landlord shall
have delivered notice to Tenant of such Tenant Delay after Landlord has actual
knowledge of the circumstances giving rise to such Tenant Delay, which notice
shall reasonably set forth the circumstances giving rise to such Tenant Delay.
The period of Tenant Delay shall not commence until the date two (2) business
days after the date on which such notice shall have been delivered to Tenant.
Landlord shall give Tenant notice of the occurrence of (or of the existence of
any conditions which would cause) a Tenant Delay with reasonable promptness
after Landlord has received actual knowledge thereof in order to provide to
Tenant an opportunity to end, to avoid or to minimize the consequences of any
such Tenant Delay.

Notwithstanding anything to the contrary contained herein, no delay shall
constitute a Tenant Delay to the extent such delay: (i) occurs by reason of a
Landlord Impact (as defined below); (ii) does not result in actual “net” delay
in completion of the Project; (iii) has been compensated for by Tenant by
payment of overtime or other charges to make up the delay, or otherwise; or
(iv) is caused by Construction Force Majeure. The term “Landlord Impact” shall
mean any of the following occurrences: (a) errors or deficiencies in the Shell,
Core and Site Construction Documents, including failure of the same to comply
with the Baseline Plans or Applicable Laws or due to the negligence or
misconduct of Landlord or Landlord’s Agents (as defined in Section 3.3(b)
above), which require Tenant to revise any Tenant Plan; (b) Landlord objecting
to any Tenant Plan in a manner not permitted by this Work Letter; (c) Landlord’s
failure to provide a response required of Landlord within the time periods set
forth in this Work Letter unless such failure to respond is deemed approval or
disapproval of such matter pursuant to the terms of this Work Letter, and
(d) any changes to the any approved Construction Documents made or requested by
Landlord to the extent not arising due to a Tenant Change, or (e) Landlord’s
failure to comply with its obligations in accordance with this Work Letter.

CERTAIN REQUIREMENTS APPLICABLE TO CONSTRUCTION OF THE PREMISES

Landlord shall comply with the following requirements in connection with its
construction of the Premises:

Condition of Construction

Landlord hereby agrees to complete the construction of the Project Improvements
in accordance with the Shell, Core and Site Construction Documents and Approved
TI Construction Documents and in compliance with Applicable Laws in effect as of
the date of such completion, free of material defects and otherwise in good
condition and working order.

Construction Warranties and Insurance

 

C-16

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Landlord shall incorporate only new materials and equipment into the
construction of the Tenant Improvements and other Project Improvements. Landlord
warrants and guarantees (i) the Project Improvements will be completed in
substantial accordance with the approved Shell, Core and Site Construction
Documents and Approved TI Construction Documents (as the same may be modified by
Changes approved hereunder) and free of defective workmanship and materials and
(ii) the Non-TI Project Improvements (other than any Tenant-Requested
Modifications) shall be free of design defects (“Landlord’s Warranty”). The
Landlord’s Warranty shall survive and remain in effect for a period of one
(1) year after the date of Substantial Completion of the Premises (the “Warranty
Period”). Landlord shall, at its sole cost and expense, promptly correct or
cause to be corrected (i) any defect in the Project Improvements, including,
without limitation, ay defects arising from Landlord’s failure to complete the
Project Improvements in substantial accordance with the approved Shell, Core and
Site Construction Documents and Approved TI Construction Documents (as the same
may be modified by Changes approved hereunder), or (ii) any material deviation
from the approved Construction Documents (each, a “Project Defect” and,
collectively, the “Project Defects”), provided that Tenant notifies Landlord of
any Project Defect within the Warranty Period. Landlord’s Warranty shall be in
addition to the warranties provided by contractors and suppliers as set forth in
Attachment 8, but Landlord’s Warranty shall be the sole and exclusive warranty
provided by Landlord with respect to the Project Improvements (subject to the
provisions set forth in the Lease, including Section 5 and Section 13 thereof).
Nothing in this Section 5.2 shall be construed as limiting or restricting in any
way Landlord’s right to seek reimbursement from (x) professionals and
contractors who are parties to the relevant contracts and/or (y) insurance
companies for costs incurred by Landlord to correct any Project Defects. Upon
the expiration of the Warranty Period, Landlord shall assign to Tenant all
surviving and assignable guaranties and warranties of workmanship or materials
given by any contractor, subcontractors, architects, engineers or materialmen
that guarantee or warrant against defective design, workmanship or materials for
a period of time in excess of the Warranty Period in connection with the
construction of the Project Improvements and shall thereafter cooperate with
Tenant, at no cost to Landlord, in the enforcement of any such guaranties and
warranties, but Landlord shall not otherwise be responsible for any Project
Defects after the Warranty Period. Landlord shall obtain and maintain builder’s
risk/course of construction insurance coverage for the Project in commercially
reasonable amounts and with customary coverages commensurate with the size and
scope of the construction project contemplated by this Work Letter issued by
financially viable and licensed insurers, and shall provide a certificate
evidencing the same to Tenant upon request therefor.

Tenant Entry upon Premises Prior to Commencement Date.

Tenant Work. The Project Milestone Schedule shall include a thirty (30) day
period (“Tenant’s Installation Period”) immediately preceding the date scheduled
thereon for Substantial Completion of the Tenant Improvements in each portion of
the Premises for the purpose of Tenant’s installation of its personal property,
telecommunication systems and interior furnishings (i.e. installation of
furniture, furnishings, telephone and moveable equipment and determining
specifications, coordination and supply thereof) and to install its own security
system for the Premises and connections to the Building monitoring systems and
to establish data connectivity all in accordance with Applicable Laws
(collectively, “Tenant’s Work”). At least ninety (90) days prior to the
scheduled Substantial

 

C-17

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Completion Date, Landlord shall provide a proposed, commercially reasonable
move-in phasing plan for the Tenant’s Installation Period (with each phase
scheduled to provide Tenant with an appropriate amount of time to complete
Tenant’s Work for such phase during the period scheduled for such phase), and
Landlord and Tenant shall cooperate in good faith to reach agreement on the
move-in phasing plan within thirty (30) days after Landlord’s delivery of such
draft plan to Tenant. Landlord shall make available to Tenant portions of the
Premises for Tenant’s Work on a phased basis during Tenant’s Installation Period
in a condition sufficient for performance of Tenant’s Work in accordance with
the approved move-in phasing plan (the “Move-In Plan”). In the event Landlord
does not timely provide the portions of the Premises to Tenant in accordance
with the Move-In Plan, Landlord shall pay the cost of any overtime or increased
third party vendor costs incurred by Tenant in achieving such timely completion
of Tenant’s Work due to such Landlord delivery delays, such payment to be made
within thirty (30) days of Landlord’s receipt from Tenant of invoices for such
costs (“Tenant Increased Move-In Costs”). Notwithstanding the foregoing,
completion of Tenant’s Work by the last day of Tenant’s Installation Period is
not a condition of Landlord achieving Substantial Completion of the Tenant
Improvements and the Term Commencement Date, unless such failure to complete is
a Landlord Impact. Landlord shall cooperate with Tenant to coordinate the
Tenant’s Work with Landlord’s Work under this Work Letter so as to accommodate
the Tenant’s Work in accordance with this Section 5.3.1 to the extent feasible
without Landlord incurring any material increased costs (other than as provided
hereinabove) or delays in the Substantial Completion Date. Tenant shall
coordinate Tenant’s Work with the Project Architect so as to minimize
interference with Landlord achieving Substantial Completion.

Tenant Review of Project Construction. Throughout the construction of the
Project Improvements, Tenant shall have the right, at its sole cost and expense,
on not less than two (2) business days’ advance notice to Landlord, and, if
specified by Landlord at Landlord’s option, accompanied by a representative of
Landlord, to inspect the construction of the Project Improvements; provided that
no such inspections shall interfere with or otherwise delay Landlord’s
construction of the Project Improvements. Any review of the Shell, Core and Site
Construction Documents by Tenant, Tenant’s Authorized Representative or anyone
acting on Tenant’s behalf, including without limitation construction advisors or
design professionals (collectively, “Tenant’s Agents”), and/or any inspections
of the Project Improvement construction by Tenant, Tenant’s Authorized
Representative, or Tenant’s Agents, shall be for Tenant’s sole purpose and shall
not imply Tenant’s review of the same (or obligate Tenant to review the same)
for quality, design, compliance with Applicable Laws or other like matters.
Neither Tenant, Tenant’s Authorized Representatives nor any of Tenant’s Agents
shall have any liability whatsoever in connection with, and shall not be
responsible for any omissions or errors contained in the Shell, Core and Site
Construction Documents as a result of any inspections or review thereof.

Entry Requirements. In connection with Tenant’s entry onto the Premises pursuant
to Sections 5.3.1 or 5.3.2 above and as a condition thereto, Tenant shall secure
and maintain, and cause each of its contractors entering upon the Premises in
connection with the Tenant’s

 

C-18

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Work to maintain, at Tenant’s sole cost, a commercial general liability and
property damage insurance policy covering Tenant’s and Tenant Agent’s activities
on the Premises, which shall conform with the provisions of Section 17 of the
Lease. Tenant and its contractors shall maintain workers’ compensation insurance
as required by law. The insurance policies to be provided by Tenant hereunder
shall name Landlord and Alexandria Real Estate Equities, Inc. as additional
insureds and shall conform with the requirements of Section 22.4 of the Lease
and Tenant shall be required to notify Landlord not later than thirty (30) days’
prior to any termination of such policies if such termination will become
effective prior to the Term Commencement Date. All insurance policies of Tenant
and its contractors shall be on a per project basis. Tenant shall deliver to
Landlord certificates of such insurance as a condition precedent to Tenant’s
entry onto the Premises pursuant to Sections 5.3.1 or 5.3.2 above. Landlord
shall cause the General Contactor to reasonably cooperate with Tenant in the
exercise of its entry rights under Sections 5.3.1 and 5.3.2 above. Tenant and
any of Tenant’s Agents entering upon the Premises hereunder shall comply with
all established jobsite and safety rules and practices of Landlord’s contractor
and Landlord until completion of Landlord’s Work and acceptance thereof by
Tenant. If Landlord determines in good faith that the entry or activities of
Tenant upon the Project or the Premises hereunder is materially interfering with
or delaying the completion of the Project Improvements or any inspections or
issuance of final approvals by applicable governmental authorities, Landlord may
upon written notice to Tenant suspend such entry and activities but subject to
the provisions of Section 5.3.1 with respect to Tenant’s right to complete
Tenant’s Work within Tenant’s Installation Period.

Tenant Improvement Construction. Tenant’s Authorized Representative shall
participate in all project meetings with respect to construction of the Tenant
Improvements, and in such meetings shall be entitled to reasonably direct the
construction manager with respect to the Tenant Improvement Work provided that:

1 (a) such direction shall be subject to Landlord’s approval, not to be
unreasonably withheld or delayed;

2 (b) such direction may not be inconsistent with the Shell, Core and Site
Construction Documents or Landlord’s schedule for completion of the Non-TI
Project Improvements (i.e. the Shell and Core work and the Site Improvements),
as reasonably determined by Landlord; and

3 (b) Landlord shall have the right to require a Change Request, or an
acknowledgement of Tenant Delay, in the event that any such direction
constitutes a Change, or a Tenant Delay.

COSTS

Budget For Tenant Improvements. Before the commencement of construction of the
Tenant Improvements, Landlord shall obtain a detailed breakdown by trade of the
costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”), based upon the Approved
TI Construction Documents, in accordance with the provisions of Section 3.4
above.

 

C-19

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Base TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “Base TI Allowance”) of $[***] per rentable square foot of the
Premises, or approximately $[***] in the aggregate, to be used for the Premises
initially demised hereunder (and not for the Expansion Space or the ROFR Space).
No Base TI Allowance for the initial Premises, the Expansion Space, or the ROFR
Space may be used for any premises other than the respective space to which such
funds pertain, except that Tenant may apply savings of the Base TI Allowance for
the initial Premises, the Expansion Space and/or the ROFR Space to any of the
initial Premises, the Expansion Space and/or the ROFR Space, up to a maximum
expenditure in any such space of an average of $[***] per rentable square foot
of Base TI Allowance.

Additional TI Allowance. If elected by Tenant, Landlord shall provide to Tenant
an additional tenant improvement allowance (the “Additional TI Allowance’) of
$[***] per rentable square foot of the Premises, or approximately $[***] in the
aggregate, to be used for the Premises initially demised hereunder (and not for
the Expansion Space or the ROFR Space). By no later than the Commencement Date,
Tenant shall notify Landlord how much of the Additional TI Allowance Tenant has
elected to receive from Landlord. Tenant may use the Additional TI Allowance for
any Changes in the Tenant Improvements in the Premises initially demised
hereunder (but not for the Expansion Space or the ROFR Space). Tenant may elect,
by notice to Landlord delivered on or before the Commencement Date, to retain
the availability of any unused Base TI Allowance for advances in respect of
Alterations to the initial Premises, the Expansion Space or the ROFR Space (up
to a maximum expenditure in any such space of an average of $[***] per rentable
square foot of Base TI Allowance), to be requisitioned by notice given by no
later than the third anniversary of the Commencement Date for the initial
Premises. The sum of the Base TI Allowance and the Additional TI Allowance
elected by Tenant, if any, shall be the “TI Allowance”. The TI Allowance shall
be disbursed in accordance with this Work Letter. Tenant shall have no right to
the use or benefit (including any reduction to or payment of Base Rent) of any
portion of the TI Allowance not required for payment of includable costs as
defined below.

Costs Includable in TI Allowance. The TI Allowance shall be used solely for TI
Costs. The term “TI Costs” shall mean: (a) the aggregate cost of designing,
engineering, permitting, consulting, and constructing the Tenant Improvements in
the Premises initially demised hereunder (and not in the Expansion Space or the
ROFR Space) to the extent actually incurred, including, without limitation:
(i) the cost of electrical power and other utilities used in connection with and
fairly allocated to the construction of the Tenant Improvements, (ii) the cost
of preparing any Tenant Plans (including the costs of specialty design and
engineering consultants), (iii) all costs set forth in the Budget, including
Landlord’s Administrative Rent, Landlord’s reasonable out-of-pocket expenses,
costs resulting from Tenant Delays, (iv) the cost of Changes pursuant to
Section 3.4, and (v) approved moving expenses; and (b) the cost of any Approved
Tenant Modifications to the Shell, Core and Site Construction Documents.

Allocation of TI Costs. Landlord shall have no obligation to bear any portion of
TI Costs except to the extent of the TI Allowance. As used in this Work Letter,
“Landlord’s Portion”

 

C-20

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

shall equal the TI Allowance. For purposes of this Work Letter, “Landlord’s
Proportionate Share” shall mean a fraction, the numerator of which shall be the
Landlord’s Portion and the denominator of which shall be the anticipated TI
Costs (as reasonably determined by Landlord). If at any time TI Costs under the
Budget exceed the TI Allowance, the difference shall be referred to herein as
“Tenant’s Portion.” For purposes of this Work Letter, “Tenant’s Proportionate
Share” shall mean a fraction, the numerator of which is Tenant’s Portion and the
denominator of which is the anticipated TI Costs (as reasonably determined by
Landlord). Landlord may equitably adjust Landlord’s Proportionate Share and
Tenant’s Proportionate Share from time to time based on changes in the
anticipated TI Costs. After the end of each calendar month beginning with the
month in which this Lease is executed, (i) Landlord shall determine the TI Costs
incurred for the prior calendar month (and if applicable, for the period prior
to Lease execution) (collectively, the “Total Monthly Costs”), (ii) from and
after January 1, 2014, Tenant shall reimburse Landlord within the time period
set forth in Section 6.5 below for Tenant’s Proportionate Share of Total Monthly
Costs (it being agreed that Tenant shall pay for Tenant’s Proportionate Share of
all TI Costs accrued prior to January 1, 2014 pursuant to requisition therefor
after January 1, 2014), and (iii) Landlord shall pay Landlord’s Proportionate
Share of Total Monthly Costs. Notwithstanding anything to the contrary set forth
in this Section 6.4, Tenant shall be fully and solely liable for TI Costs and
the costs of Changes in excess of the TI Allowance. Notwithstanding the
foregoing, there shall be excluded from the foregoing computation Tenant’s
design costs through the preparation of the Approved TI Construction Documents,
which shall be advanced by Landlord to Tenant as a deduction from the TI
Allowance as incurred, it being agreed that Landlord’s Portion, Tenant’s
Portion, Total Monthly Costs, and Landlord’s and Tenant’s Proportionate Shares
of Total Monthly Costs shall be calculated exclusive of Tenant’s design costs
through the preparation of the Approved TI Construction Documents.

Funding Requisition; Reconciliation; Timely Payment. Landlord shall submit to
Tenant monthly during the performance of the Tenant Improvements a report (each,
a “Reimbursement Notice”) setting forth in reasonable detail: (i) a computation
of the TI Costs incurred during the prior calendar month, including without
limitation costs relating to all requested Changes and clear allocation of all
costs; (ii) the then-current cumulative TI Costs; and (iii) Landlord’s
calculation of the parties’ respective responsibilities for payment of such
costs for such month (i.e., the estimated amounts of Tenant’s Portion and/or
Landlord’s Portion due for such month). Reimbursement Notices may be sent at the
beginning of a calendar month for the prior calendar month and shall be
submitted no later than the end of each calendar month for the prior calendar
month. Upon final completion of the Tenant Improvements (including all Punch
List Items), Landlord shall prepare a final Reimbursement Notice consisting of a
reconciliation of the TI Costs. Tenant shall pay to Landlord the amount of
Tenant’s Proportionate Share of Total Monthly

 

C-21

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Costs as set forth in each Reimbursement Notice within ten (10) days of receipt
of each Reimbursement Notice (or such lesser period as may be required to enable
Landlord to comply with the Massachusetts “Prompt Pay” legislation). Such
payment by Tenant shall be a condition precedent to Landlord’s obligation to
complete the Tenant Improvements. If Tenant fails to pay Tenant’s Proportionate
Share of Total Monthly Costs as set forth in any Reimbursement Notice within
such period, Landlord shall have all of the rights and remedies set forth in the
Lease for nonpayment of Rent (including, but not limited to, the right to
interest at the Default Rate after the expiration of five (5) business days
after notice from Landlord of the date when due and the right to assess a late
charge). For purposes of this Lease, such amounts shall constitute Rent under
the Lease.

Test Fit Allowance.

Landlord shall provide to Tenant a test fit allowance (“Test Fit Allowance”) in
the amount of $.[***] per rentable square foot of the Premises for third party
design costs incurred by Tenant for the initial preparation of test fit drawings
and revisions thereto for the Tenant Improvements. Landlord shall reimburse
Tenant for such costs within thirty (30) days of reasonably detailed invoices
therefor. The Test Fit Allowance is in addition to the TI Allowance and the
Additional TI Allowance.

MISCELLANEOUS

Number; Headings

Where applicable in this Work Letter, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The section
headings of this Work Letter are not a part of this Work Letter and shall have
no effect upon the construction or interpretation of any part hereof.

Attorneys’ Fees

If either party commences an action against the other party arising out of or in
connection with this Work Letter, then the prevailing party shall be entitled to
have and recover from the other party reasonable attorneys’ fees, charges and
disbursements and costs of suit.

Time of Essence

Time is of the essence with respect to the performance of every provision of
this Work Letter in which time of performance is a factor.

Withholding of Consent

Whenever consent or approval of either party is required, that party shall not
unreasonably withhold condition or delay such consent or approval, except as may
be expressly set forth to the contrary.

Invalidity

Any provision of this Work Letter that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Work

 

C-22

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Letter shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.

Interpretation

The language in all parts of this Work Letter shall be in all cases construed as
a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

Successors

Each of the covenants, conditions and agreements herein contained shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs; legatees; devisees; executors; administrators; and
permitted successors, assigns, sublessees. Nothing in this Section 7.7 shall in
any way alter the provisions of the Lease regarding assignment or subletting.

Governing Law

This Work Letter shall be governed by, construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts, without regard to its conflict of
law principles.

Power and Authority

Each of Tenant and Landlord guarantees, warrants and represents to the other
that the individual or individuals signing this Work Letter have the power,
authority and legal capacity to sign this Work Letter on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.

Counterparts

This Work Letter may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

Amendments; Waiver

No provision of this Work Letter may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant. The waiver by either
party of any breach by the other party of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.

Dispute Process

Any dispute between Landlord and Tenant with respect to any matter arising under
this Work Letter shall be submitted first to the Landlord Representative and
Tenant Representative

 

C-23

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

named below for resolution. The initial Representatives of the parties shall be
as follows, unless a party gives written notice to the other party that it is
replacing its Representative:

 

        Landlord Representative:    Tom Andrews         Tenant Representative:
   Edward Fitzgerald

The Landlord and Tenant Representatives shall meet one or more times to attempt
to resolve such dispute within the 5-business day period following the date that
the dispute is submitted to them. If, after such meeting(s), the parties have
been unable to resolve the dispute, either party may thereafter seek any
available legal remedy, at law or in equity.

Waiver of Jury Trial

 

C-24

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

To the extent permitted by Applicable Laws, the parties waive trial by jury in
any action, proceeding or counterclaim brought by the other party hereto related
to matters arising out of or in any way connected with this Work Letter.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-25

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

  LANDLORD:  

ARE-MA REGION NO. 48, LLC,

a Delaware limited liability company

          By:    Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, its managing member              By:    ARE-QRS Corp.,         a
Maryland corporation, its general partner         By:   

 

        Name:   

 

        Title:   

 

  TENANT:  

ARIAD PHARMACEUTICALS, INC.,

a Delaware corporation

  By:    

 

     Edward M. Fitzgerald, CFO      Hereunto Duly Authorized

 

C-26

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS

 

1. Attachment 1 – Project Milestone Schedule

 

2. Attachment 2 – Total Project Schedule

 

3. Attachment 3 – DD Shell, Core and Site Plans and Base Building Specifications

 

4. Attachment 4 – Omitted; to be supplied by the milestone date therefor in the
Project Milestone Schedule

 

5. Attachment 5 – General Conditions Schedule

 

6. Attachment 6 – LEED Requirements

 

7. Attachment 7 – List of Approved Subcontractors

 

8. Attachment 8 – List of Warranties

 

9. Attachment 9 – Structural Steel Sequence Schedule for Tenant Modifications

 

10. Attachment 10 – Landlord/Tenant Responsibility Matrix

 

C-27

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT C

PROJECT MILESTONE SCHEDULE

See attached

 

C-28

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT C

TOTAL PROJECT SCHEDULE

See attached

 

C-29

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ATTACHMENT 3 TO EXHIBIT C

DD SHELL, CORE AND SITE PLANS

AND

BASE BUILDING SPECIFICATIONS

See attached

 

C-30

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

ATTACHMENT 4 TO EXHIBIT C

OMITTED

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

ATTACHMENT 5 TO EXHIBIT C

GENERAL CONDITIONS SCHEDULE

See attached

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 3

 

ATTACHMENT 6 TO EXHIBIT C

LEED REQUIREMENTS

EAc4: Enhanced Refrigerant Management

The base building heating, ventilating, air conditioning and refrigeration
systems have been selected to reduce ozone depletion and support early
compliance with the Montreal Protocol while minimizing direct contributions to
climate change. All tenant provided HVAC&R equipment must also comply with the
following formula, which sets a maximum threshold for the combined contributions
to ozone depletion and global warming potential:

 

LOGO [g440641g71e14.jpg]

IEQc5: Indoor Chemical and Pollutant Source Control

The base building has been designed to minimize building occupant exposure to
potentially hazardous particulates and chemical pollutants. All tenant work
affecting the entry of pollutants into the building and potential cross
contamination of regularly occupied areas must be mitigated through the
following strategies, as applicable to the tenant improvements:

1. Employ permanent entryway systems at least 10 feet long (3 meters) in the
primary direction of travel to capture dirt and particulates entering the
building at regularly used exterior entrances. Acceptable entryway systems
include permanently installed grates, grills and slotted systems that allow for
cleaning underneath. Roll-out mats are acceptable only when maintained on a
weekly basis by a contracted service organization. Projects that do not have
entryway systems cannot achieve this credit.

2. Sufficiently exhaust each space where hazardous gases or chemicals may be
present or used (e.g. garages, housekeeping and laundry areas and copying and
printing rooms) to create negative pressure with respect to adjacent spaces when
the doors to the room are closed. For each of these spaces, provide self-closing
doors and deck-to-deck partitions or a hard-lid ceiling. The exhaust rate must
be at least 0.50 cubic feet per minute (cfm) per square foot (0.15 cubic meters
per minute per square meter), with no air recirculation. The pressure
differential with the surrounding spaces must be at least 5 Pascals (Pa) (0.02
inches of water gauge) on average and 1 Pa (0.004 inches of water) at a minimum
when the doors to the rooms are closed.

3. In mechanically ventilated buildings, each ventilation system that supplies
outdoor air shall comply with the following:

 

  A. Particle filters or air cleaning devices shall be provided to clean the
outdoor air at any location prior to its introduction to occupied spaces.

 

  B. These filters or devices shall meet one of the following criteria:

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 4

 

  • Filtration media is rated a minimum efficiency reporting value (MERV) of 13
or higher in accordance with ASHRAE Standard 52.2.

 

  • Filtration media is Class F7 or higher, as defined by CEN Standard EN 779:
2002, Particulate air filters for general ventilation, Determination of the
filtration performance.

 

  • Filtration media has a minimum dust spot efficiency of 80% or higher and
greater than 98% arrestance on a particle size of 3–10 µg.

 

  C. Clean air filtration media shall be installed in all air systems after
completion of construction and prior to occupancy.

Innovation Credit: Low-Mercury Lighting

The developer is pursuing a LEED Innovation Credit for the use of low-mercury
lighting. All tenant provided interior and exterior site lighting must be
designed and specified such that it does not exceed average mercury content of
80 picograms per lumen hour.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 5

 

ATTACHMENT 7 TO EXHIBIT C

LIST OF APPROVED SUBCONTRACTORS

See records of Landlord and Tenant

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 6

 

ATTACHMENT 8 TO EXHIBIT C

LIST OF WARRANTIES

See records of Landlord and Tenant

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 7

 

ATTACHMENT 9 TO EXHIBIT C

STRUCTURAL STEEL SEQUENCE SCHEDULE

FOR TENANT-REQUESTED MODIFICATIONS

See records of Landlord and Tenant

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 8

 

ATTACHMENT 10 TO EXHIBIT C

LANDLORD/TENANT RESPONSIBILITY MATRIX

See attached

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this              day of
                    , 2014, between ARE-MA REGION NO. 48, LLC, a Delaware
limited liability company (“Landlord”), and ARIAD PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated as of January         , 2013 (the “Lease”), by and between Landlord and
Tenant. Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                    , and the termination date of the Base Term of the Lease
shall be midnight on                         ,                     . In case of
a conflict between this Acknowledgment of Commencement Date and Lease, this
Acknowledgment of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

ARIAD PHARMACEUTICALS, INC.,

a Delaware corporation

By:     Name:     Its:     LANDLORD:

ARE-MA REGION NO. 48, LLC,

a Delaware limited liability company

By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member   By:   ARE-QRS CORP., a Maryland corporation,     general
partner

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

By:     Name:     Its:    

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, or as may otherwise be permitted
by Landlord, no animals shall be allowed in the offices, halls, or corridors in
the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense. The foregoing shall not preclude Tenant from making
Alterations permitted pursuant to the terms of the Lease.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

9. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

10. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

11. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

12. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

13. No auction, public or private, will be permitted on the Premises or the
Project.

14. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

15. The Premises shall not be used for lodging, sleeping or cooking (except in
appropriate authorized areas) or for any immoral or illegal purposes or for any
purpose other than that specified in the Lease. No gaming devices shall be
operated in the Premises.

16. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

17. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

18. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s Permitted Use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT F TO LEASE

OMITTED

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

EXHIBIT G

ADJUSTMENT CALCULATIONS

FOR

UNUSED TI ALLOWANCE FOR

EXPANSION SPACE AND ROFR SPACE

The parties acknowledge that Base Rent, the $[***] per rentable square foot Base
TI Allowance and the $[***] per rentable square foot Additional TI Allowance are
calculated with the assumption that the Expansion Space and the ROFR Space will
be dedicated to laboratory and office uses. If Tenant does not use the entirety
of the $[***] per rentable square foot Base TI Allowance for the improvement of
the Expansion Space, in the case of the Expansion Space, or for the improvement
of the ROFR Space, in the case of the ROFR Space, Tenant may elect, by notice
(“TI Election Notice”) to Landlord delivered on or before the Commencement Date
for such space, to either: (a) retain the availability of any unused Base TI
Allowance for advances in respect of Alterations to the Expansion Space, as to
unused Base TI Allowance for the Expansion Space, or for advances in respect of
Alterations to the ROFR Space, in the case of unused Base TI Allowance for the
ROFR Space, to be requisitioned by notice given by no later than the third
anniversary of the Commencement Date for the Expansion Space or the ROFR Space,
as the case may be, or (b) reduce Base Rent (“Adjusted Base Rent”) per rentable
square foot for the Expansion Space or the ROFR Space, as the case may be, based
upon the following formula:

Base Rent per rentable square foot (as set forth in the Basic Lease Provisions),
(a) minus the difference between the Base TI Allowance of $[***] per rentable
square foot and the disbursed portion of that TI Allowance per rentable square
foot, (b) multiplied by [***].

For example, if Tenant used $[***] of the Base TI Allowance for Tenant’s initial
improvements in the Expansion Space, and Base Rent in Lease Year 1 is $[***] per
rentable square foot, Adjusted Base Rent per rentable square foot of the
Expansion Space shall equal:

$[***] – [$[***] minus $[***] X [***] = $[***]] = $[***].

There shall be no reduction in Base Rent with respect to any unused Additional
TI Allowance, nor shall the Additional TI Allowance be available as to the
Expansion Space, after the Commencement Date for the Expansion Space, or, as to
the ROFO Space, after the Commencement Date for the ROFR Space. No Base TI
Allowance or Additional TI Allowance for the initial Premises, the Expansion
Space, or the ROFR Space may be used for any premises other than the space to
which such funds pertain, except that Tenant may apply savings of Base TI
Allowance for the initial Premises, the Expansion Space and/or the ROFR Space to
any of the initial Premises, the Expansion Space and/or the ROFR Space, up to a
maximum expenditure in any such space of an average of $[***] per rentable
square foot of Base TI Allowance. If Tenant fails to deliver the TI Election
Notice on or before the Commencement Date for the Expansion Space or the ROFR
Space, as the case may be, Landlord shall have no further obligation to advance
any unused Base TI Allowance for such space.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 1

 

EXHIBIT H

FORM OF ESTOPPEL CERTIFICATE

THIS TENANT ESTOPPEL CERTIFICATE (“Certificate”), dated as of
                            , 201    , is executed by ARIAD PHARMACEUTICALS,
INC. (“Tenant”) in favor of ARE-MA REGION NO. 48, LLC, a Delaware limited
liability company, together with its nominees, designees and assigns
(collectively, “Landlord”).

RECITALS

A. Tenant and Landlord have entered into that certain Lease Agreement dated as
of January     , 2013 (together with all amendments, modifications, and
supplements, thereof, the “Lease”), for a portion of the Project.

B. Pursuant to the Lease, Tenant has agreed that upon the request of Landlord,
Tenant would execute and deliver an estoppel certificate certifying the status
of the Lease.

C. Landlord has requested that Tenant execute this Certificate with an
understanding that Landlord and parties designated by Landlord will rely on the
representations and agreements below.

NOW, THEREFORE, Tenant certifies, warrants, and represents to Landlord as
follows:

1. Lease. Attached hereto as Exhibit 1 is a true, correct and complete copy of
the Lease, including the following amendments, modifications, supplements,
guarantees and restatements thereof, which together represent all of the
amendments, modifications, supplements, guarantees and restatements thereof:
                    . (If none, please state “None.”)

2. Premises. Pursuant to the Lease, Tenant leases those certain premises (the
“Premises”) consisting of approximately                      rentable square
feet within the Project, as more particularly described in the Lease. In
addition, pursuant to the terms of the Lease, Tenant has a license for the use
of [                    ] parking spaces in the Garage during the Term of the
Lease.

3. Full Force of Lease. The Lease has been duly authorized, executed and
delivered by Tenant, is in full force and effect has not been terminated and
constitutes a legally valid instrument, binding and enforceable against Tenant
in accordance with its terms, subject only to applicable limitations imposed by
laws relating to bankruptcy and creditor’s rights.

 

-1-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 2

 

4. Complete Agreement. The Lease constitutes the complete agreement between
Landlord and Tenant for the Premises and the Project, except as modified by the
Lease amendments noted above (if any).

5. Acceptance of Premises. Tenant has accepted possession and is currently
occupying the Premises [NOTE: N/A if prior to Commencement Date].

6. Lease Term; Extension; Expansion. The term of the Lease commenced on
                            , 20     and ends on                             ,
20    . Tenant has options to extend and expand as set forth in the Lease.

7 No Purchase Rights. Tenant has no option, right of first refusal, right of
first offer on sale, or other right to purchase all or any portion of the
Premises or the Project.

8. Rent. The obligation to pay rent under the Lease commenced on
                            , 20    . The rent under the Lease is current, and
Tenant is not in Default in the performance of any of its obligations under the
Lease.

Tenant is currently paying base rent under the Lease in the amount of
$                     per month. Tenant has not received and is not, presently,
entitled to any abatement, refunds, rebates, concessions or forgiveness of rent
or other charges, free rent, partial rent, or credits, offsets or reductions in
rent, except as follows:                     . (If none, please state “None.”)

Tenant’s estimated share of operating expenses, common area charges, insurance,
real estate taxes and administrative and overhead expenses is     % and is
currently being paid at the rate of $                     per month, payable to:
            .

To the best of Tenant’s knowledge, as of the date hereof, here are no existing
defenses or offsets against rent due or to become due under the terms of the
Lease, and there presently is no default or other wrongful act or omission by
Landlord under the Lease or otherwise in connection with Tenant’s occupancy of
the Premises, except as follows:                                          
                                   . (If none, please state “None.”)

9. Security Deposit. The amount of Tenant’s security deposit held by Landlord
under the Lease is $            , in the form of              cash or
             letter of credit (if LOC, attach copy).

10. Prepaid Rent. The amount of prepaid rent, separate from the security
deposit, is $            , covering the period from                         ,
20     to                         , 20    .

11. Tenant Improvements. As of the date of this Certificate, to the best of
Tenant’s knowledge, Landlord has performed all obligations required of Landlord
pursuant to the

 

-2-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 3

 

Lease; no offsets, counterclaims, or defenses of Tenant under the Lease exist
against Landlord; except as follows:                     . (If none, please
state “None.”)

12. Assignments by Landlord. Tenant has received no notice of any assignment,
hypothecation or pledge of the Lease or rentals under the Lease by Landlord,
except as follows:                                              . (If none,
please state “None”.)

13. Assignments by Tenant. Tenant has not sublet or assigned the Leased Premises
or the Lease or any portion thereof to any sublessee or assignee, except as
follows:                         . (If none, please state “None”.) The address
for notices to be sent to Tenant is as set forth in the Lease.

Tenant makes this Certificate with the knowledge that it will be relied upon by
Landlord and its designees.

Tenant has executed this Certificate as of the date first written above by the
person named below, who is duly authorized to do so.

 

TENANT:

ARIAD PHARMACEUTICALS, INC.,

a Delaware corporation

By:     Name:     Its:    

 

-3-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 4

 

EXHIBIT I

FORM OF SNDA

This Lease Subordination, Non-Disturbance of Possession and Attornment Agreement
(hereinafter, the “Subordination, Non-Disturbance and Attornment Agreement” or
“Agreement”) is made as of the              day of                     ,
201    , among                             , a                          having a
place of business at                              (the “Agent”), as agent for
itself and any other lenders (collectively, the “Lenders”) which may become
mortgage lenders to ARE-MA Region No. 48, LLC, a Delaware limited liability
company having an address at 385 East Colorado Boulevard, Suite 299, Pasadena,
CA 91101 (hereinafter, the “Landlord”), and ARIAD pharmaceuticals, Inc., a
Delaware corporation, having a place of business                             
(hereinafter, the “Tenant”).

Introductory Provisions

A. The Agent and the Lenders are relying on this Agreement as an inducement to
Lender in making and maintaining a loan (hereinafter, the “Loan”) secured by,
among other things, a certain [Title of Mortgage] dated as of
                    , 201     (hereinafter, the “Mortgage”) given by Landlord
covering property located and known as 75-125 Binney Street, Cambridge,
Massachusetts, which property is more particularly described on Exhibit A hereto
(hereinafter, the “Property”). The Agent is also the “Assignee” under an
Assignment of Leases and Rents (hereinafter, the “Assignment”) dated as of
                    , 201    , from Landlord with respect to the Property.

B. Tenant is the tenant under that certain Lease Agreement (hereinafter, the
“Lease”) dated January     , 2013, made with Landlord, covering certain premises
(hereinafter, the “Premises”) at the Property as more particularly described in
the Lease.

C. Agent and Lenders require, as a condition to the making and maintaining of
the Loan, that the Mortgage be and remain superior to the Lease and that its
rights under the Assignment be recognized.

D. Tenant requires as a condition to the Lease being subordinate to the Mortgage
that its rights under the Lease be recognized.

E. Agent, Landlord, and Tenant desire to confirm their understanding with
respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lender shall rely hereon in making and maintaining the Loan, the Agent, the
Landlord, and the Tenant agree as follows:

 

-4-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 5

 

1. Subordination. Subject to Section 2, the Lease is subordinate and inferior to
the lien of the Mortgage, as affected by any amendment, renewal, substitution,
extension or replacement of the Mortgage and each advance made thereunder as
though the Mortgage, and each such amendment, renewal, substitution, extension
or replacement were executed and recorded, and the advance made, before the
execution of the Lease.

2. Non-Disturbance. So long as Tenant is not in Default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed or observed:
(i) Tenant’s occupancy of the Premises shall not be disturbed by Agent in the
exercise of any of its rights under the Mortgage during the term of the Lease,
or any extension or renewal thereof made in accordance with the terms of the
Lease, (ii) Agent will not join Tenant as a party defendant in any action or
proceeding for the purpose of terminating Tenant’s interest and estate under the
Lease because of any default under the Mortgage, and (iii) Agent shall recognize
all of Tenant’s rights under the Lease (subject to the terms of this Agreement).

3. Attornment and Certificates. In the event Agent succeeds to the interest of
Landlord as Landlord under the Lease, or if the Property or the Premises are
sold pursuant to the power of sale under the Mortgage, Tenant shall attorn to
Agent, or a purchaser upon any such foreclosure sale, and shall recognize Agent,
or such purchaser, thereafter as the Landlord under the Lease. Such attornment
shall be effective and self-operative without the execution of any further
instrument. Tenant agrees, however, to execute and deliver at any time and from
time to time, upon the request of any holder(s) of any of the indebtedness or
other obligations secured by the Mortgage, or upon request of any such
purchaser: (a) any instrument or certificate, in form and substance reasonably
acceptable to Tenant, which, in the reasonable judgment of such holder(s), or
such purchaser, may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment, and (b) an instrument or
certificate regarding the status of the Lease, consisting of statements, if true
(and if not true, specifying in what respect): (i) that the Lease is in full
force and effect, (ii) the date through which rentals have been paid, (iii) the
duration and date of the commencement of the term of the Lease, (iv) the nature
of any amendments or modifications to the Lease, (v) that, to the knowledge of
Tenant, no default, or state of facts, which with the passage of time, or
notice, or both, would constitute a default, exists on the part of either party
to the Lease, (vi) the dates on which payments of additional rent, if any, are
due under the Lease and (vii) any other matters provided to be given in
estoppels by Tenant under the Lease.

4. Limitations. If: (i) Agent exercises any of its rights under the Assignment
or the Mortgage, or (ii) Agent shall succeed to the interest of Landlord under
the Lease in any manner, or (iii) any purchaser acquires the Property, or the
Premises, upon or after any foreclosure of the Mortgage, or any deed in lieu
thereof (each hereinafter referred to as a “Succession Event”), Agent or such
purchaser, as the case may be, shall have the same

 

-5-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 6

 

remedies by entry, action or otherwise in the event of any default by Tenant
(beyond any period expressed in the Lease within which Tenant may cure such
default) in the payment of rent or in the performance or observance of any of
the terms, covenants and conditions of the Lease on Tenant’s part to be paid,
performed or observed that the Landlord had or would have had if Agent or such
purchaser had not succeeded to the interest of the present Landlord. From and
after any such Succession Event, Agent or such purchaser shall, except as
provided herein, be bound to Tenant under all the terms, covenants and
conditions of the Lease, and Tenant shall, from and after such attornment to
Agent, or to such purchaser, have the same remedies against Agent, or such
purchaser, for the breach of an agreement contained in the Lease that Tenant
might have had under the Lease against Landlord, if Agent or such purchaser had
not succeeded to the interest of Landlord; provided, however, that Agent or such
purchaser shall only be bound during the period of its ownership, and that in
the case of the exercise by Agent of its rights under the Mortgage, or the
Assignment, or any combination thereof, or a foreclosure, or deed in lieu of
foreclosure, all Tenant claims shall be satisfied only out of the interest, if
any, of Agent, or such purchaser, in the Property, and Agent and such purchaser
shall not, subject to the provisions of the following paragraph, be (a) liable
for any act or omission or misrepresentation of any prior landlord (including
the Landlord); or (b) liable for or incur any obligation with respect to the
construction of the Property or any improvements of the Premises or the
Property; or (c) subject to any offsets or defenses which Tenant might have
against Landlord, except those of which notice of which was given to Agent in
accordance with Section 9 hereof; or (d) bound by any rent or additional rent
which Tenant might have paid for more than the then current rental period to any
prior landlord including the Landlord (other than to the extent that estimated
monthly payments required to be paid by Tenant pursuant to provisions of the
Lease exceed the actual amount of additional rent due from Tenant); or (e) bound
by any amendment or modification of the Lease, made without Agent’s prior
written consent, which consent shall not be unreasonably withheld and which
consent shall not be required with respect to amendments ratifying the exercise
by Tenant of its rights under the Lease (e.g., without limitation, extension and
expansion options); (f) bound by or responsible for any security deposit or
proceeds of any letter of credit not actually received by Agent; or (g) liable
for or incur any obligation with respect to the payment of any amounts due and
owing to the Tenant by the Landlord including, without limitation, payment of
any TI Allowance (as defined in the “Work Letter-Tenant Improvements” in Exhibit
C to the Lease); or (h) liable for consequential damages.

Subject to Tenant’s obligation to provide notice of defaults to Agent as
provided in Section 7, below: (x) nothing herein shall affect or delay Tenant’s
rights under Sections 2(c), 2(d), 11(d), 18, 19 and 31 of the Lease (including,
without limitation, its rights of offset in the event that Tenant exercises any
self-help right pursuant to Section 31(b)), (y) any holder shall be required to
recognize Tenant’s offset rights under Section 31(c) in the event that Landlord
fails to timely pay any portion of the TI Allowance or Additional TI Allowance
under the provisions of Exhibit C to the Lease within 30 days after notice from
Tenant of the date when due as set forth in said Section 31(c), and (z) no
holder

 

-6-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 7

 

shall be relieved of its obligations as party-Landlord arising under the Lease
from or after the date of a Succession Event that such holder first acquires
title or possession to the Premises. Without limiting the foregoing, nothing
herein shall relieve any holder from Landlord’s obligation to perform
maintenance and repairs as required under the Lease based upon the fact that the
need for such maintenance or repairs first arose prior to the Succession Date.
However, Agent shall in no event be responsible for any hazardous materials or
environmental or safety issues, or any violations of any related laws, rules
regulations or orders with respect to the Property (an “Environmental Concern”)
which first occur or first exist prior to any acceptance of title to the
Property by Agent after foreclosure or deed in lieu of foreclosure, if ever. The
presumptive burden of proof shall be on any party claiming that any
Environmental Concern first occurred or first existed after Agent acquired title
to the Property.

5. Construction Related Costs. Notwithstanding anything in the Lease to the
contrary, neither the Agent nor Lenders shall be obligated to Tenant with
respect to any construction-related costs (including, but not limited to, for
any base building work or unfunded finish work allowances) that may be payable
by Landlord under the Lease, provided, however, that Tenant shall still have the
benefit of any off-set rights otherwise available to Tenant in connection with
the same under the Lease or at law.

6. Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) the
Landlord under the Lease, or any subsequent Landlord, against the Tenant in the
event of any default by Tenant (beyond any period expressed in the Lease within
which Tenant may cure such default) in the payment of rent or in the performance
or observance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed or observed; or (b) the Tenant under the Lease
against the original or any prior Landlord in the event of any default by the
original Landlord to pursue claims against such original or prior Landlord
whether or not such claim is barred against Agent or a subsequent purchaser.

7. Notice and Right to Cure. Tenant agrees to provide Agent with a copy of each
notice of default under the Lease or failure of Landlord to satisfy a condition
precedent to Tenant’s obligations under the Lease, at the same time as Tenant
provides Landlord with such notice, and that in the event of any default or
failure by the Landlord under the Lease, Tenant will take no action to terminate
the Lease (a) if the default or failure is not curable by Agent (so long as the
default does not interfere with Tenant’s use and occupation of the Premises), or
(b) if the default or failure is curable by Agent, unless the default or failure
remains uncured for a period of thirty (30) days after written notice thereof
shall have been given, postage prepaid, to Landlord at Landlord’s address, and
to Agent at the address provided in Section 8 below; provided, however, that if
any such default or failure is such that it reasonably cannot be cured within
such thirty (30) day period, such period shall be extended for such additional
period of time as shall be reasonably necessary (including, without limitation,
a reasonable period of time to obtain possession of the Property and to
foreclose the Mortgage, provided, however, that in no

 

-7-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 8

 

event shall such period exceed 180 days), if Agent gives Tenant written notice
within such thirty (30) day period of Agent’s election to undertake the cure of
the default or failure and if curative action (including, without limitation,
action to obtain possession and foreclose) is instituted within a reasonable
period of time and is thereafter diligently pursued; and provided, further,
however, that the foregoing notice and extended cure periods shall not limit or
delay, except as otherwise set forth herein,: (a) Tenant’s express rights to
terminate the Lease pursuant to, and on the conditions set forth in Sections
2(c), 18 and 19 of the Lease upon the condition that Tenant gives Agent a copy
of any written notice that Tenant is required to give to Landlord as a condition
to such termination rights; (b) any rent abatement rights permitted to Tenant
under the Lease under Sections 2(c), 11(d), 18, 19 or 31, provided, however,
that Tenant gives Agent a copy of any written notice and, with respect to
Tenant’s abatement rights pursuant to Sections 2(c), 11(d), 18, 19 or 31,
neither Landlord or Agent pays the full amount due to Tenant within thirty
(30) days after such notice, or (c) any self-help rights permitted to Tenant
under the Lease upon the condition that the provisions in the following
grammatical paragraph are complied with. Agent shall have no obligation to cure
any default or failure under the Lease.

Except in the event of any emergency threatening life or property, Tenant shall
not exercise any self-help right under the Lease if, within ten (10) business
days after Tenant notifies Agent of its intent to exercise self-help (which
notice may not be given prior to the expiration of Landlord’s cure period) Agent
notifies Tenant that Agent intends to cure the default if Landlord does not and
within twenty (20) business days after Tenant notifies Agent of its intent to
exercise self-help (which notice may not be given prior to the expiration of
Landlord’s cure period, Agent actually commences to cure the default and
thereafter proceeds diligently to complete such cure.

8. Notices. Any notice or communication required or permitted hereunder shall be
in writing, and shall be given or delivered: (i) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(ii) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

To Agent:       Attention:    

and

 

      Attention:    

 

-8-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 9

 

with copies by regular mail or such hand delivery:

 

      Attention:    

If to the Landlord:

385 East Colorado Boulevard, Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

Re: 75-125 Binney Street, Cambridge, MA

with copies to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Katharine E. Bachman, Esq.

If to Tenant:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: Chief Financial Officer

With a copy to:

Mintz Levin Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Stuart A. Offner, Esq.

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

9. No Oral Change. This Agreement may not be modified orally or in any manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at
foreclosure of the Property or

 

-9-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 10

 

any portion thereof, and their respective heirs, personal representatives,
successors and assigns.

11. Payment of Rent To Agent. Tenant acknowledges that it has notice that the
Lease and the rent and all sums due thereunder have been assigned to Agent, on
behalf of the Lenders, as part of the security for the obligations secured by
the Mortgage. In the event Agent notifies Tenant of a default under the Loan and
demands that Tenant pay its rent and all other sums due under the Lease to
Agent, Tenant agrees that it will honor such demand and pay its rent and all
other sums due under the Lease to Agent, or Agent’s designated agent, until
otherwise notified in writing by Agent. Landlord unconditionally authorizes and
directs Tenant to make rental payments directly to Agent following receipt of
such notice and further agrees that Tenant may rely upon such notice without any
obligation to further inquire as to whether or not any default exists under the
Mortgage or the Assignment, that Landlord shall have no right or claim against
Tenant for or by reason of any payments of rent or other charges made by Tenant
to Agent following receipt of such notice, and that any amounts paid by Tenant
in accordance with such notice shall have the same effect under the Lease as if
Tenant had made such payments directly to Landlord.

12. No Amendment of Lease. So long as the Mortgage remains undischarged of
record, Tenant shall not amend or modify the Lease without Agent’s prior written
consent in each instance, such consent not to be unreasonably withheld, delayed
or conditioned in the case of an amendment or modification of the Lease or any
assignment and subletting (and which consent shall not be unreasonably withheld
or delayed and which consent shall not be required with respect to any
amendment, modification or termination which is the result of the exercise by
Tenant of its rights under the Lease, e.g., without limitation, extension and
expansion rights).

13. Captions. Captions and headings of sections are not parts of this Agreement
and shall not be deemed to affect the meaning or construction of any of the
provisions of this Agreement.

14. Counterparts. This Agreement may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

16. Parties Bound. The provisions of this Agreement shall be binding upon and
inure to the benefit of Tenant, Agent, Lender and Landlord and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not constitute a consent by Landlord to an assignment or sublet
by Tenant, but has reference only to those instances in which such consent is
not required pursuant to the Lease or for which such consent has been given.

[Remainder of this page intentionally left blank; signature pages follow]

 

-10-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 11

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AGENT:   By:     Name:     Title:    

 

-11-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 12

 

STATE OF                                              

                                          County, ss.

On this              day of             , 201    , before me, the undersigned
notary public, personally appeared                     , proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose,
as                      of                      , a                     .

 

  

(official signature and seal of notary)

My commission expires                        

 

-12-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 13

 

COMMONWEALTH OF MASSACHUSETTS

                                                  County, ss.

On this              day of             , 201    , before me, the undersigned
notary public, personally appeared                     , proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose,
as                      of                     , a                     .

 

 

(official signature and seal of notary)

My commission expires                        

 

-13-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 14

 

STATE OF                                              

                                          County, ss.

On this              day of             , 201    , before me, the undersigned
notary public, personally appeared                     , proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose,
as                      of                     , a                     .

 

 

(official signature and seal of notary)

My commission expires                    

 

-14-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

75-125 Binney Street, Cambridge, MA/ARIAD pharmaceuticals

- Page 15

 

COMMONWEALTH OF MASSACHUSETTS

                                          County, ss.

On this              day of             , 201    , before me, the undersigned
notary public, personally appeared                     , proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose,
as                      of                     , a                     .

 

 

(official signature and seal of notary)

My commission expires                     

 

-15-

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit A

Legal Description

The land, with the improvements to be constructed thereon, shown as Lot 2 on a
plan entitled “Consolidation and Subdivision Plan 75 Binney Street, 125 Binney
Street and Proposed 270 Third Street Cambridge, Mass.” dated October 9, 2012,
prepared by Harry R. Feldman, Inc., recorded with the Suffolk Registry of Deeds
as Plan No. 795 of 2012.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT J

ROOFTOP RIGHTS

As long as Tenant is not in Default under this Lease, Tenant shall have the
right at its sole cost and expense, subject to compliance with all Legal
Requirements, to install, maintain, and remove on the top of the roof of the
Buildings in locations reasonably designated by Landlord one or more satellite
dishes or other equipment reasonably acceptable to Landlord as Tenant may from
time to time desire, including satellite dishes, communications equipment, a
standby generator, and other mechanical devices necessary for the conduct of the
Permitted Uses in the Premises (collectively, “Rooftop Equipment”) on the
following terms and conditions:

(a) Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Rooftop Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Rooftop Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Rooftop Equipment. Landlord shall not unreasonably withhold or delay its
approval for the installation and operation of the Rooftop Equipment; provided,
however, that Landlord may reasonably withhold its approval if the installation
or operation of the Rooftop Equipment : (A) may damage the structural integrity
of the Building; (B) may void, terminate, or invalidate any applicable roof
warranty; (C) may interfere with any service provided by Landlord or any tenant
of the Buildings; (D) would reduce the leasable space in the Buildings; or
(E) is not properly screened from the viewing public.

(b) No Damage to Roof. If installation of the Rooftop Equipment requires Tenant
to make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Buildings located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord. If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Rooftop Equipment, such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage. Landlord shall not
charge Tenant Additional Rent for the installation and use of the Rooftop
Equipment. If, however, Landlord’s insurance premium or Tax assessment increases
as a result of the Rooftop Equipment, Tenant shall pay such increase as
Additional Rent within 30 days after receipt of a reasonably detailed invoice
from Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Rooftop Equipment. In no event whatsoever shall the installation,
operation, maintenance, or removal of the Rooftop Equipment by Tenant or its
agents void, terminate, or invalidate any applicable roof warranty.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) Protection. The installation, operation, and removal of the Rooftop
Equipment shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and
hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Rooftop Equipment.

(d) Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Rooftop Equipment by Tenant, Tenant shall, at
its sole cost and expense, remove the Rooftop Equipment from the Building.
Tenant shall leave the portion of the roof where the Rooftop Equipment was
located in good order and repair, reasonable wear and tear excepted. If Tenant
does not so remove the Rooftop Equipment, Tenant hereby authorizes Landlord to
remove and dispose of the Rooftop Equipment and charge Tenant as Additional Rent
for all costs and expenses incurred by Landlord in such removal and disposal.
Tenant agrees that Landlord shall not be liable for any Rooftop Equipment or
related property disposed of or removed by Landlord.

(e) No Interference. The Rooftop Equipment shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed by Landlord or for any other tenant of the Building before the date of
the installation of the Rooftop Equipment. In the case of the 75 Binney
Building, Tenant acknowledges that other tenant(s) may have approval rights over
the installation and operation of telecommunications equipment and devices on or
about the roof, and that Tenant’s right to install and operate the Rooftop
Equipment may be subject and subordinate to the rights of such other tenants.
Tenant agrees that any other tenant of the Buildings that currently has or in
the future takes possession of any portion of the Buildings will be permitted to
install such telecommunication equipment that is of a type and frequency that
will not cause unreasonable interference to the Rooftop Equipment.

(f) Relocation. Landlord shall have the right, at its expense and after 30 days
prior notice to Tenant, to relocate the Rooftop Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Rooftop Equipment.

(g) Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Rooftop
Equipment. Before receiving access to the roof of the Building, Tenant shall
give Landlord at least 24 hours’ advance written or oral notice, except in
emergency situations, in which case 2 hours’ advance oral notice shall be given
by Tenant. Landlord shall supply Tenant with the name, telephone, and pager
numbers of the contact individual(s) responsible for providing access during
emergencies.

(h) Appearance. If permissible by Legal Requirements, the Rooftop Equipment
shall be painted the same color as the Building so as to render the Rooftop
Equipment virtually invisible from ground level.

(i) No Assignment. The right of Tenant to use and operate the Rooftop Equipment
shall be personal solely to Tenant, and (i) no other person or entity shall have
any right to use or operate

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

the Rooftop Equipment, and (ii) Tenant shall not assign, convey, or otherwise
transfer to any person or entity any right, title, or interest in all or any
portion of the Rooftop Equipment or the use and operation thereof (except to a
Permitted Transferee, who shall be subject to the same limitations).

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.